EXHIBIT 10


EXECUTION VERSION




--------------------------------------------------------------------------------



TRANSACTION AGREEMENT
by and among
EnTrustPermal Group Holdings, LLC, as Permal Contributor,
GH EP Holdings LLC, as EnTrust Contributor,
GH Onshore GP LLC,
EP Partners Holdings LLC,
EnTrustPermal LLC, as the Company, and
solely for purposes of Section 2.5, Section 6.2(a), Section 7.3, Section 10.2
and Section 11.2(a) hereof,
Legg Mason, Inc. and
Gregg S. Hymowitz




Dated January 22, 2016



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------

TABLE OF CONTENTS



Page
ARTICLE I. DEFINITIONS
.......................................................................................................2
Section 1.1.
Defined Terms
.......................................................................................2

Section 1.2.
Construction
........................................................................................19

ARTICLE II. CONTRIBUTION
...............................................................................................20
Section 2.1.
Contributions
......................................................................................20

Section 2.2.
Pre-Closing Incentive Fee Payments
..................................................21

Section 2.3.
Payment of Closing Indebtedness
......................................................21

Section 2.4.
Estimated Closing Net Working Capital Statements; Pre-Closing

Management Fees and Closing Statement
..........................................21
Section 2.5.
Limited Guarantee
..............................................................................23

Section 2.6.
Initial Annual Budget and Business Plan
............................................25

ARTICLE III. CLOSING
..........................................................................................................25
Section 3.1.
Closing
................................................................................................25

Section 3.2.
EnTrust Contributor’s Closing Actions and Deliverables     ...................25

Section 3.3.
Permal Contributor’s Closing Actions and Deliverables ....................26

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE ENTRUST
CONTRIBUTOR
..........................................................................................27
Section 4.1.
Authority and Validity
................................................................................................27

Section 4.2.
No Conflicts
........................................................................................28

Section 4.3.
Consents and Approvals
......................................................................28

Section 4.4.
Organization
........................................................................................28

Section 4.5.
Capitalization
......................................................................................29

Section 4.6.
Subsidiaries and Other Investments
....................................................30

Section 4.7.
Investment in the Company, EP Partners and FOF

Management GP
..................................................................................30
Section 4.8.
Financial
Statements............................................................................31

Section 4.9.
Indebtedness
........................................................................................32

Section 4.10.
No Undisclosed Liabilities
..................................................................32

Section 4.11.
Absence of Certain Changes
...............................................................32

Section 4.12.
Compliance with Laws; Permits
.........................................................32

Section 4.13.
Funds
...................................................................................................36


-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Page
Section 4.14.
Assets Under Management
.................................................................39

Section 4.15.
Derivative Products
.............................................................................39

Section 4.16.
Clients
.................................................................................................39

Section 4.17.
Assets
..................................................................................................40

Section 4.18.
Real Property
......................................................................................40

Section 4.19.
Material Contracts
...............................................................................41

Section 4.20.
Litigation
.............................................................................................43

Section 4.21.
Tax Matters
.........................................................................................43

Section 4.22.
Labor and Employment Matters
.........................................................46

Section 4.23.
Employee Benefit Plans
......................................................................48

Section 4.24.
Intellectual Property
............................................................................51

Section 4.25.
Environmental Matters
........................................................................53

Section 4.26.
Insurance
.............................................................................................53

Section 4.27.
Transactions with Affiliates
................................................................53

Section 4.28.
Brokers
................................................................................................54

Section 4.29.
Limitations on Representations and Warranties
..................................54

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF THE PERMAL
CONTRIBUTOR
........................................................................................54
Section 5.1.
Authority and Validity
.........................................................................54

Section 5.2.
No Conflicts
........................................................................................55

Section 5.3.
Consents and Approvals
......................................................................55

Section 5.4.
Organization
........................................................................................56

Section 5.5.
Capitalization
......................................................................................56

Section 5.6.
Subsidiaries and Other Investments
....................................................57

Section 5.7.
Investment in the Company; Issuance of Company Common

LLC Shares by the Company
..............................................................58
Section 5.8.
Financial Statements
...........................................................................58

Section 5.9.
Indebtedness
........................................................................................59

Section 5.10.
No Undisclosed Liabilities
..................................................................59

Section 5.11.
Absence of Certain Changes
...............................................................60

Section 5.12.
Compliance with Laws; Permits
.........................................................60


-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Page
Section 5.13.
Funds
...................................................................................................63

Section 5.14.
Assets under Management
..................................................................66

Section 5.15.
Derivative Products
.............................................................................66

Section 5.16.
Clients
.................................................................................................67

Section 5.17.
Assets
..................................................................................................68

Section 5.18.
Real Property
......................................................................................68

Section 5.19.
Material Contracts    
...............................................................................68

Section 5.20.
Litigation
.............................................................................................71

Section 5.21.
Tax Matters
.........................................................................................71

Section 5.22.
Labor and Employment Matters
.........................................................73

Section 5.23.
Employee Benefit Plans
......................................................................75

Section 5.24.
Intellectual Property
............................................................................78

Section 5.25.
Environmental Matters
........................................................................80

Section 5.26.
Insurance
.............................................................................................80

Section 5.27.
Transactions with Affiliates
................................................................81

Section 5.28.
Brokers
................................................................................................81

Section 5.29.
Availability of Funds; Solvency
..........................................................81

Section 5.30.
Limitations on Representations and Warranties
..................................81

ARTICLE VI. PRE-CLOSING COVENANTS
.......................................................................82
Section 6.1.
Conduct of Business
...........................................................................82

Section 6.2.
Efforts to Consummate
.......................................................................85

Section 6.3.
Consents Generally
.............................................................................86

Section 6.4.
Consents of Governmental Authorities
...............................................87

Section 6.5.
Client Consents
...................................................................................87

Section 6.6.
Access to Information
.........................................................................88

Section 6.7.
Confidentiality
....................................................................................88

ARTICLE VII. TAXES
...............................................................................................................89
Section 7.1.
Tax Returns
.........................................................................................89

Section 7.2.
Transfer Taxes
.....................................................................................90

Section 7.3.
Tax Indemnity
.....................................................................................90


-iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Page
Section 7.4.
Contest Provisions
..............................................................................91

Section 7.5.
Purchase Price Allocation
...................................................................91

Section 7.6.
Tax Treatment
.....................................................................................92

Section 7.7.
Assistance and Cooperation
................................................................93

Section 7.8.
Maintenance of Books and Records
...................................................94

Section 7.9.
Tax Refunds
........................................................................................94

Section 7.10.
Remedial Allocations
..........................................................................95

Section 7.11.
Organization of the EnTrust Contributor
............................................95

ARTICLE VIII. CONDITIONS TO CLOSING
......................................................................95
Section 8.1.
Mutual Conditions
..............................................................................95

Section 8.2.
Conditions to the Permal Contributor’s Obligations ..........................95

Section 8.3.
Conditions to the EnTrust Contributor’s Obligations .........................97

ARTICLE IX. TERMINATION
................................................................................................99
Section 9.1.
Termination
.........................................................................................99

Section 9.2.
Effects of Termination
......................................................................100

ARTICLE X. INDEMNIFICATION
.......................................................................................100
Section 10.1.
Survival
.............................................................................................100

Section 10.2.
Indemnification
.................................................................................100

Section 10.3.
Limitations
........................................................................................101

Section 10.4.
Third-Party Claims
............................................................................103

Section 10.5.
Investigation
......................................................................................104

Section 10.6.
Payment
.............................................................................................105

Section 10.7.
Exclusive Remedy
............................................................................105

Section 10.8.
Tax Treatment
...................................................................................105

ARTICLE XI. POST-CLOSING COVENANTS
...................................................................107
Section 11.1.
Further Assurances
............................................................................106

Section 11.2.
Non Disparagement; Use of Name
...................................................106

ARTICLE XII. MISCELLANEOUS
......................................................................................107
Section 12.1.
Successors and Assigns
.....................................................................107

Section 12.2.
Governing Law; Dispute Resolution
................................................107


-iv-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



Page
Section 12.3.
Mutual Drafting
................................................................................108

Section 12.4.
Expenses
...........................................................................................108

Section 12.5.
Severability
.......................................................................................108

Section 12.6.
Notices
..............................................................................................108

Section 12.7.
Amendments; Waivers
......................................................................110

Section 12.8.
Public Announcements
......................................................................110

Section 12.9.
Entire Agreement
..............................................................................111

Section 12.10.
Third Party Beneficiaries
..................................................................111

Section 12.11.
Headings
............................................................................................111

Section 12.12.
Currency
............................................................................................111

Section 12.13.
Disclosure Schedules
........................................................................111

Section 12.14.
Specific Performance
........................................................................112

Section 12.15.
Investment Risk
.................................................................................112

Section 12.16.
Counterparts
......................................................................................112



Exhibits
Exhibit A-1
Permal Contributed Entities
Exhibit A-2
EnTrust Contributed Entities
Exhibit B-1
Permal Restructuring Steps
Exhibit B-2
EnTrust Restructuring Steps
Exhibit C-1
Executed Hymowitz Services Agreement
Exhibit C-2
Executed EnTrust Executive Services Agreements
Exhibit C-3
Form of Permal Executive Services Agreements
Exhibit D
Form of Company Operating Agreement
Exhibit E-1
Terms of Consulting Agreement
Exhibit E-2
Pre-Closing Actions Relating to EDF LLC




-v-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Exhibit F-1
Calculation of Pre-Closing EnTrust Performance Fees
Exhibit F-2
Calculation of Pre-Closing Permal Performance Fees
Exhibit G
Net Working Capital Schedule
Exhibit H
Integration Matters
Exhibit I
Initial Annual Budget and Business Plan
Exhibit J
Terms of Tax Sharing Arrangement
Exhibit K
Allocation



EnTrust Disclosure Schedule
Permal Disclosure Schedule





-vi-

--------------------------------------------------------------------------------

DEFINED TERMS

Acquisition Proposal
2


 
EnTrust Audited Financial Statement
31


Action
3


 
EnTrust Business
5


Advisers Act
3


 
EnTrust Closing Net Working Capital
5


Affiliate
3


 
EnTrust Contributed Entities
1


Agreement
1


 
EnTrust Contributed Equity Interests
25


Allocation
92


 
EnTrust Contribution
1


Ancillary Documents
3


 
EnTrust Contributor
1


Anti-Bribery Laws
35


 
EnTrust Contributor Cap
102


Applicable Accounting Principles
3, 1


 
EnTrust Data
52


Arbiter
22


 
EnTrust Deductible
102


Associated Person
3


 
EnTrust Disclosure Schedule
5


AUM
3


 
EnTrust Entities
5


Authorized IM Representative
89


 
EnTrust Estimated Closing Net
 
Authorized Representative
89


 
Working Capital
21


Board
3


 
EnTrust Excluded Entity
6


Business Day
3


 
EnTrust Executive Services Agreements
6


Cash Amount
3


 
EnTrust Executives
6


Claim Notice
103


 
EnTrust Filings
34


Client
4


 
EnTrust Financial Statements
31


Closing
25


 
EnTrust Fund
6


Closing Date
25


 
EnTrust Group
6


Closing Indebtedness
4


 
EnTrust Guaranteed Obligations
24


Closing Statement
22


 
EnTrust Guarantor
1


Code
4


 
EnTrust Indemnified Party
6


Commodity Exchange Act
4


 
EnTrust Intellectual Property Rights
6


Company
1


 
EnTrust Interim Financial Statement
31


Company Common LLC Shares
4


 
EnTrust IP Agreements
51


Company Operating Agreement
4


 
EnTrust Leased Real Property
40


Confidential Information
4


 
EnTrust Leases
40


Confidentiality Agreement
4


 
EnTrust Material Adverse Effect
7


Consent
4


 
EnTrust Material Contract
41


Consulting Agreement
4


 
EnTrust Material Contracts
41


Contract
5


 
EnTrust Minimum Net Working Capital
 
Contributor
5


 
Amount
7, 1


control
5


 
EnTrust Offering Documents
36


controlled by
5


 
EnTrust Payoff Letters
96


Copyrights
5


 
EnTrust Performance Fees
7


Deductible
102


 
EnTrust Plans
48


Disclosure Schedules
5


 
EnTrust Pre-closing Management Fees
7


Employing Entity
5


 
EnTrust Record Owners
29


End Date
99


 
EnTrust Restructuring Charges
7


Enforceability Limitations
27


 
EnTrust Restructuring Steps
1


EnTrust Affiliate Contract
54


 
EnTrust Ultimate Cap
102







-vii-



--------------------------------------------------------------------------------




Environmental Laws
8


 
Net Working Capital
12, 1


EP Partners
1


 
Net Working Capital Schedule
21


EP Partners Common LLC Units
8


 
Notice of Disagreement
22


EP Partners Operating Agreement
8


 
OECD
13


Equity Interest
8


 
OFAC
38


Equity Purchase
1


 
Onshore GP
1


ERISA
8


 
Open Source Software
13


ERISA Affiliate
8


 
Order
13


ERISA Client
8


 
Ordinary Course of Business
13


Exchange Act
9


 
Organizational Documents
13


FATCA
9


 
Other IP Agreement
13


Final Allocation
92


 
Outbound License Agreement
13


FOF Common LLC Units
9


 
Parties
2


FOF Management GP
1


 
Patents
11


FOF Operating Agreement
9


 
PCM Entities
13


Foreign Plan
9


 
PCM Fund
14


Fundamental Representations
9


 
Permal Affiliate Contract
81


GAAP
9


 
Permal Annual Financial Statements
58


Governmental Authority
9


 
Permal Closing Net Working Capital
14


Hazardous Materials
10


 
Permal Contributed Entities
1


Holdco
1


 
Permal Contributed Equity Interests
26


HSR Act
10


 
Permal Contributor
1


Hymowitz
1


 
Permal Contributor Cap
102


Hymowitz Member
10


 
Permal Data
79


Hymowitz Services Agreement
10


 
Permal Deductible
102


Indemnifying Party
11


 
Permal Disclosure Schedule
14


Initial Annual Budget and Business
 
 
Permal Estimated Closing Net Working
 
Plan
11


 
Capital
21


Insurance Policies
53


 
Permal Executives
14


Integration Action
11


 
Permal Filings
62


Integration Matters
11


 
Permal Financial Statements
59


Integration Period
11


 
Permal Fund
14


Intellectual Property Rights
11


 
Permal Group
15


Investment Advisory Contract
11


 
Permal Group Member
15


Investment Advisory Services
11


 
Permal Guaranteed Obligations
24


Investment Company Act
11


 
Permal Guarantor
1


IRS
11


 
Permal Indemnified Party
15


Knowledge
11


 
Permal Intellectual Property Rights
15


Law
12


 
Permal Interim Financial Statement
59


Leased Real Property
12


 
Permal IP Agreements
79


Legg
1


 
Permal Leased Real Property
68


Liabilities
12


 
Permal Leases
68


License
106


 
Permal Material Adverse Effect
15


Liens
12


 
Permal Material Contract
68


Material Adverse Effect
12


 
Permal Material Contracts
68


Material Contract
12


 
 
 







-viii-

--------------------------------------------------------------------------------




Permal Minimum Net Working Capital
 
 
Sanctions Laws
35


Amount
16, 1


 
SEC
17


Permal Offering Documents
64


 
Securities Act
17


Permal Payoff Letters
98


 
Senior Manager
17


Permal Performance Fees
16


 
Software
18


Permal Plans
75


 
St. James Interim Financial Statement
58


Permal Pre-closing Management Fees
16


 
Subsidiary
18


Permal Record Owners
56


 
Survival Period
100


Permal Restructuring Charges
16


 
Tax and Employee Benefit Plans
 
Permal Restructuring Steps
1


 
Representations
100


Permal Ultimate Cap
102


 
Tax Claim
91


Permit
16


 
Tax Return
18


Permitted Liens
16


 
Taxes
18


Person
17


 
Taxing Authority
18


Personally Identifiable Information
17


 
Technology Systems
18


PIMS Cayco
17


 
Third-Party Claim
103


Plan
17


 
Trade Control Laws
35


Plan Beneficiaries
17


 
Trade Secrets
11


PMAP Fund
17


 
Trademarks
11


Pre-Closing Tax Liabilities
17


 
Transaction Documents
19


Pre-Closing Tax Period
17


 
Transactions
19


Preparing Party
90


 
Transfer Taxes
90


Recipient Party
88


 
Treasury Regulations
19


Release
17


 
TULR(C)A
19


Representatives
88


 
U.K.
19


Restricted Action
83


 
U.K. Pension Plan
19


Restructuring Steps
1


 
U.S.
19


Review Period
22


 
under common control with
5


Reviewing Party
90


 
Virus
19







-ix-

--------------------------------------------------------------------------------




TRANSACTION AGREEMENT
THIS TRANSACTION AGREEMENT (this “Agreement”), dated as of January 22, 2016, is
entered into by and among EnTrustPermal Group Holdings LLC, a Delaware limited
liability company (the “Permal Contributor”), EP Partners Holdings LLC, a
Delaware limited liability company (“EP Partners”), GH Onshore GP LLC, a
Delaware limited liability company (“Onshore GP”) and GH EP Holdings LLC, a
Delaware limited liability company (“Holdco” or the “EnTrust Contributor”) and
EnTrustPermal LLC, a Delaware limited liability company (the “Company”), and
solely for purposes of Section 2.5, Section 6.2(a), Section 7.3, Section 10.2
and Section 11.2(a) hereof, Gregg S. Hymowitz (“Hymowitz” or “EnTrust
Guarantor”) and Legg Mason, Inc. (“Legg” or “Permal Guarantor”). Initially
capitalized terms used in this Agreement and not otherwise defined have the
meanings specified in Section 1.1.
RECITALS
WHEREAS, the Company and its Affiliates directly or indirectly hold 100% of the
Equity Interests of each of the entities identified on Exhibit A-1 hereto
(collectively, the “Permal Contributed Entities”);
WHEREAS, the EnTrust Contributor and its Affiliates directly or indirectly hold
100% of the Equity Interests of each of the entities identified on Exhibit A-2
hereto (collectively, the “EnTrust Contributed Entities”);
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, as of immediately prior to the Closing, Permal Contributor and/or its
Affiliates will consummate or cause to be consummated, as applicable, the
actions set forth on Exhibit B-1 hereto in the order and manner set forth
therein (collectively, the “Permal Restructuring Steps”);
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, as of immediately prior to the Closing, the EnTrust Contributor
and/or its Affiliates will consummate or cause to be consummated, as applicable,
the actions set forth on Exhibit B-2 hereto in the order and manner set forth
therein (collectively, the “EnTrust Restructuring Steps”, and together with the
Permal Restructuring Steps, the “Restructuring Steps”);
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, at the Closing (i) Hymowitz and the EnTrust Contributor desire to
cause all of the EnTrust Contributed Equity Interests (other than EnTrust FOF
Management GP, Inc. and its successor (“FOF Management GP”), EnTrust Partners
LLC and the EnTrust Contributed Equity Interests owned by FOF Management GP) to
be contributed to the Company, in exchange for certain Equity Interests of the
Company (the “EnTrust Contribution”) and (ii) the Company, Hymowitz and Onshore
GP desire to accept such contribution;
WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, at the Closing, (i) Legg and the Permal Contributor desire to
purchase certain Equity Interests of the Company, Hymowitz, and Onshore GP from
the EnTrust Contributor and FOF Management GP in exchange for the Cash Amount
and (ii) the EnTrust Contributor and FOF Management GP desire to sell such
Equity Interests (such purchase, the “Equity Purchase”);

-1-



--------------------------------------------------------------------------------




WHEREAS, as of immediately following the Closing, the Permal Contributor will
own sixty-five percent (65%) of the Company Common LLC Shares and the EnTrust
Contributor will, together with the Hymowitz GRAT (as defined on Exhibit B-2),
own thirty-five percent (35%) of the Company Common LLC Shares;
WHEREAS, as of immediately following the Closing, the Permal Contributor will
own sixty-five percent (65%) of the Equity Interests of EnTrust FOF Management
GP, LLC and Onshore GP will own thirty-five percent (35%) of the Equity
Interests of FOF Management GP;
WHEREAS, as of immediately following the Closing, the Permal Contributor will
own sixty-five percent (65%) of the Equity Interests of EP Partners and Hymowitz
will own thirty-five percent (35%) of the Equity Interests of EP Partners;
WHEREAS, concurrently with the Closing, the parties thereto will execute each of
the Company Operating Agreement, the EP Partners Operating Agreement and the FOF
Operating Agreement, in each case dated as of the Closing Date and effective as
of and subject to the Closing;
WHEREAS, concurrently with this Agreement, the applicable parties thereto have
executed the Hymowitz Services Agreement and the EnTrust Executive Services
Agreements, each dated as of the date hereof and effective as of and subject to
the Closing;
WHEREAS, concurrently with the Closing, the applicable parties thereto are
expected to have executed the Permal Executive Services Agreements, dated as of
the Closing Date and effective as of and subject to the Closing; and
WHEREAS, concurrently with the Closing, Affiliates of Hymowitz and the Company
will execute the Consulting Agreement, dated as of the Closing Date and
effective as of and subject to the Closing.
NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and undertakings herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto (the “Parties”) hereby agree as set
forth in this Agreement.
ARTICLE I.
DEFINITIONS
Section 1.1.    Defined Terms. As used herein, the following terms shall have
the following meanings:
“Acquisition Proposal” means any sale, transfer, assignment or conveyance of any
of the Equity Interests or all or substantially all of the assets of any of the
Permal Entities or EnTrust Entities, as applicable (whether by merger,
contribution, consolidation, recapitalization, reorganization or otherwise),
except for (a) the sale of any of the assets of the Permal Entities or EnTrust
Entities, as applicable, in the Ordinary Course of Business and (b) the
Transactions



-2-



--------------------------------------------------------------------------------




(including, pursuant to, and in accordance with, the Permal Restructuring Steps
and the EnTrust Restructuring Steps).
“Action” means any action, cause of action, arbitration, claim, demand, suit,
proceeding, citation, summons, subpoena, examination, audit, review, inquiry or
investigation of any nature, whether civil, criminal, regulatory in nature or
otherwise, in law or in equity, by or before any Governmental Authority.
“Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended from
time to time, and the SEC’s rules and regulations promulgated thereunder.
“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one (1) or more intermediaries, controls, is
controlled by, or is under common control with, such first specified Person.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Documents” means, collectively, the Company Operating Agreement, the
FOF Operating Agreement, the EP Partners Operating Agreement, the Hymowitz
Services Agreement, the Confidentiality Agreement, the Consulting Agreement, the
EnTrust Executive Services Agreements, the Permal Executive Services Agreements,
and all other agreements and instruments contemplated by this Agreement and such
foregoing agreements (including all documents necessary to effectuate the
Restructuring and the Closing).
“Applicable Accounting Principles” has the meaning set forth in the Net Working
Capital Schedule.
“Associated Person” means, with respect to a certain Person, each of the
following: (a) such Person’s Affiliate, (b) such Person’s spouse, son or
daughter, (c) an Affiliate, spouse, son or daughter, of such Person’s spouse,
son or daughter and (d) a trust that is solely or primarily for the benefit of
such Person or such Person’s Associated Persons.
“AUM” with respect to any Person (a) means assets under management by such
Person and shall consist, on any date, of the net asset value as of such date of
all assets as to which such Person has or shares investment discretion or to
which it is responsible for exercising regular and continuous oversight and
monitoring and (b) assets subject to investor management agreements with respect
to which management does not have discretion but provides investment
recommendations.
“Board” means the Board of Directors of the Company.
“Business Day” means any day other than Saturday, Sunday and any day that is a
legal holiday or a day on which banks in New York, New York or London, United
Kingdom are generally closed for regular banking business.
“Cash Amount” means four hundred million U.S. Dollars ($400,000,000).



-3-



--------------------------------------------------------------------------------




“Client” means any Person to which any of the EnTrust Entities or Permal
Entities, as the case may be, directly provides Investment Advisory Services
(including each of the EnTrust Funds or Permal Funds, as applicable); provided,
however, that the term “Client” does not include any investor of an EnTrust
Fund, Permal Fund or PMAP Fund in such capacity, as applicable.
“Closing Indebtedness” means, without duplication, the Indebtedness of the
EnTrust Entities or the Permal Entities, as applicable, outstanding and unpaid
as of immediately prior to the Closing.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commodity Exchange Act” means the U.S. Commodity Exchange Act, as amended from
time to time, and the rules and regulations promulgated thereunder.
“Company” has the meaning set forth in the preamble.
“Company Common LLC Shares” means the issued and outstanding common Equity
Interests of the Company, as defined and with the rights and obligations set
forth in the Company Operating Agreement.
“Company Operating Agreement” the Amended and Restated Limited liability company
agreement of the Company in the form attached as Exhibit D hereto including such
additions, deletions and/or modifications as the EnTrust Contributor and the
Permal Contributor shall mutually agree in writing.
“Confidential Information” of any Party means information (whether written or
oral) relating to or concerning the business or affairs of such Party or any of
its Subsidiaries, that is proprietary, confidential or otherwise not known to or
available to the public generally (other than as a result of a breach of this
Agreement or any other duty or obligation of any Recipient Party or Authorized
Representative or Authorized IM Representative thereof).
“Confidentiality Agreement” means the confidentiality agreement, dated as of
June, 22, 2015, between Legg Mason, Inc. and EnTrust Capital.
“Consent” means any consent, approval, authorization, waiver, grant, franchise,
concession, agreement, license or exemption of any Person (including any
Governmental Authority) that is required by Law and/or the terms of any Contract
with such Person in connection with (a) the execution and delivery by the
Company, the Permal Contributor, the EnTrust Contributor, any Permal Entity or
any EnTrust Entity of this Agreement or any Ancillary Document or (b) the
consummation by the Company, the Permal Contributor, the EnTrust Contributor,
any Permal Entity or any EnTrust Entity of the Transactions.
“Consulting Agreement” means one or more consulting agreement(s) to be entered
into by and between the Company, EDF LLC, a Delaware limited liability company
and any one or more of its Affiliates at the Closing, on substantially the terms
and conditions set forth on Exhibit E-1; or if no such agreement is entered into
at the Closing, arrangements between the

-4-



--------------------------------------------------------------------------------




Company and such entities otherwise giving effect to the principles set forth on
Exhibit E-1 and Exhibit E-2.
“Contract” means any agreement, contract, subcontract, settlement agreement,
undertaking, arrangement, lease, instrument, note, bond, indenture, letter of
credit, debenture, guarantee, deed, mortgage, warranty, sale order, purchase
order, license, sublicense, or other legally binding commitment, in each case,
whether written or oral.
“Contributor” means each of the EnTrust Contributor and the Permal Contributor.
“control” (including the terms “controlled by” and “under common control with”)
means, with respect to the relationship between or among two (2) or more
Persons, the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee, personal representative or executor, by Contract, credit
arrangement or otherwise.
“Copyrights” has the meaning specified in the definition of Intellectual
Property Rights.
“Disclosure Schedules” means, collectively, (a) the Permal Disclosure Schedule
and (b) the EnTrust Disclosure Schedule.
“Employing Entity” means the Company or any Affiliates thereof (or EP Partners,
FOF Management GP or an Affiliate of EP Partners or FOF Management GP) to whom
any Service Agreement is assigned after the date hereof in accordance with its
terms (or otherwise entered into with Hymowitz, any EnTrust Executive, Permal
Executive or other employee of the Company or any of its Subsidiaries).
“EnTrust Business” means the investment management business conducted by the
EnTrust Entities and their Affiliates.
“EnTrust Closing Net Working Capital” means the Net Working Capital of the
EnTrust Entities as of as of 11:59 p.m., Eastern Time, on the day immediately
preceding the Closing Date.
“EnTrust Contributed Entities” has the meaning set forth in the preamble.
“EnTrust Disclosure Schedule” means the Disclosure Schedule delivered by the
EnTrust Contributor, dated as of the date hereof and attached to this Agreement.
“EnTrust Entities” means, collectively:
(a)    the EnTrust Contributed Entities,
(b)    the Subsidiaries of the EnTrust Contributed Entities, and





-5-



--------------------------------------------------------------------------------




(c)    any Person controlled, directly or indirectly through one (1) or more
intermediaries by any of the EnTrust Contributed Entities or their Subsidiaries
which, in the case of this clause (c), is involved in the EnTrust investment
management business;
provided, however, that the term “EnTrust Entity” shall not include any EnTrust
Funds or any EnTrust Excluded Entity.
“EnTrust Excluded Entity” means each of EDF LLC, a limited liability company
organized under the laws of the State of Delaware and EnTrust Park Avenue
Holdings Inc., a corporation organized under the laws of Delaware.
“EnTrust Executive Services Agreements” means, collectively, each of the
Services Agreements by and between an EnTrust Executive, on the one hand, and
the Employing Entity, on the other hand, dated as of the date hereof, to become
effective as of (and subject to the occurrence of) the Closing, true and correct
copies of which are attached hereto as Exhibit C-2.
“EnTrust Executives” means each of Jill Daschle, Bruce Kahne, Christopher Keenan
and Jill Zelenko.
“EnTrust Fund” means any investment vehicle including, without limitation, a
general or limited partnership, a limited liability company, a trust, a company
or a commingled fund, organized in any jurisdiction (a) sponsored or promoted by
any of the EnTrust Entities, (b) for which any of the EnTrust Entities acts as a
general partner, trustee or managing member (or in a similar capacity),
principal underwriter or distributor or (c) for which any of the EnTrust
Entities acts as an investment adviser, investment manager or otherwise provides
investment advisory or sub-advisory services.
“EnTrust Group” means, collectively, Hymowitz, the EnTrust Contributor, EP
Partners, FOF Management GP and the EnTrust Entities.
“EnTrust Group Member” means each member of the EnTrust Group.
“EnTrust Indemnified Party” means any of the following Persons: (a) the EnTrust
Contributor, (b) the EnTrust Entities, (c) Hymowitz, (d) each of the EnTrust
Contributor’s and EnTrust Entities’ Affiliates, (e) the Company, (f) any
officers, directors, members, equityholders, partners (general and/or limited),
managers, employees, agents and other representatives, solely in their
capacities as such, of the EnTrust Contributor, the EnTrust Entities and their
respective Affiliates (excluding the Company), (g) any officers, directors,
members, equityholders, partners (general and/or limited), managers, employees,
agents and other representatives, solely in their capacities as such, of the
Company and (h) the successors, assigns, heirs and personal representatives of
each of the foregoing.
“EnTrust Intellectual Property Rights” means all Intellectual Property Rights
owned, or claimed to be owned, by any EnTrust Entity (including Intellectual
Property Rights that are required to be assigned to such Person by an employee,
contractor or other third party).
“EnTrust Material Adverse Effect” means any event, change, occurrence,
condition, circumstance, effect or state of facts that (a) has, or would
reasonably be expected to have, a

-6-



--------------------------------------------------------------------------------




material adverse change or effect on the business, assets, properties, financial
condition or results of operations of the EnTrust Entities, taken as a whole or
(b) would, or would reasonably be expected to, prevent, materially delay or
materially impede the performance by the EnTrust Contributor or any member of
the EnTrust Group of any material obligation under this Agreement or any
Ancillary Document, or the consummation of the Transactions; provided, however,
that in no event shall any of the following be taken into account in determining
whether an EnTrust Material Adverse Effect has occurred pursuant to foregoing
clause (a): (i) effects, changes, events, circumstances or conditions generally
affecting the industry in which the EnTrust Entities operate in their respective
market or arising from changes in general business or economic conditions, (ii)
any effects, changes, events, circumstances or conditions resulting from any
change in Law or generally accepted accounting principles, which affect
generally similarly situated participants in the industries in which the EnTrust
Entities operate, (iii) any outbreak or escalation of hostilities or war or any
act of terrorism or any other national or international calamity after the date
hereof, (iv) any effects, changes, events, circumstances or conditions directly
attributable to out-of-pocket fees and expenses (including without limitation
legal, accounting, investigatory, investment, banking and other fees and
expenses) incurred in connection with the transactions contemplated by this
Agreement, (v) any effects, changes, events, circumstances or conditions
resulting from the announcement or pendency of any of the transactions
contemplated by this Agreement, (vi) any changes in AUM or redemption in respect
of any EnTrust Entity that occur subsequent to the date of this Agreement and
prior to the Closing and (vii) any effects, changes, events, circumstances or
conditions, resulting from compliance by such business with the terms of, or the
taking of any action required by, this Agreement; except, in the cases of
clauses (i), (ii) and (iii), to the extent that such adverse effects have a
materially disproportionately greater adverse impact on the EnTrust Entities as
compared to the adverse impact such changes have on similarly situated Persons
operating in the industries in which the EnTrust Entities operate generally.
“EnTrust Minimum Net Working Capital Amount” has the meaning set forth in the
Net Working Capital Schedule.
“EnTrust Performance Fees” means any and all performance or incentive fees,
carry or similar fees payable by an EnTrust Fund to any EnTrust Entity accrued
or earned during the calendar year in which the Closing occurs (other than fees
payable from the EnTrust Special Opportunity Funds (as defined in the Company
Operating Agreement)).  
“EnTrust Pre-closing Management Fees” means any and all investment advisory fees
payable to any EnTrust Entity in respect of any EnTrust Funds accrued or if
paid, earned, during the period ending on the Business Day prior to the Closing
Date; provided, that such fees shall in no event include any EnTrust Performance
Fees; provided, further, that in determining whether any such investment
advisory fees received are EnTrust Pre-Closing Management Fees, the allocation
between the period prior to the Closing Date and the period from and after the
Closing Date on a daily basis shall be calculated based on days elapsed.  
“EnTrust Restructuring Charges” means those charges or expenses (including
severance payments, retention bonuses, lease termination charges and other
deferred items) accrued, taken or incurred by the EnTrust Contributor or any
EnTrust Entity, in anticipation of or

-7-



--------------------------------------------------------------------------------




in connection with the consummation of the Transactions including the EnTrust
Restructuring Steps, that remain unpaid at or after the Closing.
“Environmental Laws” means all Laws relating to pollution or protection of human
health, the environment or natural resources, including Laws relating to
Releases or threatened Releases of Hazardous Materials or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Materials.
“EP Partners” has the meaning set forth in the preamble.
“EP Partners Common LLC Units” means the issued and outstanding Common Units of
EP Partners, as defined and with the rights and obligations set forth in the EP
Partners Operating Agreement.
“EP Partners Operating Agreement” means the Amended and Restated Limited
Liability Company Agreement of EP Partners to be entered into at or prior to the
Closing, effective upon and subject to the Closing, containing terms identical
in all material respects to the Company Operating Agreement (including with
respect to governance, allocations, distributions and the Put/Call mechanics),
including such additions, deletions and/or modifications as the parties thereto
shall mutually agree in writing, with appropriate mechanics to coordinate with
Company Operating Agreement and the FOF Operating Agreement (including with
respect to transfer rights and management/governance matters).
“Equity Interest” means (a) any shares of capital stock of a corporation, (b)
any general or limited partnership interest in any partnership, (c) any
membership or other ownership interest in any limited liability company, (d) any
equity security of or other ownership interest in any other legal entity, (e)
any phantom equity or equity appreciation or similar rights, (f) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distribution of assets of, the issuing entity,
(g) any subscriptions, calls, warrants, options, or commitments of any kind or
character relating to, or entitling any Person or entity to purchase or
otherwise acquire membership interests or units, capital stock, or any other
equity securities, (h) any securities (whether debt or equity securities)
convertible into or exercisable or exchangeable for partnership interests,
membership interests or units, capital stock, or any other equity securities or
(i) any other interest classified as an equity security of a Person.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended.
“ERISA Affiliate” means, with respect to a Person, any other Person that is or
was treated as a single employer under Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
“ERISA Client” means each Client that, to the Knowledge of the EnTrust
Contributor, is an “employee benefit plan” as defined in section 3(3) of ERISA
(unless the Person has represented to the applicable EnTrust Fund that it is a
governmental plan, church plan or otherwise not subject to Part 4, Subtitle B,
Title I of ERISA or Code section 4975 or that the EnTrust Fund reasonably
believes is not subject to Part 4, Subtitle B, Title I of ERISA or Code section
4975) or a Person acting on behalf of such a plan.



-8-



--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the SEC’s rules and regulations promulgated thereunder.
“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, and any analogous and applicable laws, regulations, agreements or
other guidance adopted in other jurisdictions.
“FOF Common LLC Units” means the issued and outstanding Equity Interests of FOF
Management GP, as defined and with the rights and obligations set forth in the
FOF Operating Agreement.
“FOF Management GP” has the meaning set forth in the Recitals to this Agreement.
“FOF Operating Agreement” means the Amended and Restated Limited Liability
Company Agreement of EP Partners to be entered into at or prior to the Closing,
effective upon and subject to the Closing, containing terms identical in all
material respects to the Company Operating Agreement (including with respect to
governance, allocations, distributions and the Put/Call mechanics), including
such additions, deletions and/or modifications as the parties thereto shall
mutually agree in writing, with appropriate mechanics to coordinate with Company
Operating Agreement and the FOF Operating Agreement (including with respect to
transfer rights and management/governance matters).
“Foreign Plan” means any plan, fund (including any superannuation fund) or other
similar program established or maintained outside the U.S. by the a Person
primarily for the benefit of its employees residing outside the U.S. and outside
of the U.K., which plans, funds or other similar programs provide for welfare
benefits or retirement income for such employees or a deferral of income for
such employees in contemplation of retirement and are not subject to ERISA or
the Code.
“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (Authorization and Validity), Section 4.4 (Organization), Section
4.5 (Capitalization), Section 4.6(a) (Subsidiaries), Section 4.28 (Brokers),
Section 5.1 (Authority and Validity), Section 5.4 (Organization), Section 5.5
(Capitalization), Section 5.6(a) (Subsidiaries), and Section 5.28 (Brokers).
“GAAP” means, as applicable, generally accepted accounting principles, as in
effect from time to time.
“Governmental Authority” means a nation or government, a state or other
political subdivision of it, an entity exercising executive, legislative,
judicial, regulatory or administrative functions of or relating to government
(including a government authority, agency, department, board, commission or
instrumentality of any government, or a tribunal), any other regulatory body, an
arbitrator of competent jurisdiction or a self-regulatory organization
(including a stock exchange).

-9-



--------------------------------------------------------------------------------




“Hazardous Materials” means any material, chemical, emission or substance that
has been designated by any Government Authority to be radioactive, toxic,
hazardous, a pollutant, a contaminant, or otherwise a danger to human health or
the environment.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.
“Hymowitz Member” means the EnTrust Contributor and any Person to whom the
EnTrust Contributor Transfers Equity Interests of the Company in accordance with
the Company Operating Agreement.
“Hymowitz Services Agreement” means that certain Services Agreement by and
between Hymowitz and the Employing Entity, dated as of the date hereof, to
become effective as of (and subject to the occurrence of) the Closing, a true
and correct copy of which is attached hereto as Exhibit C-1.
“Inbound License Agreement” means a Contract pursuant to which the subject
Person is granted a license or other rights under the Intellectual Property
Rights of a third party.
“Indebtedness” means, with respect to any Person, all obligations without
duplication, whether contingent or otherwise, in respect of (a) borrowed money,
including all principal, interest, premiums, fees, expenses, overdrafts,
breakage costs and penalties with respect thereto, (b) indebtedness evidenced by
notes, bonds, debentures or similar instruments or debt securities (whether or
not convertible), (c) all lease obligations that are capitalized (or that should
have been capitalized under the GAAP), (d) such Person, which are secured by any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (e) the deferred purchase price
of assets, services or securities (other than ordinary course trade accounts
payable that are not more than sixty (60) calendar days past due),
(f) conditional sale, title, retention or similar arrangements, (g) all
reimbursement obligations in respect of amounts drawn under letters of credit
issued for the account of such Person, (h) reimbursement obligations, whether
contingent or matured, with respect to bankers’ acceptances, surety bonds, other
financial guarantees and interest rate protection agreements (without
duplication of other indebtedness supported or guaranteed thereby), (i) matured
obligations to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests, shares of capital stock or other ownership
or profit interest or any warrants, rights or options to acquire such Equity
Interests, shares or such other ownership or profit interest, (j) for all
negative balances in bank accounts and all overdrafts, (k) indentures or arising
out of any swap, option, derivative, hedging or similar arrangement, (l) direct
financing leases in accordance with the GAAP, (m) purchase money and/or vendor
financing, (n) principal, interest, fees, premiums, penalties and other amounts
owing in respect of the items described in the foregoing clauses (a) through (m)
(including any prepayment fees, breakage costs, penalties, make-whole premiums
or other similar fees or premiums payable as a result of the consummation of the
transactions contemplated by this Agreement), (o) all “make well” or “keep well”
arrangements relating to any other Person and (p) the guaranty of the
Indebtedness of any other Person.



-10-



--------------------------------------------------------------------------------




“Indemnified Party” means a Permal Indemnified Party or an EnTrust Indemnified
Party, as the case may be.
“Indemnifying Party” means Hymowitz and the EnTrust Contributor, as providers of
the indemnity pursuant to Section 7.3(b) or Section 10.2(a) or Legg or the
Permal Contributor, as providers of the indemnity pursuant to Section 7.3(a) or
Section 10.2(b), as the case may be.
“Initial Annual Budget and Business Plan” means an Annual Budget and Business
Plan for the EnTrust Entities and the Permal Entities on a combined basis for
the fiscal period commencing on April 1, 2016 and ending March 31, 2017, to be
mutually agreed upon by Legg and Hymowitz in accordance with the principles set
forth on Exhibit I.
“Integration Action” shall mean any action to be taken during the Integration
Period with respect to an Integration Matter (a) prior to the Closing, by any of
the Permal Contributed Entities or EnTrust Contributed Entities or (b) following
the Closing, by the Company or any of its Subsidiaries.
“Integration Matters” shall mean those matters described on Exhibit H.
“Integration Period” shall mean the period commencing on the date of this
Agreement and ending on March 31, 2017.
“Intellectual Property Rights” means all rights in, arising out of, or
associated with intellectual property, arising in any jurisdiction worldwide,
whether registered or unregistered, including rights in: (a) all copyrights,
copyright registrations and applications therefor and all other rights
corresponding thereto throughout the world (“Copyrights”), (b) all United States
and foreign patents and utility models, including utility patents, design
patents, plant patents and plant variety protection certificates, and all
registrations and applications therefor and all reissues, divisionals,
re-examinations, corrections, renewals, extensions, provisionals, continuations
and continuations-in-part thereof, and other derivatives and certificates
associated therewith, and equivalent or similar rights anywhere in the world in
inventions and discoveries, including, without limitation, invention
disclosures, and all rights to claim priority in any such patents and patent
applications (“Patents”) (c) all trade names, trade dress, logos or other
corporate designations, common law trademarks and service marks, trademark and
service mark registrations and applications therefor and all goodwill associated
therewith throughout the world (“Trademarks”), (d) data and databases, (e) all
trade secrets and other rights in know‑how and confidential or proprietary
information throughout the world (“Trade Secrets”), (f) registrations or
recordals of any of the foregoing, (g) all rights to assert claims for past,
present and future royalties for activity within the scope of any of the
foregoing and/or for infringement or violations of any of the foregoing and (h)
any defenses based on any of the foregoing.
“Investment Advisory Contract” means any Contract entered by a Person with a
Client for the performance of Investment Advisory Services to such Client by
such Person.
“Investment Advisory Services” means investment advice, management, or advisory
services regarding securities and commodities.

-11-



--------------------------------------------------------------------------------




“Investment Company Act” means the U.S. Investment Company Act of 1940, as
amended, and the SEC’s rules and regulations promulgated thereunder.
“IRS” means the U.S. Internal Revenue Service.
“Knowledge” means the actual knowledge of: (a) with respect to the EnTrust
Contributor, any of Gregg Hymowitz, Bruce Kahne, Jill Zelenko, Jill Daschle and
Christopher Keenan and (b) with respect to the Permal Contributor, any of
François Becquaert, Shane Clifford, Bruce Gimpel, Omar Kodmani and Michael
McDonough; provided that Knowledge of any Party shall also include any fact or
circumstance which any of such Party’s foregoing applicable individuals would
have actually known after making reasonable inquiry of their respective direct
reports.
“Law” means any domestic or foreign, federal, state or local statute, law,
ordinance, rule, principle of common law, administrative code, administrative
interpretation, regulation, order, writ, injunction, directive, judgment,
decree, policy, ordinance, decision, guideline or other requirement of, or put
into effect by or under the authority of, any Governmental Authority.
“Leased Real Property” means the EnTrust Leased Real Property or the Permal
Leased Real Property, as applicable.
“Liabilities” means any liability, Indebtedness, obligation, deficiency,
interest, Tax, penalty, fine, demand, judgment, Action or other Loss of any kind
or nature whatsoever, whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether fixed or
unliquidated, and whether due or to become due.
“Liens” means pledges, claims, liens (statutory or otherwise), charges,
mortgages, deeds of trust, hypothecations, leases, subleases, occupancy
agreements, title retention agreements, adverse interests, title defects,
charges, options, warrants, rights of first refusal, rights of first offer,
preemptive rights, voting trusts or agreements, proxies, easements,
encroachments, licenses, rights of way, servitudes, restrictions, covenants,
burdens, encumbrances and security interests of any kind or nature whatsoever.
“Loss” means any Liability, damage, claim, demand, obligation, loss, diminution
in value, fine, cost, expense, royalty, Action or deficiency (whether known,
unknown, disclosed, undisclosed, absolute, contingent, accrued or otherwise,
whether or not resulting from Third-Party Claims), including interest and
penalties with respect thereto, reasonable out-of-pocket expenses and reasonable
attorneys’ and accountants’ fees, and all expenses incurred in the investigation
or defense of any of the same or in asserting, preserving or enforcing any of
the respective rights in connection with or under this Agreement.  
“Managed Entity” shall mean any general partnership, limited partnership,
limited liability company, unlimited liability company, corporation, joint
venture, trust, business trust, cooperative, association or other entity, or any
account, managed by a professional asset manager with respect to which the asset
manager receives a management fee, a carried interest, an incentive fee or
allocation, or another similar form of compensation.



-12-



--------------------------------------------------------------------------------




“Material Adverse Effect” means an EnTrust Material Adverse Effect or a Permal
Material Adverse Effect, as applicable.
“Material Contract” means an EnTrust Material Contract or a Permal Material
Contract, as applicable.
“Net Working Capital” has the meaning set forth in the Net Working Capital
Schedule.
“Neutral Arbitrator” means an internationally-recognized independent accounting
or valuation firm or such other qualified firm as the Permal Contributor and the
EnTrust Contributor may mutually agree.
“OECD” means the Organisation for Economic Co-operation and Development.
“Onshore GP” has the meaning set forth in the preamble.
“Open Source Software” means computer software whose source code is made
available under a license granting the rights to access, modify and distribute
the software to anyone and for any purpose.
“Order” means any injunction, preliminary restraining order, decree, order,
finding, edict, ruling, sentence, subpoena, writ, award, judgment, condemnation,
assessment or expropriation of any Governmental Authority.
“Ordinary Course of Business” means an action taken by a Person if such action
is (a) in the ordinary course of the business and normal day-to-day operations
of such Person and (b) consistent with the past practices of such Person.
“Organizational Documents” means: (a) with respect to any Person that is a
corporation, its articles or certificate of incorporation or memorandum and
articles of association, as the case may be, and bylaws, (b) with respect to any
Person that is a partnership, its certificate of partnership and partnership
agreement, (c) with respect to any Person that is a limited liability company,
its certificate of formation and limited liability company or operating
agreement, (d) with respect to any Person that is a trust or other entity, its
declaration or agreement of trust or constituent document and (e) with respect
to any other Person, its comparable organizational documents, in each case, as
has been amended or restated.
“Other IP Agreement” means a Contract, other than an Inbound License Agreement
or Outbound License Agreement, which relates to the development, assignment or
transfer of Intellectual Property Rights for or to such Person (including
agreement under which an employee or other third party is obligated to assign
Intellectual Property Rights to such Person), provides for indemnification by or
of such Person with respect to claims under Intellectual Property Rights, or
which limits such Person’s use of its own Intellectual Property Rights.
“Outbound License Agreement” means a Contract pursuant to which the subject
Person grants to a third party a license or other rights under the Intellectual
Property Rights of such Person.



-13-



--------------------------------------------------------------------------------




“Parties” has the meaning set forth in the Recitals to this Agreement.
“Patents” has the meaning specified in the definition of Intellectual Property
Rights.
“PCM Entities” means Permal Capital Management LLC, Permal Capital Holdings LLC,
PCM Principals LLC and their Subsidiaries, as applicable.
“PCM Fund” means any investment vehicle including, without limitation, a general
or limited partnership, a limited liability company, a trust, a company or a
commingled fund, organized in any jurisdiction (a) sponsored or promoted by any
of the PCM Entities, (b) for which any of the PCM Entities acts as a general
partner, trustee or managing member (or in a similar capacity), principal
underwriter or distributor or (c) for which any of the PCM Entities acts as an
investment adviser, investment manager or otherwise provides investment advisory
or sub-advisory services.
“Permal Closing Net Working Capital” means the Net Working Capital of the Permal
Entities as of as of 11:59 p.m., Eastern Time, on the day immediately preceding
the Closing Date.
“Permal Contributed Entities” has the meaning set forth in the preamble.
“Permal Disclosure Schedule” means the Disclosure Schedule delivered by the
Permal Contributor, dated as of the date hereof and attached to this Agreement.
“Permal Entities” means, collectively:
(a)    the Permal Contributed Entities,
(b)    the Subsidiaries of the Permal Contributed Entities, and
(c)    any Person controlled, directly or indirectly through one (1) or more
intermediaries by any of the Permal Contributed Entities or their Subsidiaries
which, in the case of this clause (c), is involved in the Permal investment
management business;
provided, however, that the term “Permal Entity” shall not include any PCM
Entities, PCM Funds, Permal Funds or PMAP Funds.
“Permal Executive Services Agreements” means, collectively, each of the Services
Agreements expected to be entered into at Closing by and between each Permal
Executive, on the one hand, and the Employing Entity, substantially in the form
attached hereto as Exhibit C-3, including such additions, deletions and/or
modifications as the EnTrust Contributor and the Permal Contributor shall
mutually agree in writing.
“Permal Executives” means each of, François Becquaert, Shane Clifford, Bruce
Gimpel, Omar Kodmani and Michael McDonough.
“Permal Fund” means any investment vehicle including, without limitation, a
general or limited partnership, a limited liability company, a trust, a company
or a commingled fund,

-14-



--------------------------------------------------------------------------------




organized in any jurisdiction (a) sponsored or promoted by any of the Permal
Entities, (b) for which any of the Permal Entities acts as a general partner,
trustee or managing member (or in a similar capacity), principal underwriter or
distributor or (c) for which any of the Permal Entities acts as an investment
adviser, investment manager or otherwise provides investment advisory or
sub-advisory services; provided, however, that the term “Permal Fund” shall not
include any PMAP Funds or PCM Funds.
“Permal Group” means, collectively, the Company, the Permal Contributor, Legg
and the Permal Entities.
“Permal Group Member” means each member of the Permal Group.
“Permal Indemnified Party” means any of the following Persons: (a) the Permal
Contributor, (b) the Permal Entities, (c) Legg, (d) the Permal Guarantor, (e)
each of the Permal Contributor’s and Permal Entities’ Affiliates, (f) the
Company, (g) any officers, directors, members, equityholders, partners (general
and/or limited), managers, employees, agents and other representatives, solely
in their capacities as such, of the Permal Contributor, the Permal Entities and
their respective Affiliates (excluding the Company), (h) any officers,
directors, members, equityholders, partners (general and/or limited), managers,
employees, agents and other representatives, solely in their capacities as such,
of the Company and (i) the successors, assigns, heirs and personal
representatives of each of the foregoing.
“Permal Intellectual Property Rights” means all Intellectual Property Rights
owned, or claimed to be owned, by any Permal Entity (including Intellectual
Property Rights that are required to be assigned to such Person by an employee,
contractor or other third party).
“Permal Material Adverse Effect” means any event, change, occurrence, condition,
circumstance, effect or state of facts that (a) has, or would reasonably be
expected to have, a material adverse change or effect on the business, assets,
properties, financial condition or results of operations of the Permal Entities,
taken as a whole or (b) would, or would reasonably be expected to, prevent,
materially delay or materially impede the performance by the Permal Contributor
or any member of the Permal Group of any material obligation under this
Agreement or any Ancillary Document, or the consummation of the transactions
contemplated hereby; provided, however, that in no event shall any of the
following be taken into account in determining whether an Permal Material
Adverse Effect has occurred pursuant to foregoing clause (a): (i) effects,
changes, events, circumstances or conditions generally affecting the industry in
which the Permal Entities operate in their respective market or arising from
changes in general business or economic conditions, (ii) any effects, changes,
events, circumstances or conditions resulting from any change in Law or
generally accepted accounting principles, which affect generally similarly
situated participants in the industries in which the Permal Entities operate,
(iii) any outbreak or escalation of hostilities or war or any act of terrorism
or any other national or international calamity after the date hereof, (iv) any
effects, changes, events, circumstances or conditions directly attributable to
out-of-pocket fees and expenses (including without limitation legal, accounting,
investigatory, investment, banking and other fees and expenses) incurred in
connection with the transactions contemplated by this Agreement, (v) any
effects, changes, events, circumstances or conditions resulting from the
announcement or pendency of any of the transactions contemplated by this
Agreement, (vi) any changes in AUM

-15-



--------------------------------------------------------------------------------




or redemption in respect of any Permal Entity that occur subsequent to the date
of this Agreement and prior to the Closing and (vii) any effects, changes,
events, circumstances or conditions, resulting from compliance by such business
with the terms of, or the taking of any action required by, this Agreement;
except, in the cases of clauses (i), (ii) and (iii), to the extent that such
adverse effects have a materially disproportionately greater adverse impact on
the Permal Entities as compared to the adverse impact such changes have on
similarly situated Persons operating in the industries in which the Permal
Entities operate generally.
“Permal Minimum Net Working Capital Amount” has the meaning set forth in the Net
Working Capital Schedule.
“Permal Performance Fees” means any and all performance or incentive fees, carry
or similar fees payable by a Permal Fund to any Permal Entity accrued or earned
during the calendar year ended December 31, 2016.  
“Permal Pre-closing Management Fees” means any and all investment advisory fees
payable to any Permal Entity in respect of any Permal Funds or PMAP Funds
accrued or if paid, earned, during the period ending on the Business Day prior
to the Closing Date; provided, that such fees shall in no event include any
Permal Performance Fees; provided, further, that in determining whether any such
investment advisory fees received are Permal Pre-Closing Management Fees, the
allocation between the period prior to the Closing Date and the period from and
after the Closing Date on a daily basis shall be calculated based on days
elapsed.
“Permal Restructuring Charges” means those charges or expenses (including
severance payments, retention bonuses, lease termination charges and other
deferred items) accrued, taken or incurred by (i) the Permal Contributor or any
Permal Entity, in anticipation of or in connection with the consummation of the
Transactions that remain unpaid at or after the Closing or (ii) the Company or
any of its Subsidiaries at or after the Closing that (a) are set forth (or
referenced) on Exhibit H hereto and (b) have otherwise been reasonably
determined by the Board, after taking into consideration the reasonable
recommendation of Hymowitz, in accordance with the principles set forth on
Exhibit H hereto.
“Permit” means all approvals, authorizations, registrations, certificates,
filings, franchises, licenses, notices and permits issued by any Governmental
Authority.
“Permitted Liens” means (a) Liens for Taxes that are not yet delinquent and
Liens for Taxes being contested in good faith by any appropriate proceedings for
which adequate reserves have been established in accordance with GAAP, as
applied on a consistent basis throughout the periods involved, (b) statutory
Liens of carriers, warehousemen, mechanics and materialmen and other like liens
arising in the Ordinary Course of Business for sums not yet due and payable and
which are not, individually or in the aggregate, material (provided that
adequate reserves have been established thereof in accordance with GAAP, as
applied on a consistent basis throughout the periods involved), (c) zoning,
entitlement, building and other land use regulations imposed by Governmental
Authorities having jurisdiction on real property which are not violated by the
current use and operation thereof and (d) covenants, conditions, restrictions,
easements and other similar matters of record affecting title to any Leased Real
Property which do not materially

-16-



--------------------------------------------------------------------------------




detract from the value or materially impair the occupancy or use thereof for the
purposes for which it is currently used in connection with the Company’s
business.


“Person” means any natural person or any firm, partnership, limited liability
partnership, association, corporation, limited liability company, joint venture,
trust, business trust, sole proprietorship, Governmental Authority or other
entity.
“Personally Identifiable Information” means any information that can be used on
its own or with other information to identify, contact, or locate a single
person, or to identify an individual in context.
“PIMS Cayco” means a Cayman Limited Company to be formed by Permal UK, Ltd. in
accordance with Exhibit B-1.
“Plan” means an EnTrust Plan or a Permal Plan, as applicable.
“Plan Beneficiaries” means, with respect to a certain Person, any current or
former employee or director of, or consultant engaged by such Person, or the
beneficiaries or dependents of any of the foregoing.
“PMAP Fund” means any investment vehicle including, without limitation, a
general or limited partnership, a limited liability company, a trust, a company
or a commingled fund, organized in any jurisdiction by or on behalf of any of
the Permal Entities for investment solely by Permal Funds which investment
vehicle is managed or advised by unrelated third parties.
“Pre-Closing Tax Liabilities” means all liabilities for any Taxes imposed for
all tax periods (or portions thereof) ending on or before the Closing Date,
including, for the avoidance of doubt, liabilities for any Taxes imposed on any
amounts includible in the income of the Company or any Indemnified Party
(including under Section 951(a) of the Code or as an allocation of income from,
or other taxable item attributable to, an entity treated as a partnership for US
federal income tax purposes), with respect to (i) a Subsidiary of the Company or
(ii) a partnership interest held by the Company or a Subsidiary of the Company,
in each case that is attributable to a Pre-Closing Tax Period (calculated based
on a closing of the books of the Company, such Subsidiary, or the partnership in
which the Company or Subsidiary holds an interest).
“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or before the Closing Date.
“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.
“SEC” means the United States Securities and Exchange Commission.

-17-



--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the SEC’s rules and regulations promulgated thereunder.
“Senior Manager” means: (a) with respect to the EnTrust Entities, each of Gregg
Hymowitz, each EnTrust Executive and each other employee of an EnTrust Entity
holding a position of managing director or higher and (b) with respect to the
Permal Entities, each of Permal Executive and each other employee of any Permal
Entity holding a position of senior vice president or higher.
“Software” means computer programs (whether in source code, object code, or
other form).
“Subsidiary” means, with respect to any Person, any other Person in which such
Person owns or controls, directly or indirectly, capital stock or other Equity
Interests representing more than 50% of the outstanding Equity Interests of such
other Person. A Subsidiary of a Subsidiary of a Person shall be deemed to be
Subsidiary of such Person.
“Tax Return” means all U.S. Federal, state, local and non-U.S. tax returns,
reports, estimates, declarations of estimated Tax, information statements and
returns relating to, or required to be filed in connection with, any Taxes and
any schedules attached to or amendments of (including refund claims with respect
to) any of the foregoing.
“Taxes” means (a) any and all taxes, including any federal, state, provincial,
local, foreign and other income, gross receipts, sales, value added, use,
production, ad valorem, transfer, franchise, registration, profits, excess
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, disability, social security, national insurance, healthcare,
estimated, excise, severance, environmental, stamp, stamp duty reserve,
occupation, premium, property (real or personal), real property gains, windfall
profits, capital, recapture, net worth, surplus, customs, duties, levies,
surtaxes or other taxes, fees, assessments, reassessments or charges of any kind
whatsoever, together with any interest, additions, installments or penalties
with respect thereto and any interest in respect of such additions or penalties,
(b) any Liability for the payment of any items described in clause (a) above as
a result of being (or ceasing to be) a member of an affiliated, consolidated,
combined, unitary or aggregate group (or being included (or being required to be
included)) in any Tax Return related to such group (including any Liability
pursuant to Treasury Regulations Section 1.1502-6) and (c) any Liability for the
payment of any amounts as a result of any express or implied obligation to
indemnify any other Person, or any successor or transferee liability, by
contract or otherwise in respect of any items described in clause (a) or (b)
above.
“Taxing Authority” means any Governmental Authority responsible for the
imposition of any Tax (foreign or domestic).
“Technology Systems” means electronic data processing, information,
recordkeeping, communications, telecommunications, portfolio trading and
computer systems and Intellectual Property Rights (including Software,
algorithms, data, technology supporting the foregoing, and all documentation,
including user manuals and training materials, related to any of the foregoing)
which are used by a Person in its business.





-18-



--------------------------------------------------------------------------------




“Trade Secrets” has the meaning specified in the definition of Intellectual
Property Rights.
“Trademarks” has the meaning specified in the definition of Intellectual
Property Rights.
“Transaction Documents” means this Agreement and the Ancillary Documents.
“Transactions” means the transactions contemplated in this Agreement or any
Ancillary Document.
“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006.
“Treasury Regulations” means the regulations promulgated under the Code by the
United States Department of the Treasury (whether in proposed, final or
temporary form), as the same may be amended from time to time.
“TULR(C)A” means the Trade Union and Labour Relations (Consolidation) Act 1992.
“U.K.” means United Kingdom.
“U.K. Pension Plan” means any pension fund (including any superannuation fund)
or other similar program established or maintained by a Person primarily for the
benefit of its employees residing in the U.K.
“U.S.” means the United States of America.
“Virus” means a computer program that replicates itself on a computer or network
of computers and damages other computer programs or data located on the computer
or network or otherwise causes a defect in the operation of the computer or
network.
Section 1.2.    Construction. Unless the express context of this Agreement
otherwise requires: (a) the words “hereof,” “herein,” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole and not to any particular provision of this Agreement, (b) the terms
defined in the singular have a comparable meaning when used in the plural, and
vice versa, (c) references herein to a specific Article, Section, Subsection,
Exhibit or Schedule shall refer, respectively, to Articles, Sections,
Subsections, Exhibits or Schedules of this Agreement, (d) wherever the word
“include,” “includes,” or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation”, (e) references herein
to any gender (or the gender neutral form) includes each other gender and the
gender neutral form, (f) the word “or” shall be inclusive and not exclusive (for
example, the phrase “A or B” means “A or B or both,” not “either A or B but not
both”), unless used in conjunction with “either” or the like, (g) “shall,”
“will,” or “agrees” are mandatory, and “may” is permissive, (h) each reference
to “days” shall be to calendar days, (i) each reference to any Contract shall be
to such Contract as amended, supplemented, waived or otherwise modified from
time to time, subject to the limitations on such amendments or modifications set
forth herein; provided, however, that any disclosure of a Contract on the

-19-



--------------------------------------------------------------------------------




EnTrust Disclosure Schedule or Permal Disclosure Schedule must specifically
reference each amendment or modification thereto in order for such amendment or
modification to be deemed disclosed thereon, (j) each reference to a Law,
statute, regulation or other government rule is to it as amended from time to
time and, as applicable, is to corresponding provisions of successor Laws,
statutes, regulations or other government rules and (k) “Dollars” or “$” means
United States dollars. Any currency thresholds set forth herein shall not be
used as a benchmark for the determination of what is or is not “material” or a
“Material Adverse Effect” under this Agreement.
ARTICLE II.
CONTRIBUTION
Section 2.1.    Contributions. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing and as of 11:59 PM on the Closing Date,
the following transactions shall occur in the following order, each in
accordance with the Restructuring Steps:
(a)    First, the EnTrust Contributor shall contribute, transfer, assign, convey
and deliver, or shall cause to be contributed, transferred, assigned, conveyed
and delivered, to the Company, free and clear from all Liens, 100% of the Equity
Interests in (i) EnTrust Securities LLC, (ii) EnTrust Capital Management LP,
(iii) EnTrust Partners Offshore LP, (iv) EnTrust Partners Offshore LLC, and (v)
EnTrust Focus Partners LP, in consideration for the issuance by the Company to
the EnTrust Contributor of six hundred fifty (650) Company Common LLC Shares;
and
(b)    Second, in consideration for payment by the Permal Contributor to the
EnTrust Contributor of the Cash Amount, in immediately available funds to one
(1) or more accounts designated by the EnTrust Contributor to the Permal
Contributor in writing at least two (2) Business Days prior to the Closing:
(i)    the Permal Contributor shall acquire from the EnTrust Contributor, and
the EnTrust Contributor shall transfer, assign, convey and deliver, or shall
cause to be transferred, assigned, conveyed and delivered, to the Permal
Contributor, free and clear from all Liens, three hundred (300) Company Common
LLC Shares;
(ii)    the Permal Contributor shall purchase from Hymowitz, and Hymowitz shall
transfer, assign, convey and deliver, or shall cause to be transferred,
assigned, conveyed and delivered, to the Permal Contributor, free and clear from
all Liens, six hundred forty-five (645) EP Partners Common LLC Units; and
(iii)    the Permal Contributor shall purchase from Onshore GP, and Onshore GP
shall transfer, assign, convey and deliver, or shall cause to be transferred,
assigned, conveyed and delivered, to the Permal Contributor, free and clear from
all Liens, five (5) EP Partners Common LLC Units; and
(iv)    the Permal Contributor shall purchase from the EnTrust Contributor, and
Onshore GP shall transfer, assign, convey and deliver, or shall cause to be

-20-



--------------------------------------------------------------------------------




transferred, assigned, conveyed and delivered, to the Permal Contributor, free
and clear from all Liens, six hundred fifty (650) FOF Common LLC Units.
Section 2.2.    Pre-Closing Incentive Fee Payments. Within sixty (60) days
following the end of calendar year in which the Closing occurs, the Company
shall pay to (a) the EnTrust Contributor such amount of EnTrust Performance Fees
relating to the period prior to Closing, as calculated pursuant to the terms and
subject to the conditions set forth on Exhibit F-1 attached hereto and (b) the
Permal Contributor such amount of Permal Performance Fees relating to the period
prior to Closing, as calculated pursuant to the terms and subject to the
conditions set forth on Exhibit F-2.
Section 2.3.    Payment of Closing Indebtedness.  
(a)    On or before the Closing, the EnTrust Contributor shall pay (or cause to
be paid), by wire transfer of immediately available funds, to the creditor
Persons or bank accounts specified in the EnTrust Payoff Letters the amounts
indicated therein in full satisfaction of the Closing Indebtedness of the
EnTrust Entities; and
(b)    On or before the Closing, the Permal Contributor shall pay (or cause to
be paid), by wire transfer of immediately available funds, to the creditor
Persons or bank accounts specified in the Permal Payoff Letters the amounts
indicated therein in full satisfaction of the Closing Indebtedness of the Permal
Entities.
Section 2.4.    Estimated Closing Net Working Capital Statements; Pre-Closing
Management Fees and Closing Statement.
(a)    At least three (3) Business Days prior to the Closing Date, the EnTrust
Contributor shall cause to be prepared and delivered to the Permal Contributor a
statement setting forth the EnTrust Contributor’s good faith and reasonably
detailed calculations of its estimate of (i) the EnTrust Closing Net Working
Capital (such estimated amount being, the “EnTrust Estimated Closing Net Working
Capital”), (ii) a reasonably detailed description of the components of the
EnTrust Estimated Closing Net Working Capital, (iii) the EnTrust Pre-closing
Management Fees, and (iv) a certificate signed by an officer of the EnTrust
Contributor certifying that the calculations contemplated by the foregoing
clauses (i) and (ii) were determined in accordance with the Accounting
Principles consistent with the classifications, judgments and valuation and
estimation methodologies set forth on Exhibit G hereto (the “Net Working Capital
Schedule”).
(b)    At least three (3) Business Days prior to the Closing Date, the Permal
Contributor shall cause to be prepared and delivered to the EnTrust Contributor
a statement setting forth the Permal Contributor’s good faith and reasonably
detailed calculations of its estimate of (i) the Permal Closing Net Working
Capital (such estimated amount being, the “Permal Estimated Closing Net Working
Capital”), (ii) a reasonably detailed description of the components of the
Permal Estimated Closing Net Working Capital, (iii) the Permal Pre-closing
Management Fees, and (iv) a certificate signed by an officer of the Permal
Contributor certifying that the calculations contemplated by the foregoing
clauses (i) and (ii) were determined in accordance with the Accounting
Principles consistent with the classifications,

-21-



--------------------------------------------------------------------------------




judgments and valuation and estimation methodologies set forth on the Net
Working Capital Schedule.
(c)    Within forty-five (45) days after the Closing Date, the Company shall
prepare and deliver to each of the Contributors a statement (the “Closing
Statement”) setting forth in reasonable detail proposed calculations (and
components thereof) of (i) the EnTrust Closing Net Working Capital, (ii) the
EnTrust Pre-closing Management Fees, (iii) the Permal Closing Net Working
Capital, (iv) the Permal Pre-closing Management Fees, (v) the Closing
Indebtedness of the EnTrust Entities and (vi) the Closing Indebtedness of the
Permal Entities. The Closing Statement shall be calculated in accordance with
the Accounting Principles consistent with the classifications, judgments and
valuation and estimation methodologies set forth on the Net Working Capital
Schedule, to the extent applicable, and the other requirements of this Section
2.4 (and related definitions), and shall include reasonable supporting
documentation.
(d)    Each Contributor may dispute the Closing Statement by delivering a
written notice of dispute (a “Notice of Disagreement”) to the Company and the
other Contributor within thirty (30) days of receiving the Closing Statement
(the “Review Period”). During the Review Period, each Contributor and its
respective accountants shall, at its own expense, be permitted reasonable access
to review the working papers of the Company and its independent accountant
relating to the Closing Statement (and preparation thereof). Any Notice of
Disagreement shall set forth in reasonable detail those items in the Closing
Statement that a Contributor disputes, and include all reasonable supporting
documentation; provided, that such disputes shall only be based on such Closing
Statement (and components thereof) not being prepared in accordance with this
Section 2.4 (and related definitions) or based on mathematical errors. The
parties will use commercially reasonable efforts to resolve any such dispute
during the fifteen (15)-day period commencing on the last date of the Review
Period. If the Company and each Contributor do not agree upon a final resolution
within fifteen (15)-day period, then the items in dispute shall be submitted
promptly to the New York City office of KPMG LLP (the “Arbiter”). The Arbiter
shall be instructed to render a determination of the applicable dispute within
thirty (30) days after referral of the matter to the Arbiter, which
determination must be in writing and must set forth, in reasonable detail, the
basis therefor. The determination of the Arbiter shall be conclusive and binding
upon the Company and each Contributor and judgment may be entered upon the
determination of the Arbiter in any court having jurisdiction over the party
against which such determination is to be enforced.
The Arbiter shall determine, based solely on presentations by the Contributors
and the Company and their respective representatives, and not by independent
review, only those items disputed in any Notice of Disagreement that have not
been agreed upon in writing by the parties. In resolving any disputed item, the
Arbiter shall be bound by the terms of this Section 2.4 (and related
definitions) and shall not assign a value to any item greater than the greatest
value for such item claimed by either party or less than the smallest value for
such item claimed by either party. Notwithstanding any provisions hereof to the
contrary, the Arbiter shall be deemed to be acting as an expert and not as an
arbitrator. The fees, costs and expenses of the Arbiter (i) shall be paid by the
applicable Contributor in the proportion that the aggregate dollar amount of
such disputed items so submitted that are successfully disputed by such
Contributor (as finally determined by the Arbiter) bears to the aggregate dollar
amount of such items so

-22-



--------------------------------------------------------------------------------




submitted and (ii) shall be paid by the applicable Contributor in the proportion
that the aggregate dollar amount of such disputed items so submitted that are
unsuccessfully disputed by such Contributor (as finally determined by the
Arbiter) bears to the aggregate dollar amount of such items so submitted.
Each Contributor and the Company agrees to cooperate with, make its relevant
financial records and personnel available to and otherwise assist each other and
their respective accountants and other representatives at reasonable times at
any time during preparation and review and the resolution of any objections with
respect to, the Closing Statement; provided that in order to review an
accountants working papers, each applicable party (or its representatives) shall
execute any requested releases or waivers customarily required by such
accountant in connection therewith.
(e)    Upon the later of (i) three (3) Business Days after the determination of
the EnTrust Pre-closing Management Fees hereunder, (ii) three (3) Business Days
after the final determination of the EnTrust Closing Net Working Capital and
Closing Indebtedness of the EnTrust Entities hereunder and (iii) ten (10) days
after the last day of the first quarter ended after the Closing Date, (x) the
Company shall immediately pay to the EnTrust Contributor (by wire transfer of
immediately available funds to the account(s) designated in writing by the
EnTrust Contributor) (A) the amount of such EnTrust Pre-closing Management Fees,
and (B) if the EnTrust Closing Net Working Capital exceeds the EnTrust Minimum
Net Working Capital Amount, the amount of such excess and (y) the EnTrust
Contributor shall immediately pay to the Company (by wire transfer of
immediately available funds to the account(s) designated in writing by the
Company); (AA) if the EnTrust Closing Net Working Capital does not equal or
exceed the EnTrust Minimum Net Working Capital Amount, an amount equal to the
absolute value of such deficiency, and (BB) an amount equal to any Closing
Indebtedness of the EnTrust Contributed Entities not repaid at Closing pursuant
to Section 2.3(a).
(f)    Within the later of (i) three (3) Business Days after the determination
of the Permal Pre-closing Management Fees hereunder, (ii) three (3) Business
Days after the final determination of the Permal Closing Net Working Capital
hereunder and (iii) ten (10) days after the last day of the first quarter ended
after the Closing Date, (x) the Company shall immediately pay to the Permal
Contributor (by wire transfer of immediately available funds to the account(s)
designated in writing by the Permal Contributor) (A) the amount of such Permal
Pre-closing Management Fees, and (B) if the Permal Closing Net Working Capital
exceeds the Permal Minimum Net Working Capital Amount, the amount of such excess
and (y) the Permal Contributor shall immediately pay to the Company (by wire
transfer of immediately available funds to the account(s) designated in writing
by the Company) (AA) if the Permal Closing Net Working Capital does not equal or
exceed the Permal Minimum Net Working Capital Amount, an amount equal to the
absolute value of such deficiency, and (BB) an amount equal to any Closing
Indebtedness of the Permal Contributed Entities not repaid at Closing pursuant
to Section 2.3(b).
Section 2.5.    Limited Guarantee.
(a)    Permal Guarantor hereby irrevocably and unconditionally guarantees (i)
any liabilities for any intentional breach of this Agreement by the Permal
Contributor which

-23-



--------------------------------------------------------------------------------




survives the termination of this Agreement in accordance with Section 9.2 and
(ii) the payment obligations of the Permal Contributor set forth in Section
2.1(b) and Section 2.3(b) (clauses (i) and (ii) together, the “Permal Guaranteed
Obligations”) as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise, and without setoff, counterclaim
or defense. Permal Guarantor is liable for the Permal Guaranteed Obligations as
a primary obligor. If all or any part of the Permal Guaranteed Obligations shall
not be punctually paid when due, Permal Guarantor shall, without presentment,
protest, notice of protest, notice of non-payment or any other notice
whatsoever, pay in lawful money of the United States of America, the amount due
on the Permal Guaranteed Obligations. With respect to the Permal Guaranteed
Obligations, Permal Guarantor hereby waives (A) promptness and diligence, (B)
notice of the incurrence of any Permal Guaranteed Obligation, (C) notice of any
actions taken by the EnTrust Contributor or any other Person under any agreement
or instrument relating thereto, (D) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Permal Guaranteed Obligations or of the obligations of Permal Guarantor set
forth in this Section 2.5(a), the omission of or delay in which, but for this
waiver, might constitute grounds for relieving Permal Guarantor of its
obligations under this Section 2.5(a) and (E) any requirement that the EnTrust
Contributor or any other Person exhaust any right or take any action against any
other Person or any collateral. Permal Guarantor’s guaranty set forth in this
Section 2.5(a) is a continuing guaranty and shall remain in full force and
effect and will be discharged only if and when the Permal Guaranteed Obligations
have been paid in full (including making any payment which has been rescinded as
a result of an insolvency or similar proceeding).
(b)    EnTrust Guarantor hereby irrevocably and unconditionally guarantees (i)
any liabilities for any intentional breach of this Agreement by the EnTrust
Contributor which survives the termination of this Agreement in accordance with
Section 9.2 and (ii) the payment obligations of the EnTrust Contributor set
forth at Section 2.3(a) (clauses (i) and (ii) together, the “EnTrust Guaranteed
Obligations”) as and when the same shall be due and payable, whether by lapse of
time, by acceleration of maturity or otherwise, and without setoff, counterclaim
or defense. EnTrust Guarantor is liable for the EnTrust Guaranteed Obligations
as a primary obligor. If all or any part of the EnTrust Guaranteed Obligations
shall not be punctually paid when due, EnTrust Guarantor shall, without
presentment, protest, notice of protest, notice of non-payment or any other
notice whatsoever, pay in lawful money of the United States of America, the
amount due on the EnTrust Guaranteed Obligations. With respect to the EnTrust
Guaranteed Obligations, EnTrust Guarantor hereby waives (A) promptness and
diligence, (B) notice of the incurrence of any EnTrust Guaranteed Obligation,
(C) notice of any actions taken by the Permal Contributor or any other Person
under any agreement or instrument relating thereto, (D) all other notices,
demands and protests, and all other formalities of every kind in connection with
the enforcement of the EnTrust Guaranteed Obligations or of the obligations of
EnTrust Guarantor set forth in this Section 2.5(b), the omission of or delay in
which, but for this waiver, might constitute grounds for relieving EnTrust
Guarantor of its obligations under this Section 2.5(b) and (E) any requirement
that the Permal Contributor or any other Person exhaust any right or take any
action against any other Person or any collateral. EnTrust Guarantor’s guaranty
set forth in this Section 2.5(b) is a continuing guaranty and shall remain in
full force and effect and will be discharged only if and when the EnTrust
Guaranteed Obligations have been paid in full (including making any payment
which has been rescinded as a result of an insolvency or similar proceeding).

-24-



--------------------------------------------------------------------------------




Section 2.6.    Initial Annual Budget and Business Plan. The EnTrust Contributor
and the Permal Contributor hereby mutually agree that the Initial Annual Budget
and Business Plan will be the Annual Budget and Business Plan for the Company
for the fiscal period commencing on the Closing and ending on March 31, 2017.
ARTICLE III.
CLOSING
Section 3.1.    Closing. The closing of the transactions contemplated by Section
2.1 through Section 2.2 (the “Closing”) shall take place remotely by the
electronic exchange of documents or at the offices of Dechert LLP, 1095 Avenue
of the Americas, New York, New York, at 11:59 PM Eastern Time three (3) Business
Days after the satisfaction or waiver of the conditions set forth in Article
VIII (other than those conditions that by their terms are to be satisfied on the
Closing Date) or at such other time and place as the EnTrust Contributor and the
Permal Contributor may mutually agree (the date on which the Closing occurs, the
“Closing Date”).
Section 3.2.    EnTrust Contributor’s Closing Actions and Deliverables. At the
Closing, the EnTrust Contributor shall deliver or cause to be delivered to the
Permal Contributor, in each case, duly executed by the EnTrust Contributor
and/or, the EnTrust Entities, as applicable:
(a)    for any Equity Interests of any EnTrust Contributed Entity (collectively,
the “EnTrust Contributed Equity Interests”) that are to be directly transferred
pursuant the Restructuring and that are not represented by certificates, an
assignment agreement in a form reasonably acceptable to the Permal Contributor,
evidencing such transfer of such EnTrust Contributed Equity Interests;
(b)    for any EnTrust Contributed Equity Interests that are to be directly
transferred pursuant the Restructuring and that are represented by certificates,
such certificates and stock (or similar) powers, with all required stock
transfer tax stamps affixed thereto, evidencing such transfer of such EnTrust
Contributed Equity Interests, in each case, in form and substance reasonably
satisfactory to the Permal Contributor; and
(c)    the following certificates:
(i)    a certificate, in form and substance reasonably satisfactory to the
Permal Contributor, dated as of the Closing Date and signed by an officer of the
EnTrust Contributor, certifying that the conditions set forth in Section 8.2(a)
and Section 8.2(b) have been satisfied and fulfilled, and
(ii)    a certificate, in form and substance reasonably satisfactory to the
Permal Contributor, dated as of the Closing Date and signed by the secretary or
equivalent officer of the EnTrust Contributor, EP Partners and/or applicable
EnTrust Entity: (A) certifying the names and signatures of the officers
authorized to sign this Agreement and the Ancillary Documents to be delivered
hereunder and thereunder on behalf of the EnTrust Contributor, EP

-25-



--------------------------------------------------------------------------------




Partners and/or applicable EnTrust Entity, (B) attaching the resolutions of the
members, directors and managers, as applicable, of the EnTrust Contributor, EP
Partners and/or applicable EnTrust Entity, approving and authorizing the
execution and delivery of this Agreement and each Ancillary Document to which
the EnTrust Contributor, EP Partners or any such EnTrust Entity is a party, and
the performance of the Transactions, and certifying that such resolutions are in
full force and effect on the Closing Date, (C) attaching the Organizational
Documents of the EnTrust Contributor, each EnTrust Contributed Entity and each
other EnTrust Entity party hereto and certifying that each of such documents are
in full force and effect, without any amendment thereto, as of immediately prior
to the Closing and (D) attaching a certificate of good standing or equivalent
certification, as applicable, of the EnTrust Contributor, each EnTrust
Contributed Entity and each other EnTrust Entity party hereto issued by each
respective state (or country) of formation or incorporation and dated within
five (5) days of the Closing;
(d)    such other documents, endorsements, assignments and other instruments of
transfer and conveyance to be delivered by the EnTrust Contributor (i) pursuant
to this Agreement or (ii) pursuant to the Ancillary Documents.
Section 3.3.    Permal Contributor’s Closing Actions and Deliverables. At the
Closing, the Permal Contributor shall deliver or cause to be delivered to the
EnTrust Contributor, in each case, duly executed by the Permal Contributor
and/or, the Permal Entities, as applicable:
(a)    for any Equity Interests of any Permal Contributed Entity (collectively,
the “Permal Contributed Equity Interests”) that are to be directly transferred
pursuant the Restructuring and that are not represented by certificates, an
assignment agreement, in a form reasonably acceptable to the EnTrust
Contributor, evidencing such transfer of such Permal Contributed Equity
Interests;
(b)    for any Permal Contributed Equity Interests that are to be directly
transferred pursuant the Restructuring and that are represented by certificates,
such certificates and stock (or similar) powers, with all required stock
transfer tax stamps affixed thereto, evidencing such transfer of such Permal
Contributed Equity Interests, in each case, in form and substance reasonably
satisfactory to the EnTrust Contributor; and
(c)    the following certificates:
(i)    a certificate, in form and substance reasonably satisfactory to the
EnTrust Contributor, dated as of the Closing Date and signed by an officer of
the Permal Contributor, certifying that the conditions set forth in Section
8.3(a) and Section 8.3(b) have been satisfied and fulfilled; and
(ii)    a certificate, in form and substance reasonably satisfactory to the
EnTrust Contributor, dated as of the Closing Date and signed by the secretary or
equivalent officer of the Permal Contributor and/or applicable Permal Entity:
(A) certifying the names and signatures of the officers authorized to sign this
Agreement and the Ancillary Documents to be delivered hereunder and thereunder
on behalf of the Permal Contributor and/or applicable Permal Entity, (B)
attaching the resolutions of the members, directors and managers, as applicable,
of the Permal Contributor and/or applicable Permal Entity, approving and
authorizing the execution

-26-



--------------------------------------------------------------------------------




and delivery of this Agreement and each Ancillary Document to which the Permal
Contributor and/or applicable Permal Entity is a party, and the performance of
the Transactions, and certifying that such resolutions are in full force and
effect on the Closing Date, (C) attaching the Organizational Documents of the
Permal Contributor, each Permal Contributed Entity and each other Permal Entity
party hereto and certifying that each of such documents are in full force and
effect, without any amendment thereto, as of immediately prior to the Closing
and (D) attaching a certificate of good standing or equivalent certification, as
applicable, of the Permal Contributor, each Permal Contributed Entity and each
other Permal Entity party hereto, in each case issued by each respective state
(or country) of formation or incorporation and dated within five (5) days of the
Closing;
(d)    such other documents, endorsements, assignments and other instruments of
transfer and conveyance to be delivered by the Permal Contributor (i) pursuant
to this Agreement or (ii) pursuant to the Ancillary Documents.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF THE ENTRUST CONTRIBUTOR
The EnTrust Contributor hereby represents and warrants to the Permal Contributor
the accuracy of each of the statements set forth in this Article IV as of the
date of this Agreement:  
Section 4.1.    Authority and Validity.
(a)    Each of EnTrust Contributor, EP Partners and Onshore GP has all necessary
capacity, legal right, limited liability company power and authority to enter
into, execute and deliver this Agreement, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. The execution, delivery
and performance by each of EnTrust Contributor, EP Partners and Onshore GP of
this Agreement, and the consummation by each of EnTrust Contributor, EP Partners
and Onshore GP of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action. This Agreement has been duly and
validly executed and delivered by each of EnTrust Contributor, EP Partners and
Onshore GP, and, assuming due authorization, execution and delivery by each of
the other Parties, constitutes the legal, valid and binding agreement of each of
EnTrust Contributor EP Partners, and Onshore GP, enforceable against each of
EnTrust Contributor, EP Partners and Onshore GP in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
creditors’ rights generally (collectively, the “Enforceability Limitations”).
(b)    Each of the EnTrust Group Members has all necessary capacity, legal
right, power and authority to enter into, execute and deliver each of the
Ancillary Documents to which it is a party, to carry out its obligations
thereunder and to consummate the transactions contemplated thereby. The
execution, delivery and performance by of each such Person of each such
Ancillary Document, and the consummation by each such Person of the transactions
contemplated thereby, have been duly authorized by all necessary limited
liability company action. Each such Ancillary Document, at the time of its
execution by each EnTrust Group Member who is a party thereto, will be duly and
validly executed and delivered by such Person,

-27-



--------------------------------------------------------------------------------




and, assuming due authorization, execution and delivery by each of the other
parties thereto, will constitute the legal, valid and binding agreement of such
Person, enforceable against such Person in accordance with its terms, except as
such enforceability may be limited by applicable Enforceability Limitations.
Section 4.2.    No Conflicts. Except as set forth on Section 4.2 of the EnTrust
Disclosure Schedule, the execution, delivery and performance by any EnTrust
Group Member of any Transaction Document to which it is a party, and the
consummation of the Transactions, do not and will not (with or without the
passage of time or the giving of notice): (a) conflict with or result in a
violation or breach of any provision of any Organizational Documents of any
EnTrust Group Member; (b) conflict with or result in a modification, violation
or breach of or constitute (with or without due notice or lapse of time or both)
a default (or give rise to any right of termination, amendment, modification,
cancellation or acceleration) under any of the terms, conditions or provisions
of any EnTrust Material Contract; (c) give to any Person any right of
termination, recapture, profit sharing, amendment, modification, acceleration or
cancellation of any EnTrust Material Contract, (d) violate any Order, Law or
Permit applicable to any EnTrust Group Member or the Equity Interests of any
EnTrust Group Member or (e) result in, require or permit the creation or
imposition of any Liens of any nature upon or with respect to the Equity
Interests or assets of any EnTrust Group Member.
Section 4.3.    Consents and Approvals. Except as set forth in Section 4.3 of
the EnTrust Disclosure Schedule, no EnTrust Group Member is required (pursuant
to its Organizational Documents, by EnTrust Material Contract or by applicable
Law) to make any filing with, provide a notice or declaration to, or obtain the
Consent of or other action from, any Governmental Authority or any other Person,
or to obtain a Permit in connection with (a) the execution and delivery by such
EnTrust Group Member of any Transaction Document to which it is a party, (b) the
performance and fulfillment by such EnTrust Group Member of its obligations
under such Transaction Document or (c) the consummation of the transactions
contemplated by such Transaction Document.
Section 4.4.    Organization.
(a)    Each EnTrust Entity (a) is identified on Section 4.4 of the EnTrust
Disclosure Schedule, (b) is duly organized as a corporation, limited liability
company or limited partnership, as the case may be, as indicated on Section 4.4
of the EnTrust Disclosure Schedule and (c) is validly existing and in good
standing under the Laws of its jurisdiction of organization, which is indicated
on Section 4.4 of the EnTrust Disclosure Schedule. Each EnTrust Entity has all
necessary legal power and authority to (i) own, lease and operate all of the
properties and assets owned, leased and operated by it and (ii) carry on its
business as it is now being conducted. Each EnTrust Entity is duly qualified or
licensed to do business in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned,
leased or operated by it makes such qualification or licensing necessary. Each
EnTrust Entity is in good standing (to the extent such concept is applicable) as
such, in each jurisdiction. The EnTrust Contributor has made available to the
Permal Contributor true, complete and correct copies of the Organizational
Documents of each EnTrust Entity. The EnTrust Entities constitute all the
entities engaged in the EnTrust Business.

-28-



--------------------------------------------------------------------------------




(b)    EP Partners is duly organized as a limited liability company in the State
of Delaware, and is validly existing and in good standing under the Laws of
Delaware. EP Partners has not conducted any business or entered into any
Contract other than any transactions relating to its formation or relating to
the Transactions. EP Partners is not a party to or otherwise bound by any
Contract except as indicated on Section 4.4(b) of the EnTrust Disclosure
Schedule. EP Partners has made available to the Permal Contributor true,
complete and correct copies of its Organizational Documents. EP Partners does
not have any Indebtedness or other Liabilities (except to the extent arising out
of the Operating Agreement of EP Partners, dated as of the date hereof, by the
EnTrust Contributor as sole member thereof, which agreement has been provided to
the Permal Contributor on or prior to the date hereof). EP Partners does not
have any rights except for any rights it may have pursuant to this Agreement and
the Ancillary Documents to which it is a party. EP Partners has not taken any
action or omitted to take any action that, if taken or omitted to be taken after
the date hereof, would constitute a violation of Section 6.1(d).
Section 4.5.    Capitalization.
(a)    Section 4.5 of the EnTrust Disclosure Schedule sets forth (i) the number
and type of authorized Equity Interests of each EnTrust Entity, (ii) the number
and type of issued and outstanding Equity Interests of each EnTrust Entity and
EP Partners and (iii) the beneficial and record owner of such issued and
outstanding Equity Interests (collectively, the “EnTrust Record Owners”).
(b)    All of the issued and outstanding Equity Interests of each EnTrust Entity
and of EP Partners (i) have been duly authorized, (ii) are validly issued, fully
paid and non-assessable, (iii) were issued in compliance with applicable Laws
(including state and federal securities Laws), (iv) are not subject to, nor were
they issued in violation of, any preemptive rights, rights of first refusal, or
similar rights and (v) are held and owned beneficially and of record by the
EnTrust Record Owners, free and clear of all options, contracts, calls, puts,
rights to subscribe, conversion rights and other Liens (other than restrictions
imposed by (A) securities Laws that are generally applicable to securities that
have not been registered or qualified with a Governmental Authority and (B) the
agreements listed in Section 4.5(b) of the EnTrust Disclosure Schedule).
(c)    Except as set forth in Section 4.5(c) of the EnTrust Disclosure Schedule,
(i) there are no Contracts establishing or affecting any Equity Interests of any
EnTrust Entity or EP Partners, (ii) there are no outstanding options, warrants
or other rights (including preemptive rights) to buy, or any securities
convertible into or exchangeable for, any Equity Interests of any EnTrust Entity
or EP Partners (or any Contracts to issue such rights or securities), (iii)
there are no Contracts requiring any EnTrust Entity or EP Partners to issue
additional Equity Interests or repurchase or otherwise acquire or retire any
Equity Interests and (iv) no Lien has been created in favor of any Person
affecting any unissued Equity Interests of any EnTrust Entity or EP Partners.
(d)    Except as set forth in Section 4.5(d) of the EnTrust Disclosure Schedule,
there are no dividends or distributions declared and unpaid or otherwise owed to
any Person owning an Equity Interests of any EnTrust Entity or EP Partners.

-29-



--------------------------------------------------------------------------------




(e)    Except as set forth in Section 4.5(e) of the EnTrust Disclosure Schedule,
none of the Equity Interests of any EnTrust Entity or EP Partners are subject to
any voting trust agreement, shareholder agreement, member agreement, proxies or
other Contract or understanding restricting or otherwise relating to the voting,
dividend rights or disposition of such Equity Interests.
(f)    Upon transfer of the EnTrust Contributed Equity Interests to the Company
at the Closing and subject to the EnTrust Contributor’s receipt of the Company
Common LLC Shares set forth on Schedule 2.1(a), valid title to the EnTrust
Contributed Equity Interests will pass to the Company, free and clear of any
Liens other than Liens created or suffered by the Company in connection with the
Closing.
Section 4.6.    Subsidiaries and Other Investments.
(a)    Section 4.6(a) of the EnTrust Disclosure Schedule sets forth the
authorized, issued and outstanding Equity Interests of each Subsidiary of each
EnTrust Contributed Entity and the beneficial and record owner of such issued
and outstanding Equity Interests. All such issued and outstanding Equity
Interests (i) have been duly authorized, (ii) are validly issued, fully paid and
non-assessable, (iii) were issued in compliance with applicable Laws (including
state and federal securities Laws), (iv) are not subject to, nor were they
issued in violation of, any preemptive rights, rights of first refusal, or
similar rights and (v) are held and owned beneficially and of record free and
clear of all options, contracts, calls, puts, rights to subscribe, conversion
rights and other Liens (other than restrictions imposed by securities Laws that
are generally applicable to securities that have not been registered or
qualified with a Governmental Authority). EP Partners does not have (and never
has had) any Subsidiaries, except as contemplated by the Restructuring.
(b)    Except as set forth in Section 4.6(a) or Section 4.6(b) of the EnTrust
Disclosure Schedule (and except for any EnTrust Funds and the Equity Interests
held thereby), (i) each of the EnTrust Contributed Entities does not, directly
or indirectly, own (and is not obligated to acquire) an Equity Interest or
similar interest in, or an interest convertible, exchangeable or exercisable for
an Equity Interest or similar interest in, a corporation, partnership, joint
venture or other business association or entity and (ii) each of the EnTrust
Contributed Entities does not, directly or indirectly, have any obligation to
make any capital contribution to any Person (other than any capital contribution
obligation in its capacity as a general partner of any draw-down EnTrust Fund).
Section 4.7.    Investment in the Company, EP Partners and FOF Management GP.
Each of the EnTrust Contributor, Onshore GP and Hymowitz, as applicable, is
receiving the Company Common LLC Shares, EP Partners Common LLC Units and FOF
Common LLC Units in connection with the Transactions for its own account, for
investment only, and not with a view to any resale or public distribution
thereof. Each of the EnTrust Contributor, Onshore GP and Hymowitz, as
applicable, has all requisite legal power and authority to acquire Company
Common LLC Shares, EP Partners Common LLC Units and FOF Common LLC Units in
accordance with the terms of this Agreement and is either an “Accredited
Investor” within the meaning of the SEC Rule 501 of Regulation D of the
Securities Act, as presently in effect, or is otherwise permitted to receive
Company Common LLC Shares, EP Partners Common LLC

-30-



--------------------------------------------------------------------------------




Units and FOF Common LLC Units in accordance with an exemption from the
registration requirements of the Securities Act (unless the failure to qualify
for such an exemption is due to the affirmative actions of the Permal
Contributor or the Company following the Closing).
Section 4.8.    Financial Statements.
(a)    Section 4.8(a) of the EnTrust Disclosure Schedule contains copies of (i)
audited combined financial statements of EnTrust Capital Management LP and
certain of its Affiliates named therein, consisting of the balance sheet of such
entities as of December 31, 2013, and December 31, 2014, and the related
statements of operations, changes in members’/owners’ equity and cash flows for
the twelve (12)-month period ended thereon and audited combined financial
statements of EnTrust Capital Inc. and certain of its Affiliates named therein,
consisting of the balance sheet of such entities as of December 31, 2012, and
the related statements of operations, changes in members’/owners’ equity and
cash flows for the twelve (12)-month period ended thereon (each, an “EnTrust
Audited Financial Statement”) and (ii) unaudited consolidated financial
statements, consisting of the unaudited balance sheet of EnTrust Capital
Management LP and certain of its Affiliates reflected therein as of September
30, 2015 and the related statements of income and retained earnings,
stockholder’s equity and cash flow for the nine-month period ended thereon
(each, an “EnTrust Interim Financial Statement” and, together with the EnTrust
Audited Financial Statements, the “EnTrust Financial Statements”).
(b)    The EnTrust Financial Statements (i) have been prepared from, and are in
accordance with, the books and records of the EnTrust Entities (which books and
records are correct and complete in all material respects) and (ii) present
fairly in all material respects the consolidated financial position of the
EnTrust Entities as of the date thereof and their results of operations and cash
flows for the respective periods then ended in accordance with GAAP, applied on
a consistent basis and consistent with past practice (except as described in the
notes thereto and, in the case of the EnTrust Interim Financial Statements,
subject to the normal recurring year-end adjustments, none of which would be (A)
inconsistent with or materially deviate from the notes included in the then most
recent compiled EnTrust Audited Financial Statements or (B) materially
inconsistent with year-end adjustments in the fiscal years covered by the most
recent compiled EnTrust Audited Financial Statements).
(c)    Each EnTrust Entity maintains (and, for all periods covered by the
EnTrust Financial Statements, has maintained) systems of internal accounting
controls and financial reporting sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements, including that (i) all transactions are executed in
accordance with its management’s general or specific authorization, (ii) all
transactions are recorded as necessary to permit the preparation of financial
statements of the EnTrust Entities in conformity with GAAP and to maintain
proper accountability for assets and items, (iii) access to the EnTrust
Entities’ property and assets is permitted only in accordance with its
management’s general or specific authorization and (iv) recorded accountability
for items is compared with actual levels at reasonable intervals and appropriate
action is taken with respect to any differences.

-31-



--------------------------------------------------------------------------------




Section 4.9.    Indebtedness. Set forth in Section 4.9 of the EnTrust Disclosure
Schedule is an accurate and complete list, as of the date hereof, of all of the
outstanding Indebtedness owed, due or payable by or to any EnTrust Contributed
Entity (other than Indebtedness solely among EnTrust Entities), stating the
names of each of the debtors, creditors and the amounts outstanding with respect
thereto.
Section 4.10.    No Undisclosed Liabilities. Except as set forth in Section 4.10
of the EnTrust Disclosure Schedule, (a) none of the EnTrust Entities is subject
to any Liabilities required to be disclosed on the EnTrust Financial Statements
or the footnotes thereto in accordance with the GAAP, other than (i) as and to
the extent reflected on the EnTrust Financial Statements, (ii) incurred since
the date of the EnTrust Interim Financial Statements in the Ordinary Course of
Business (none of which is a Liability resulting from any breach of contract,
breach of warranty, tort, infringement, misappropriation, claim, lawsuit,
violation of Law and none of which would be material either individually or in
the aggregate) or (iii) arising under an EnTrust Material Contract (none of
which is a Liability resulting from any breach of contract) and (b) none of the
EnTrust Entities is a guarantor of any other Person (other than any other
EnTrust Entities).
Section 4.11.    Absence of Certain Changes. Except as set forth in Section 4.11
of the EnTrust Disclosure Schedule, (a) since December 31, 2014, there has not
been an EnTrust Material Adverse Effect or the occurrence of any event, change,
occurrence, condition, circumstance, effect or state of facts that, individually
or in the aggregate, could reasonably be expected to have an EnTrust Material
Adverse Effect, (b) since December 31, 2014, no EnTrust Entity has suffered any
damage, destruction or casualty loss exceeding $250,000 in the aggregate and (c)
since September 30, 2015, none of the EnTrust Entities has taken any action or
omitted to take any action that, if taken or omitted to be taken after the date
hereof, would constitute a violation of Section 6.1(a).
Section 4.12.    Compliance with Laws; Permits.
(a)    Compliance with Laws, Generally. Each EnTrust Entity is, and for the past
three (3) years has been, in compliance in all material respects with all
applicable Laws (including the Advisers Act, ERISA, the Exchange Act, the
Investment Company Act, the Securities Act, the Commodity Exchange Act, the
rules and regulations of self-regulatory organizations and all other analogous
applicable foreign, federal or state Laws). Except as set forth on Section
4.12(a) of the EnTrust Disclosure Schedule, no notices have been received by and
no claims have been filed or, to the Knowledge of the EnTrust Contributor,
threatened against any EnTrust Entity alleging a violation of any Laws.
(b)    Permits. (i) The EnTrust Entities have in full force and effect all
Permits of or with all Governmental Authorities necessary for them to own, lease
or operate their properties and other assets and to carry on their business,
(ii) there are no Actions pending or, to the Knowledge of the EnTrust
Contributor, threatened to terminate or otherwise limit rights under any such
Permits (including as a result of the Transactions) other than expirations in
accordance with the terms thereof, which terms do not expire as a result of the
consummation of the Transactions and (iii) in the past three (3) years, there
has occurred no material default under, or violation of, any Permit held by any
EnTrust Entity. All of such Permits are in full force and effect and will remain
in full force and

-32-



--------------------------------------------------------------------------------




effect and will be available for use by the applicable EnTrust Entity
immediately after the Closing. Except for any Permits relating solely to the use
or occupancy of real property, Section 4.12(b) of the EnTrust Disclosure
Schedule sets forth a true, complete and correct list of each material Permit
held by the EnTrust Entities, indicating (A) the name of the Permit, (B) the
holder thereof, (C) the Governmental Authority that is the issuer thereof and
(D) the expiration date, if any, thereof. Copies of such Permits were made
available to the Permal Contributor prior to the date hereof. Except as
indicated on Section 4.12(b) of the EnTrust Disclosure Schedule, none of the
EnTrust Entities is required to be authorized, registered or licensed under
applicable Laws in any non-U.S. jurisdiction.
(c)    Government Examinations. Except for routine examinations conducted by any
Governmental Authority in the regular course of the business of the EnTrust
Entities or as disclosed on Section 4.12(c) of the EnTrust Disclosure Schedule,
(i) no Governmental Authority has initiated any Action (or no such Action into
the business or operations of the EnTrust Entities is ongoing, unresolved or, to
the Knowledge of the EnTrust Contributor, threatened by any Governmental
Authority) against any EnTrust Entity, its officers, directors, partners or
employees and (ii) none of the EnTrust Entities or any of their Affiliates has
received at any time in the past five (5) years any notice, deficiency letter or
communication (A) of any unresolved violation or exception by any Governmental
Authority with respect to any report or statement by any Governmental Authority
relating to any examination of the EnTrust Entities or (B) restricting or
disqualifying their activities (except for restrictions generally imposed by Law
or administrative policy on similarly regulated Persons generally).
(d)    Compliance with Investment-Related Laws. (i) Each EnTrust Entity (and any
officer, director, partner or employee thereof in such Person’s capacity as
such), in each case, that is required to be registered as an investment adviser,
investment manager, investment adviser representative, director of a fund board
of directors, broker-dealer, broker-dealer registered representative, commodity
trading advisor, commodity pool operator, registered principal or Associated
Person, investment company or registered agent (or in a similar capacity) with
any Governmental Authority, is duly registered as such, and each such
registration is in full force and effect, (ii) to the extent that an EnTrust
Entity (or any officer, director, partner, or employee thereof in such Person’s
capacity as such) relies on any statutory or regulatory exemption or exception
to avoid registration as an investment adviser, investment manager, investment
adviser representative, director of a fund board of directors, broker-dealer,
broker-dealer registered representative, commodity trading advisor, commodity
pool operator, registered principal or Associated Person, investment company or
registered agent (or in a similar capacity) with any Governmental Authority,
such EnTrust Entity, or such officer, director, partner, or employee of such
EnTrust Entity, as the case may be, has taken all actions required in order to
claim and maintain such exemption or exception and (iii) each of the officers,
directors, partners, employees or Associated Persons of any EnTrust Entity in
his, her or its capacity as such who is required to be registered or licensed as
an Associated Person of an investment adviser or an “investment adviser
representative” (as such term is defined by the Advisers Act), investment
manager, director of a fund board of directors, broker-dealer, broker-dealer
registered representative, registered agent, commodity pool operator, commodity
trading advisor or registered principal or Associated Person or in any similar
capacity with any Governmental Authority is duly registered and/or licensed and
such registration is in full

-33-



--------------------------------------------------------------------------------




force and effect, except for those Persons indicated on Section 4.12(d) of the
EnTrust Disclosure Schedule who are in the process of being so duly registered
and/or licensed.
(e)    Discipline against Management. No director, trustee, managing director,
officer or to the Knowledge of the EnTrust Contributor, any employee of any
EnTrust Entity or EnTrust Fund is, or at any time during the past five (5) years
has been, (i) obligated to make any disclosure under Rule 506(d) of Regulation D
of the Securities Act or (ii)(A) subject to any cease and desist, censure or
other disciplinary or similar order issued by, (B) a party to any written
Contract, consent agreement, memorandum of understanding or disciplinary
agreement with, (C) a party to any commitment letter or similar undertaking to,
(D) subject to any order or directive by or (E) a recipient of any supervisory
letter from, any Governmental Authority, in each case, in respect of the
investment management or other financial services business.
(f)    Filings with Governmental Authorities. Each EnTrust Entity has filed all
material notices of any claim of exemption, registrations, reports, financial
statements, sales literature, statements, notices and other material filings
(including Forms ADV and Forms PF) relating to such EnTrust Entity or any
EnTrust Fund required to be filed by it with any Governmental Authority
(including filings with the Cayman Islands Monetary Authority and other foreign
regulators), including all amendments or supplements to any of the above (the
“EnTrust Filings”) for the past three (3) years. Such EnTrust Filings were
timely filed, were accurate and complete, and complied in all material respects
with the requirements of applicable Law.
(g)    Compliance Policies. Each EnTrust Entity has implemented all formal codes
of ethics, insider trading polices, personal trading policies, written
supervisory procedures, written compliance policies, anti-money laundering
policies and other policies as required by the Advisers Act and any other
applicable Law. A complete and correct copy of each such policy has been made
available to the Permal Contributor. Such codes of ethics, insider trading
polices, personal trading policies, written supervisory procedures, written
compliance policies, anti-money laundering policies and other policies comply in
all respects with applicable Law (including the Advisers Act, Anti-Bribery Laws
and Trade Control Laws). The policies of the EnTrust Entities as of the date
hereof with respect to avoiding conflicts of interest are as set forth in the
most recent EnTrust Filings or policy manuals of the EnTrust Entities, as
amended, which have been made available to the Permal Contributor. In the past
three (3) years, there have been no material violations of such code of ethics,
insider trading polices, personal trading policies, written supervisory
procedures, anti-money laundering policies and other policies. The EnTrust
Entities have conducted an annual compliance review as required by 206(4)-7 of
the Advisers Act and no such annual review has identified any material violation
or weakness in their respective compliance policies or control environments.
(h)    Client Privacy Law Compliance. Each EnTrust Entity has complied with all
applicable Laws regarding the privacy of Clients and other Persons in all
material respects and has established policies and procedures in this regard
reasonably designed to ensure compliance with applicable Law.

-34-



--------------------------------------------------------------------------------




(i)    Anti-Bribery; Corrupt Practices.
(i)    None of the EnTrust Entities, nor any of their directors, officers or
employees or, to the Knowledge of the EnTrust Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any EnTrust Entity, has in the past five (5)
years, directly or indirectly, (A) made or reimbursed any contribution, gift,
bribe, payoff, influence payment, kickback, rebate, commission, travel or
entertainment expense, or other unlawful payment to any Person, private or
public, regardless of form, whether in money, property, or services in violation
of any applicable Law, (B) established, maintained or expended any fund or asset
with respect to any EnTrust Entity that has been improperly or inaccurately
recorded in the books and records of the EnTrust Entities in violation of any
applicable Law, (C) knowingly offered, promised, made or received any payment or
anything of value to or from any Person in violation of the Foreign Corrupt
Practices Act of 1977, as amended, the U.K. Bribery Act 2010, or any applicable
Law enacted in any applicable jurisdiction in connection with, or arising under
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, or any similar
applicable laws, rules, or regulations issued, administered or enforced by a
Government Authority or (D) violated any state or federal “pay to play” Laws,
ethics or similar disclosure Laws or lobbyist registration Laws (collectively,
the “Anti-Bribery Laws”).
(ii)    None of the EnTrust Entities, nor any of their directors, officers or
employees or, to the Knowledge of the EnTrust Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any EnTrust Entity, has engaged, in the past
five (5) years, in any transactions or other dealings with or involving any
country, entity or Person in violation of any applicable sanctions administered
or enforced by the U.S. Department of Treasury’s Office of Foreign Assets
Control, the United Nations Security Council, the Member States of the European
Union, or other applicable sanctions authority (collectively, “Sanctions Laws”),
except as permitted under applicable Laws.
(iii)    None of the EnTrust Entities, nor any of their directors, officers or
employees or, to the Knowledge of the EnTrust Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any EnTrust Entity, has, in the past five (5)
years: (A) violated the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the Arms Export Control Act, the
International Traffic In Arms Regulations, any other import or export control
laws or regulations of the United States, European Union and other applicable
Governmental Authorities (collectively, “Trade Control Laws”), the antiboycott
regulations administered by the United States Department of Commerce, or the
antiboycott regulations administered by the United States Department of the
Treasury or (B) engaged in any transactions or otherwise dealt with any country
or other Person with whom United States Persons are prohibited from dealing
under applicable Trade Control Laws.
(iv)    None of the EnTrust Entities, nor any of their directors, officers or
employees or, to the Knowledge of the EnTrust Contributor, their agents
(including placement agents), Affiliates or representatives, or any other Person
in respect of any actions for or on behalf of any EnTrust Entity, has been or is
the subject of any past, current, pending or

-35-



--------------------------------------------------------------------------------




threatened investigation, inquiry or enforcement proceedings for violations of
any applicable Anti-Bribery Laws, Sanctions Laws or Trade Control Laws by any
Governmental Authority in any country in which any such EnTrust Entity or its
Subsidiaries does business, including any United States Governmental agency for
any alleged violation of the Foreign Corrupt Practices Act of 1977, as amended,
or any U.K. Governmental agency for any alleged violation of the U.K. Bribery
Act of 2010.
(v)    Each EnTrust Entity has instituted and maintains policies, procedures and
internal controls reasonably designed to ensure detection of any violation of,
and compliance with, applicable Anti-Bribery Laws, Sanctions Laws or Trade
Control Laws, and a copy of each such policy has been made available to the
Permal Contributor.
Section 4.13.    Funds.
(a)    Section 4.13(a) of the EnTrust Disclosure Schedule sets forth (i) the
name and jurisdiction of formation of each EnTrust Fund and (ii) the net asset
value of such EnTrust Fund as of the most recently available date. Each of the
EnTrust Funds is duly organized as a corporation, limited liability company,
trust or limited partnership, as the case may be, and is validly existing and in
good standing under the Laws of its jurisdiction of organization. Each of the
EnTrust Funds has full power and authority to carry on its business as it is now
being conducted, to own, lease and operate all of its properties and assets, and
is duly licensed or qualified to do business in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned, leased or operated by it makes such qualification
or licensing necessary. No EnTrust Fund has suspended redemptions at any time.
No EnTrust Fund is in wind-down or liquidation. The Organizational Documents of
each EnTrust Fund and any amendments thereto, complete and correct copies of
each of which as is in effect on the date hereof have heretofore been made
available to the Permal Contributor and have been filed with or notified to all
applicable Governmental Authorities to the extent required by applicable Law.
(b)    Except for routine examinations conducted by any Governmental Authority,
to the Knowledge of the EnTrust Contributor, no Governmental Authority has
during the past five (5) years initiated or threatened any formal or informal
proceeding or investigation into the business or operations of the EnTrust Funds
or any of the officers, directors or employees of the EnTrust Funds in their
capacity as such. To the Knowledge of the EnTrust Contributor, each EnTrust Fund
has responded to the extent required to any deficiency letter or other written
communication received from any Governmental Authority during the past five (5)
years and there are no material unresolved issues or comments raised by any
Governmental Authority in any deficiency letter, written communication or follow
up correspondence from any Governmental Authority or phone calls or meetings
with representatives of any Governmental Authority, in each case, with respect
to the EnTrust Funds.
(c)    True, correct and complete copies of the private placement memoranda,
confidential offering memoranda, sales literature, pitch books, fact sheets, due
diligence questionnaires, presentation materials or similar offering documents
(the “EnTrust Offering Documents”), subscription agreements, administrative and
other services agreements, distribution agreements, placement agent agreements,
sub-distribution agreements, investment

-36-



--------------------------------------------------------------------------------




management agreements, subadvisory agreements, finder’s fee agreements, transfer
agency agreements, solicitation agreements and custody agreements, as
applicable, or any similar Contracts, in any case pertaining to the EnTrust
Funds have been made available to the Permal Contributor. Each of the Contracts
described in the previous sentence is in full force and effect and no EnTrust
Fund, nor, to the Knowledge of the EnTrust Contributor, any other party is in
default of any such Contract. The EnTrust Offering Documents in the context in
which they have been used, including the combinations of EnTrust Offering
Documents used, contained all information required to be contained therein and
did not, at any time that such EnTrust Offering Documents were delivered to
investors or prospective investors in the EnTrust Funds, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
(d)    All of the Equity Interests of the EnTrust Funds are duly authorized,
validly issued, outstanding, fully paid and nonassessable, except as disclosed
in writing in the EnTrust Offering Documents.
(e)    Except as set forth in Section 4.13(e) of the EnTrust Disclosure
Schedule, each of the EnTrust Funds is, and for the past three (3) years has
been, in material compliance with all applicable Laws and the operations of each
of the EnTrust Funds have been conducted in compliance in all material respects
with all applicable Laws. Each EnTrust Material Contract, understanding or
arrangement to which any of the EnTrust Funds is a party is in compliance in all
material respects with all applicable Laws and the EnTrust Funds are in
compliance with their obligations thereunder. Except as set forth in Section
4.13(e) of the EnTrust Disclosure Schedule, during the past five (5) years, no
EnTrust Entity has received any notification of any asserted present or past
failure by any EnTrust Fund to comply in all material respects with any
applicable Law, nor does the EnTrust Contributor have any Knowledge of any basis
for such a claim.
(f)    The EnTrust Funds have filed all material EnTrust Filings required to be
made by such EnTrust Fund for the past five (5) years. Such material EnTrust
Filings complied in all material respects with the requirements of applicable
Law, were timely filed and were accurate and complete when filed. The EnTrust
Filings did not at the time they were filed, and with respect to any prospectus,
proxy statement, sales literature or advertising material, did not during the
period of its authorized use, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were or are made, not misleading.
(g)    The minute books of each EnTrust Fund accurately reflect, in all material
respects, all information that is required to be included in such minute books
under applicable Law and such minute books have been created and maintained by
or on behalf of such EnTrust Fund in accordance with applicable Law. In
addition, all other records of each EnTrust Fund have been created and
maintained in material compliance with all applicable Law. Except as set forth
in Section 4.13(g) of the EnTrust Disclosure Schedule, complete and correct
copies of such books were made available to the Permal Contributor.

-37-



--------------------------------------------------------------------------------




(h)    Except as set forth in Section 4.13(h) of the EnTrust Disclosure
Schedule, true, correct and complete copies of the audited financial statements
of each of the EnTrust Funds for each fiscal year completed on or after December
31, 2012 or its inception, whichever is later, through its most recent fiscal
year ended on or prior to December 31, 2014, which will be provided for the
prior fiscal year, have been made available to the Permal Contributor. Each of
such financial statements is consistent with the books and records of the
applicable EnTrust Fund and presents fairly in accordance with the GAAP the
consolidated assets, liabilities and financial position of such EnTrust Fund at
the respective date of such financial statements and the results of operations,
changes in partners’ equity and cash flows for the respective periods indicated.
(i)    Except as disclosed on Section 4.13(i) of the EnTrust Disclosure
Schedule, none of the EnTrust Funds is registered or required to be registered
as an “investment company” under the Investment Company Act.
(j)    To the Knowledge of the EnTrust Contributor, no record or beneficial
owner of any of the EnTrust Funds is subject to U.S. economic or trade sanctions
administered by the Office of Foreign Assets Control, United States Department
of the Treasury (“OFAC”), including any Person appearing on OFAC’s list of
“specially designated nationals” and “blocked persons”. The EnTrust Funds have
complied with all applicable Laws on the prevention of money laundering and
terrorist financing, including any applicable Laws implementing the EU Directive
No. 2005/60/EC.
(k)    Each EnTrust Fund has sold its Equity Interests pursuant to and in
accordance with in all material respects the terms of valid exemptions from
registration requirements applicable to Equity Interests under applicable Law.
To the Knowledge of the EnTrust Contributor, the offerings and sales of such
Equity Interests complied (and continue to comply) in all material respects with
all applicable Laws and with all applicable Contracts, understandings and
arrangements and have been conducted by Persons acting in compliance in all
material respects with all applicable Laws. No stop order or similar action by a
Governmental Authority suspending the effectiveness of any registration
statement or similar document has been issued and no proceedings for that
purpose have been instituted or, to the Knowledge of the EnTrust Contributor,
are contemplated.
(l)    For each EnTrust Fund (if any) marketed in Europe, such EnTrust Fund is
managed by an EnTrust Contributed Entity that is duly authorized and in good
standing as an alternative investment fund manager (or exempt from such
registration requirements) and all activity relating to the marketing and
management of such EnTrust Fund, including disclosure and reporting obligations,
is in compliance with the Alternative Investment Fund Managers Directive
(AIFMD).
(m)    Section 4.13(m) of the EnTrust Disclosure Schedule sets forth the name of
each EnTrust Fund which invests in another EnTrust Fund (as well as the name of
such other EnTrust Fund).

-38-



--------------------------------------------------------------------------------




Section 4.14.    Assets Under Management.
(a)    Set forth in Section 4.14(a) of EnTrust Disclosure Schedule are (i) the
aggregate amount of AUM by the EnTrust Entities as of September 30, 2015 and
(ii) the amount of AUM by the EnTrust Entities for each Client.
(b)    Section 4.14(b) of the EnTrust Disclosure Schedule contains a complete
and accurate list of each Contract relating to the top fifteen (15) global
distribution relationships of the EnTrust Entities involving (i) Contracts with
any placement agents or similar agreements or (ii) Contracts in effect pursuant
to which any of the EnTrust Entities has capped, reduced, waived or reimbursed
or will under any circumstances cap, waive, share with any non-EnTrust Entity or
reimburse any or all fees, profit allocations or charges payable by or allocable
from any of their Clients or any investors of the EnTrust Funds.
Section 4.15.    Derivative Products. All interest rate swaps, caps, floors,
option agreements, futures and forward Contracts and other similar risk
management arrangements and derivative financial instruments, whether entered
into for the account of an EnTrust Entity (all of which are accurately listed in
Section 4.15 of the EnTrust Disclosure Schedule) or for the account of one (1)
or more of the EnTrust Funds, were entered into (a) in accordance with
applicable EnTrust Fund guidelines, prospectuses or offering memoranda to the
extent entered into for EnTrust Funds, (b) in accordance in all material
respects with all applicable Laws and (c) to the Knowledge of the EnTrust
Contributor, with counterparties that were financially responsible at the time.
Each of such Contracts constitutes the valid and legally binding obligation of
the applicable EnTrust Entity or EnTrust Fund, enforceable in accordance with
its terms, and is in full force and effect, except that the enforceability
hereof and thereof may be limited by applicable Enforceability Limitations. None
of the EnTrust Entities or, to the Knowledge of the EnTrust Contributor, any
other party thereto is in material breach of any of its obligations under any
such Contract.
Section 4.16.    Clients.
(a)    Except for the EnTrust Funds disclosed in Section 4.13(a) of the EnTrust
Disclosure Schedule, Section 4.16(a) of the EnTrust Disclosure Schedule contains
a complete and accurate list of each Client of the EnTrust Entities, setting
forth (i) the Client’s name, (ii) whether any EnTrust Entities advises such
Client directly or indirectly and (iii) the amount of AUM attributable to such
Client.
(b)    Except for the Clients listed in Section 4.16(b) of the EnTrust
Disclosure Schedule, no EnTrust Entity provides investment advisory, investment
management or other services to, or receives advisory fees, sub-advisory fees,
performance fees, profit participation, equity returns or other income from any
Person. No Client has notified any EnTrust Entity of (i) an intent to terminate
its Investment Advisory Contract, to engage in negotiations to amend the terms
and conditions of its Investment Advisory Contract, or to withdraw assets from
any EnTrust Entity’s management, including a withdrawal or redemption from an
EnTrust Fund or (ii) a failure by any EnTrust Entity to comply with the terms
and conditions of such Client’s Investment Advisory Contract. Each investment
management agreement or subadvisory

-39-



--------------------------------------------------------------------------------




agreement to which any EnTrust Entity is a party is in full force and effect,
and no party thereto is in default or breach of its obligations thereunder.
(c)    At all relevant times (including immediately prior to the Closing), each
EnTrust entity serving as an investment manager of an EnTrust Fund whose
underlying assets include “plan assets” by reason of ERISA Clients’ investment
in the applicable EnTrust Fund has either (i) been a “Qualified Professional
Asset Manager” within the meaning of PTCE 84-14; (ii) has complied with all of
the applicable conditions of another available prohibited transaction exemption;
or (iii) has complied in all material respects with all of the reporting and
disclosure requirements, and the fiduciary responsibility and prohibited
transaction provisions of Title I of ERISA and Section 4975 of the Code.
(d)    Except as would not reasonably be expected to be material to the EnTrust
Funds, taken as a whole, none of the EnTrust Funds, or any of their respective
current or former employees or Persons while acting on their behalf, has (i)
engaged in a “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA that is not covered and exempted by any statutory,
regulatory or administrative exemption or (ii) incurred (and there is no pending
or, to the Knowledge of the EnTrust Contributor, threatened proceeding which
could reasonably be believed to result in the incurrence or imposition of) any
penalty, excise tax, fee, disqualification or other similar result arising in
connection with or with respect to any current or former ERISA Client.
(e)    No basis exists such that any EnTrust Entity or any of its respective
current or former employees who serve in any of the capacities listed in Section
411(a)(1), (2) or (3) with respect to an ERISA Client would become subject to
disqualification from serving in any of such capacities under section 411 of
ERISA.
Section 4.17.    Assets. Each of the EnTrust Entities has good and marketable
title to, or a valid leasehold in, and possesses and controls, all tangible
assets necessary or used to conduct its business in the same manner in all
material respects as currently conducted, in each case free and clear of Liens
except: (a) Liens for Taxes not yet due and payable or other statutory Liens
relating to governmental obligations not yet due and (b) statutory Liens arising
in the Ordinary Course of Business which, in each case, do not interfere with
the use of the assets to which they relate for the purposes for which those
assets were acquired. None of the EnTrust Entities’ material tangible assets
necessary or used to conduct their respective businesses is owned jointly with
any other Person, including the EnTrust Contributor or an Associated Person
thereof.
Section 4.18.    Real Property. None of the EnTrust Entities owns, nor is the
lessor of, any real property. Section 4.18 of the EnTrust Disclosure Schedule
contains a complete and accurate list of all real property leased, subleased,
licensed or otherwise used or occupied (the “EnTrust Leased Real Property”) by
any EnTrust Entity pursuant to a lease, license or similar Contract (the
“EnTrust Leases”), and specifies, with respect to each property, the name of the
EnTrust Entity that leases such property. Each of the EnTrust Entities, as
applicable, has good, valid and indefeasible title to the leasehold estates
conveyed under the applicable EnTrust Leases, free and clear of any Liens. None
of the EnTrust Leased Real Property is owned or used jointly with any other
Person, including the EnTrust Contributor or an Associated Person thereof.

-40-



--------------------------------------------------------------------------------




Complete and correct copies of such EnTrust Leases have been made available to
the Permal Contributor.
Section 4.19.    Material Contracts.
(a)    Section 4.19(a) of the EnTrust Disclosure Schedule contains a complete
and accurate list of the following Contracts as of the date hereof to which any
EnTrust Entity or any EnTrust Fund is a party or by which it or any of their
assets is bound (whether written or oral) (such Contracts to the extent
disclosed, or required to be disclosed on Section 4.19(a) of the EnTrust
Disclosure Schedule, collectively, the “EnTrust Material Contracts,” and each,
an “EnTrust Material Contract”):
(i)    each Contract that is not cancelable without penalty by any EnTrust
Entity or EnTrust Fund party thereto upon thirty (30) days or less notice and
that involves the receipt or payment by the EnTrust Entities or EnTrust Funds of
more than $250,000, in the aggregate, in any twelve (12) month period;
(ii)    each Contract relating to the top fifteen (15) global distribution
relationships of the EnTrust Entities for the placement, distribution or sales
of shares, units or other Equity Interests of an EnTrust Fund;
(iii)    any administration agreement or any other Contract for the provision of
administrative services;
(iv)    any (A) distribution or sub-distribution Contract for the provision of
brokerage services or (B) sales, marketing and account solicitation Contract
with the EnTrust Funds, in each case with respect to Investment Advisory
Services;
(v)    any (A) Investment Advisory Contract or investment management, advisory,
sub-advisory or similar Contracts, or (B) any Contract with any EnTrust Entity
that, in the case of either clause (A) or clause (B), could require a “clawback”
of previously paid fees to the EnTrust Entities;
(vi)    any custodial agreement or other Contract for the provision of custodial
or other similar services involving aggregate payments or consideration of more
than $250,000 in any twelve (12) month period;
(vii)    any Contract that restricts, or will restrict after Closing, the
conduct of any business by any EnTrust Entity or any EnTrust Fund in any respect
or the ability of any EnTrust Entity or any EnTrust Fund to engage in any
business in which they may lawfully engage (including any contract with a
provision commonly referred to as a “most favored nation” provision for the
benefit of any Person other than an EnTrust Entity);
(viii)    any Contract (including, for the avoidance of doubt, any side letter)
for the sharing, limiting or capping of fees or other payments an EnTrust Entity
receives from a Client or other Person, or the sharing of another Person’s
expenses;
(ix)    any other Contract with a Client;

-41-



--------------------------------------------------------------------------------




(x)    any joint venture, strategic alliance, distribution, partnership or
similar Contract involving a sharing of profits or expenses or payments based on
revenues, profits or AUM of any EnTrust Entity or any Client;
(xi)    any Contract relating to Indebtedness (other than between EnTrust
Entities) or the mortgaging, pledging or otherwise placing a Lien on any
material asset or material group of assets;
(xii)    any Contract relating to loans or advances (A) by any EnTrust Entity to
any other Person or (B) by any EnTrust Contributor, any EnTrust Entity or any
Affiliate thereof to any employee of an EnTrust Entity, any EnTrust Record Owner
or an Associated Person thereof;
(xiii)    any EnTrust IP Agreement;
(xiv)    any Contract, entered into within the last three (3) years, relating to
the purchase or sale of a material amount of assets or a business or Equity
Interests (or relating to any joint venture, partnership or minority equity
investment), in each case other than for the purchase or sale of Equity
Interests in an EnTrust Fund in the Ordinary Course of Business);
(xv)    any Contract for capital expenditures in excess of $250,000 in the
aggregate;
(xvi)    any employment, consulting, severance, agency or other compensation
Contract (A) with any Senior Manager, (B) providing for the payment of any cash
or other compensation or benefits upon the consummation of the Transactions or
otherwise requiring severance payments in excess of $100,000 or (C) otherwise
restricting any EnTrust Entity’s ability to terminate the employment of any
Senior Manager at any time for any lawful reason without penalty or Liability;
(xvii)    any EnTrust Affiliate Contract;
(xviii)    any severance agreement or arrangement with former employees in
excess of $100,000;
(xix)    any collective bargaining agreement or other Contract with any labor
union;
(xx)    any EnTrust Lease;
(xxi)    any no consent decree, settlement, or similar arrangement entered into
with a Governmental Authority or other Person by, or relating to, any EnTrust
Contributed Entity or any EnTrust Fund;
(xxii)    any power of attorney or similar grant of agency (other than any power
of attorney in any Investment Advisory Contract, custodial agreement, EnTrust
Fund Organizational Documents or subscription agreements); and

-42-



--------------------------------------------------------------------------------




(xxiii)    any Contracts with any Governmental Authority (to the extent not
disclosed pursuant to any clause above of this Section 4.19(a).
(b)    the EnTrust Contributor has delivered or made available to the Permal
Contributor a true, complete and correct copy of each written EnTrust Material
Contract and a true, complete and correct description of the terms and
conditions of each verbal EnTrust Material Contract (except, in each case,
insofar as any EnTrust Material Contract contains or is otherwise subject to
confidentiality provisions under which all or a portion of such EnTrust Material
Contract may not be disclosed, in which case, to the extent practicable, a
redacted copy has been made available or delivered to the Permal Contributor).
Except as set forth in Section 4.19(b) of the EnTrust Disclosure Schedule,
(i) each EnTrust Material Contract is a valid and binding obligation of the
applicable EnTrust Entity and, to the Knowledge of the EnTrust Contributor, the
other parties thereto, and is in full force and effect, (ii) the EnTrust
Entities have performed in all material respects all obligations required to be
performed by them to date under each EnTrust Material Contract and are not (with
or without the lapse of time or the giving of notice, or both) in material
breach or default thereunder, (iii) to the Knowledge of the EnTrust Contributor,
each other party to any EnTrust Material Contract has performed all obligations
required to be performed by it under such EnTrust Material Contract and is not
(with or without the lapse of time or the giving of notice, or both) in material
breach or default thereunder, (iv) no EnTrust Entity has received written notice
from any other party to any EnTrust Material Contract of its intent to cancel,
terminate or breach such EnTrust Material Contract (or asserting any material
breach or default by any EnTrust Entity thereunder) and (v) no party to any
EnTrust Material Contract has repudiated any material provision thereof. Upon
consummation of the Transactions, except as set forth in Section 4.19(b) of the
EnTrust Disclosure Schedule, each of the EnTrust Material Contracts will
continue to be legal, valid, binding and enforceable in accordance with its
terms and will continue to be in full force and effect without penalty, except
as enforceability may be limited by applicable Enforceability Limitations.
Section 4.20.    Litigation. Except as set forth in Section 4.20 of the EnTrust
Disclosure Schedule, there is no Action pending, or to the Knowledge of the
EnTrust Contributor, threatened (including a Wells Notification or Target letter
from the Department of Justice) against any EnTrust Entity or any EnTrust Fund,
including with respect to the termination of, or limitation of, the rights of
the EnTrust Entities under or with respect to their registration under the
Advisers Act or compliance therewith, registration under the Exchange Act as a
broker-dealer or compliance therewith, membership with any self-regulatory
organization or any similar or related rights under any registrations or
qualifications with various states or other jurisdictions, or under any other
Laws. Except as set forth in Section 4.20 of the EnTrust Disclosure Schedule,
there are no outstanding judgments or Orders in favor of any Person relating to
any EnTrust Entity or any EnTrust Fund. Section 4.20 of the EnTrust Disclosure
Schedule sets forth an accurate description of any material Actions that have
been commenced, settled or resolved by litigation or arbitration by any EnTrust
Entity, or settled or resolved by litigation or arbitration by any EnTrust Fund,
in each such case in the last three (3) years.
Section 4.21.    Tax Matters.
(a)    Each of the EnTrust Entities and EnTrust Funds have duly and timely filed
all income, franchise and other material Tax Returns required to be filed by it.
All such Tax

-43-



--------------------------------------------------------------------------------




Returns are true, complete and correct in all material respects. Each EnTrust
Entity and EnTrust Fund has duly and timely paid all income, franchise and other
material Taxes (whether or not reflected on such Tax Returns) that it is
required to pay, and has adequately reserved for in the EnTrust Financial
Statements of the relevant EnTrust Entity or EnTrust Fund in accordance with
GAAP (or other accounting principles). Section 4.21(a) of the EnTrust Disclosure
Schedule lists the states, territories and jurisdictions in which a Tax Return
with respect to the EnTrust Entities or EnTrust Fund was filed in the past three
(3) years.
(b)    Except as set forth in Section 4.21(b) of the EnTrust Disclosure
Schedule, each of the EnTrust Entities and the EnTrust Funds has duly, timely
and materially complied with all information reporting requirements applicable
to it with respect to Taxes and has withheld all material Taxes required to be
withheld by it. Except as set forth in Section 4.21(b) of the EnTrust Disclosure
Schedule, the EnTrust Entities and the EnTrust Funds have duly and timely paid,
or will duly and timely pay, any such Taxes required to be paid as of the
Closing Date to the proper Tax authorities. Each of the EnTrust Entities and the
EnTrust Funds is compliant with any applicable FATCA obligations in all material
respects and not subject to withholding pursuant to FATCA.
(c)    No transaction, Contract or other document waiving or extending, or
having the effect of waiving or extending, the statute of limitations or the
period of assessment or collection of any Taxes with respect to any of the
EnTrust Entities or the EnTrust Funds, and no power of attorney with respect to
any such Taxes has occurred or been filed or entered into with any Governmental
Authority.
(d)    Except as set forth in Section 4.21(d) of the EnTrust Disclosure
Schedule, (i) no Tax Returns of any of the EnTrust Entities or EnTrust Funds are
currently subject to audit, examination, investigation or any similar proceeding
by any Governmental Authority, (ii) no Governmental Authority has asserted, or,
to the Knowledge of the EnTrust Contributor, threatened to assert, against any
of the EnTrust Entities or EnTrust Funds a deficiency, refund litigation, claim
or issue for additional Taxes, adjustment (or proposed adjustment) of Taxes or
any other matter in controversy with respect to Taxes, (iii) to the Knowledge of
the EnTrust Contributor, no claim against any of the EnTrust Entities or EnTrust
Funds has been made by any Governmental Authority in a jurisdiction where such
entity does not file a particular type of Tax Return (or pay or collect a
particular type of Tax imposed by that jurisdiction) that such entity is or may
be subject to an obligation to file such type of Tax Returns (or pay or collect
such type of Taxes) and (iv) all deficiencies for Taxes asserted or assessed
against any EnTrust Entity or EnTrust Fund have been fully and timely paid,
settled or properly reflected in the EnTrust Financial Statements.
(e)    None of the EnTrust Entities or the EnTrust Funds (i) has received or
applied for a Tax ruling, entered into a “gain recognition agreement” within the
meaning of the Treasury Regulations under section 367 of the Code or entered
into a closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or non-U.S. Law), in each case that is binding upon
any of the EnTrust Entities or EnTrust Funds, or will be so binding at any time
after the Closing Date or (ii) is a party to or bound by, or has any obligation
under, any Tax allocation, sharing, indemnity or similar Contract or arrangement
of any kind whatsoever.

-44-



--------------------------------------------------------------------------------




(f)    None of the EnTrust Entities or EnTrust Funds has any Liability for the
Taxes of another Person as a transferee or successor, by contract, by operation
of law or otherwise (including under Treasury Regulations section 1.1502-6 (or
any similar provision of state, local or non-U.S. Law)).
(g)    None of the assets of the EnTrust Entities or EnTrust Funds is subject to
any Tax liens, except for liens for Taxes not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
and adequately reserved for in the EnTrust Financial Statements of the relevant
EnTrust Entity or EnTrust Fund in accordance with GAAP (or other relevant
accounting principles).
(h)    None of the EnTrust Entities or EnTrust Funds has promoted, marketed,
offered to sell, sold or advised in respect of any “listed” transactions (within
the meaning of Treasury Regulations Section 1.6011-4(b) and comparable state,
local or foreign Law with respect to Taxes) or a transaction similar to a listed
transaction or (ii) has knowingly promoted, marketed, offered to sell, sold or
advised in respect of any other “reportable” transactions (within the meaning of
Treasury Regulations Section 1.6011-4(b) and comparable state, local or foreign
Law with respect to Taxes) or a transaction similar to any such other reportable
transaction.
(i)    Neither the Company nor any EnTrust Entity will be required to include in
a taxable period ending on or after the Closing Date taxable income attributable
to income of an EnTrust Entity that accrued in a Pre-Closing Tax Period but was
not recognized in such period as a result of open transaction treatment, the
installment method of accounting, the completed contract method of accounting,
the cash method of accounting or section 481 of the Code (or any corresponding
provision of state, local or non-U.S. Law) or for any other reason (including as
a result of prepaid amounts or deferred revenue received during a Pre-Closing
Tax Period. None of the EnTrust Entities has made an election to have income
deferred under section 108(i) of the Code (or any corresponding provision of
state, local or non-U.S. Law) that is required to be included in a taxable
period or portion thereof beginning after the Closing Date.
(j)    Any adjustment of Taxes of the EnTrust Entities or EnTrust Funds made by
the IRS, which adjustment is required to be reported to the appropriate state,
local or foreign Governmental Authorities, has so been reported.
(k)    Section 4.21(k) of the EnTrust Disclosure Schedule sets forth the
classification of each EnTrust Entity for U.S. federal income Tax purposes.
Since their formation, the EnTrust Entities and EnTrust Funds have been properly
treated as a “partnership” or “disregarded entity” under the Code and the
Treasury Regulations unless otherwise indicated thereon.
(l)    Section 4.21(l) of the EnTrust Disclosure Schedule sets forth which of
the EnTrust Entities are “controlled foreign corporations” as defined in section
957(a) of the Code.
(m)    Except as set forth in Section 4.21(m) of the EnTrust Disclosure
Schedule, none of the EnTrust Entities has, or has ever had, residence in or a
permanent establishment in any country other than the United States or the
country in which such entity is organized.

-45-



--------------------------------------------------------------------------------




(n)    The independent investment manager conditions set out in Part 14 of the
Income Tax Act 2007 (in respect of income tax) or Part 25 of the Corporation Tax
Act 2010 (in respect of corporation tax) have been and are met in respect of all
EnTrust Funds which directly or indirectly receive investment management
services from the United Kingdom (whether in whole or in part).
Section 4.22.    Labor and Employment Matters.
(a)    The EnTrust Contributor has made available to the Permal Contributor (i)
a complete and accurate list as of December 31, 2015 setting forth the name,
title and employer of all present officers and employees of each EnTrust Entity
and (ii) a complete and accurate list as of December 31, 2015 setting forth the
work location, date of commencement/appointment, age, notice period,
remuneration and other benefits and all other standard terms and conditions of
employment including those relating to confidentiality and post-termination
restriction and including those contained in any standard terms and conditions
of employment or in any applicable employee handbook of each such individual.
(b)    Except as set forth in Section 4.22(b) of the EnTrust Disclosure
Schedule, each EnTrust Entity is in compliance in all material respects with all
applicable Laws in respect of employment and employment practices, including,
without limitation, all Laws in respect of terms and conditions of employment or
engagement, health and safety, employee-independent contractor classifications,
wages and hours, child labor, immigration, employment discrimination, disability
rights or benefits, equal opportunity, plant closures and layoffs, affirmative
action, workers’ compensation, labor relations, employee leave issues,
unemployment insurance, data protection and the collection and payment of
withholding or social security Taxes and any similar Tax, and there is no
pending or, to the Knowledge of the EnTrust Contributor, threatened Action
(including any Action before any Governmental Authority) asserting any violation
of the foregoing.
(c)    In the last three (3) years, no EnTrust Entity has experienced any
material strike, work stoppage, lockout, shutdown, strike action or other labor
dispute or trade union action. No EnTrust Entity recognizes any labor/trade
union and there are no recognition, collective bargaining or other similar
arrangements in place in respect of any officers, employees or workers. To the
Knowledge of the EnTrust Contributor, there are no activities or proceedings of
any labor union, works council or other labor organization to organize or
represent any employees of any EnTrust Entity, and no election petition or
demand for recognition has been made with respect to any employees of any
EnTrust Entity.
(d)    Other than those disclosed pursuant to Section 4.22(a) above or those
arrangements disclosed on Section 4.22(d) of the Disclosure Schedule, no other
person is employed or engaged by any EnTrust Entity nor has any offer of
employment or engagement to work for any EnTrust Entity been made and there is
no remuneration or benefit given or agreed to be paid to any officer, employee,
worker or contractor or any general increase in the remuneration or benefits of
any officer, employee, worker or contractor other than those rates specified
pursuant to Section 4.22(a) above. Section 4.22(d) of the Disclosure Schedule
identifies (i) such individual, (ii) the applicable EnTrust Entity, (iii) the
Contract pursuant to which such person so employed or engaged (or the terms of
the Contract if it is an oral Contract)

-46-



--------------------------------------------------------------------------------




and (iv) the amount of compensation paid to such person in respect of such
employment or engagement in the last twelve (12) months. To the Knowledge of the
EnTrust Contributor, no officer, employee, worker or contractor has given notice
or indicated his intention to terminate his employment/engagement with any
EnTrust Entity.
(e)    To the Knowledge of the EnTrust Contributor, there are no disputes or
circumstances likely to lead to any dispute, claim or legal proceedings or
arbitration whether as claimant or defendant in relation to employment matters
relating to any present or former officer, employee, workers or contractor. In
the last twelve (12) months, there has been no grievance lodged or disciplinary
action taken against any officer, employee or worker.
(f)    The EnTrust Contributor has made available to the Permal Contributor a
complete and accurate list setting forth, as of the date hereof, all employees
that have resigned from or been terminated by the EnTrust Entities in the last
two (2) years. As of the date hereof, no EnTrust Entity plans to dismiss any of
its officers, employees or workers (other than any terminations contemplated by
the EnTrust Restructuring Steps) and has not in the last two (2) years preceding
the date of this Agreement:
(i)    given notice of any dismissals or redundancies to the relevant public
authority or started consultations under Part IV of TULR(C)A or the Transfer
Regulations;
(ii)    been a party to any transfer of a business or undertaking (or part of a
business or undertaking) or agreement for such a transfer; or
(iii)    failed to comply with any obligations under Part IV of TULR(C)A or the
Transfer Regulations or any duty to inform and consult any trade union, works
council, European works council or other body representing its employees or any
of them.
(g)    During the last two (2) years, no EnTrust Entity has been a party to any
relevant transfer for the purposes of the Transfer Regulations (or its
predecessor legislation) affecting any of its officers, employees or workers or
any other persons employed or engaged by it and no event has occurred which may
involve such persons being party to such a transfer in the future. No such
persons have had their terms of employment varied for any reason as a result of
or connected with such a transfer.
(h)    Each EnTrust Entity has paid its current and former U.K. employees,
officers and workers all holiday pay for periods of holiday taken under
regulation 13 of the Working Time Regulations 1998 (SI 1998/1833) in accordance
with Directive 2003/88/EC of the European Parliament and the European Council
Regulation of 4 November 2003 concerning certain aspects of the organization of
working time and other related legal obligations.
(i)    Hymowitz has provided materially accurate and complete answers in
connection with the Permal Contributor’s efforts to obtain key-man insurance on
Hymowitz in connection with the Transactions.

-47-



--------------------------------------------------------------------------------




Section 4.23.    Employee Benefit Plans.
(a)    Section 4.23(a) of the EnTrust Disclosure Schedule lists each employee
benefit plan (including any “employee benefit plan” as defined in section 3(3)
of ERISA), whether or not subject to ERISA, and each other employment,
consulting, bonus, incentive or deferred compensation, severance, termination,
retention, change of control, stock purchase, stock ownership, stock option,
stock appreciation right or other equity-based, profits interest, employee
benefit trust salary continuation, health, life, disability, group insurance,
vacation, holiday fringe benefit, performance or other employee or retiree
benefit or compensation plan, program, arrangement, Contract, policy or
understanding, whether written or unwritten, under which any Plan Beneficiaries
of the EnTrust Entities is or may become eligible to participate or derive a
benefit, and that is or has been maintained or established by any of the EnTrust
Entities (or their ERISA Affiliates), or to which any of the EnTrust Entities
(or their ERISA Affiliates) contributes or is or has been obligated or required
to contribute or with respect to which any of them has liability under the Code
or ERISA or any similar non-U.S. Law (collectively, the “EnTrust Plans”).
(b)    The EnTrust Entities have delivered to the Permal Contributor true and
correct copies (or descriptions, for unwritten EnTrust Plans) of the EnTrust
Plans in effect and as amended and, with respect to each EnTrust Plan, as
applicable: (i) the trust agreements, insurance contracts or other funding
arrangements in effect, (ii) the two (2) most recent IRS Forms 5500 (or
equivalents outside the U.S.), H.M. Revenue & Customs Form 42 (or equivalent in
the case of any approved employee benefit plan) and the related schedules to
such forms, (iii) the most recent IRS determination or opinion letter with
respect to each EnTrust Plan that is intended to be qualified under Section
401(a) of the Code (or equivalents outside the U.S.), (iv) the two (2) most
recent annual reports, actuarial reports, financial statements and trustee
reports, (v) current summary plan descriptions and all summaries of material
modifications and (vi) all material communications received from or sent to the
IRS, the U.S. Pension Benefit Guaranty Corporation, the U.S. Department of
Labor, the U.K. H.M. Revenue & Customs or any other Governmental Authority.
(c)    Each EnTrust Plan intended to be qualified under section 401(a) of the
Code, and the related trust (if any) intended to be exempt from taxation under
section 501(a) of the Code, has received a favorable determination or opinion
letter from the IRS. To the Knowledge of the EnTrust Contributor, no event has
occurred since the date of the determination letter that could adversely affect
an EnTrust Plan’s or its related trust’s qualification or tax-exempt status.
(d)    Neither the EnTrust Entities nor any of their ERISA Affiliates (i)
sponsors, maintains or contributes to, or has sponsored, maintained or
contributed to, any pension plan subject to Title IV of ERISA, a “multiemployer
plan” (as defined in section 4001(a)(3) of ERISA) or a “multiple employer plan”
within the meaning of section 4063 or 4064 of ERISA or (ii) has or may have any
liability under Section 4069 or 4212(c) of ERISA.
(e)    Except as set forth in Section 4.23(e)(i) of the EnTrust Disclosure
Schedule, the execution, delivery and performance of this Agreement by the
EnTrust Contributor and the EnTrust Entities, and the consummation by the
EnTrust Contributor and the EnTrust

-48-



--------------------------------------------------------------------------------




Entities of the Transactions will not (alone or in combination with any other
event) (i) entitle any current or former employee, consultant, officer or
director of any of the EnTrust Entities to severance pay or any other payment
from the EnTrust Entities, (ii) result in any payment becoming due, accelerate
the time of payment or vesting of benefits, or increase the amount of
compensation due to any such employee, consultant, officer or director from the
EnTrust Entities or (iii) result in any forgiveness of Indebtedness by any
EnTrust Entity, trigger any funding obligation by any EnTrust Entity under any
EnTrust Plan or impose any restrictions or limitations on any EnTrust Entity’s
rights to administer, amend or terminate any EnTrust Plan. Except as set forth
in Section 4.23(e)(ii) of the EnTrust Disclosure Schedule, no EnTrust Plan
provides for any additional payment (including any Tax gross-up or other
payment) from any of the EnTrust Entities as a result and to the extent of the
imposition of the excise Taxes required by sections 4999, 409A or 457A of the
Code. No payment which is or may be made by, from or with respect to any EnTrust
Plan to any current or former employee, consultant, officer or director of any
of the EnTrust Entities, either alone or in conjunction with any other payment,
event or occurrence, (i) will or could reasonably be characterized as an “excess
parachute payment” under section 280G of the Code and (ii) will not be fully
deductible as a result of section 162(m) of the Code.
(f)    Except as set forth in Section 4.23(g)(f) of the EnTrust Disclosure
Schedule, none of the EnTrust Entities has any liability with respect to, and no
EnTrust Plan provides for, post-retirement health, medical or life insurance
benefits for retired, former or current employees of any of the EnTrust
Entities, except as required by Law.
(g)    Except as set forth in Section 4.23(g) of the EnTrust Disclosure
Schedule, no material Liability has been or is expected to be incurred by any of
the EnTrust Entities (either directly or indirectly, including as a result of an
indemnification obligation or any joint and several liability obligations) under
or pursuant to Title I or IV of ERISA or the penalty, excise Tax or joint and
several liability provisions under sections 412, 4975 or 4999of the Code.
(h)    Each EnTrust Plan has been operated and administered in all material
respects in accordance with the terms of such EnTrust Plan and applicable Law
(including ERISA and the Code). There are no pending or, to the Knowledge of the
EnTrust Contributor, threatened or anticipated material claims or Actions by or
on behalf of an EnTrust Plan, a Governmental Authority, a Plan Beneficiary or
otherwise involving an EnTrust Plan or its assets (except routine individual
claims for benefits). To the Knowledge of the EnTrust Contributor, there are no
facts or circumstances that could result in any such material claims or Actions.
All contributions, premiums and other payments required by Law or any EnTrust
Plan or applicable collective bargaining agreement to have been made under any
EnTrust Plan to any fund, trust or account established thereunder or in
connection therewith have been made by the due date thereof, and any and all
contributions, premiums and other payments with respect to compensation or
service before and up to the Closing, due from any of the EnTrust Entities to,
under or on account of each EnTrust Plan shall have been paid prior to Closing
or shall have been fully reserved and provided for on the EnTrust Financial
Statements.
(i)    Each of the EnTrust Entities and their ERISA Affiliates have, for
purposes of each EnTrust Plan and for all other purposes, correctly classified
all individuals performing

-49-



--------------------------------------------------------------------------------




services for the EnTrust Contributed Entities as common law employees, leased
employees or independent contractors, as applicable.
(j)    All material Foreign Plans maintained by the EnTrust Entities are
disclosed in Section 4.23(j) of the EnTrust Disclosure Schedule. The EnTrust
Contributor has delivered or made available to the Permal Contributor correct
and complete copies (or, if a plan is not written, a written description) of
each Foreign Plan and each amendment thereto in each case that are in effect on
the date hereof. Each Foreign Plan has been established, administered, and
maintained in all material respects in accordance with its terms and in material
compliance with applicable Laws. Each Foreign Plan that is intended to qualify
for favorable tax treatment is so qualified or is entitled to rely on a
determination or opinion letter to that effect from the relevant authorities in
the applicable jurisdiction and, as of the date hereof, no such determination or
opinion letter has been revoked nor, to the Knowledge of the EnTrust
Contributor, has any such revocation been threatened, and to the Knowledge of
the EnTrust Contributor, as of the date hereof, no circumstance exists that is
likely to result in the loss of such qualified status. As of the date hereof,
there are no material Actions pending or, to the Knowledge of the Company,
threatened by any Governmental Authority having authority over a Foreign Plan of
any EnTrust Entity with respect to any such plan. As of the date hereof, there
are no material Actions pending, or to the Knowledge of the EnTrust Contributor,
threatened with respect to any Foreign Plan of any EnTrust Entity (in each case,
other than routine claims for individual benefits). No taxes, penalties or fees
are due by any EnTrust Entity with respect to any Foreign Plan of an EnTrust
Entity as a result of the failure of such Foreign Plan to be established,
maintained or administered in compliance with applicable Laws. No Foreign Plan
of any EnTrust Entity is a “defined benefit plan” as defined in section 3(35) of
ERISA (whether or not such Foreign Plan is subject to ERISA).
(k)    All U.K. Pension Plans established or maintained by the EnTrust Entities
are disclosed in Section 4.23(k) of the Disclosure Schedule. Such U.K. Pension
Plans are the only arrangements under which the EnTrust Entities have or may
have any obligation (whether or not legally binding) to provide or contribute
towards pension, lump-sum, death, ill-health, disability or accident benefits in
respect of its past or present U.K. officers and employees. All such U.K.
Pension Plans are defined contribution pension arrangements and, as such,
provide money purchase benefits as defined in section 121 of the Pension Schemes
Act 1993, as amended. None of the EnTrust Entities has or may have any
obligations to provide or contribute towards pension, lump sum, death, ill
health, disability or accident benefits for any past or present U.K. officer or
employee under a defined benefit pension plan. No proposal or announcement has
been made to any U.K. employee or officer of the EnTrust Entities as to the
introduction, continuance, increase or improvement of, or the payment of a
contribution towards, any other pension, lump-sum, death, ill-health, disability
or accident benefit. The EnTrust Entities have complied with their automatic
enrollment obligations as required by the Pensions Act 2008 and associated
legislation. No notices, fines, or other sanctions have been issued by the U.K.
Pensions Plans regulator and no instances of non-compliance with the automatic
enrolment obligations have been notified to the U.K. Pensions Plans regulator in
respect of the EnTrust Entities.

-50-



--------------------------------------------------------------------------------




Section 4.24.    Intellectual Property.
(a)    Set forth in Section 4.24(a) of the EnTrust Disclosure Schedule is a
complete and accurate list of any and all of the following comprised in the
EnTrust Intellectual Property Rights: (i) all registrations of, and all pending
applications to register, any Patents, Trademarks or Copyrights, (ii) all
material unregistered Trademarks, (iii) domain names owned or used by any
EnTrust Entity and (iv) material Software, specifying with respect to each item,
as applicable, the owner of record, jurisdiction, application and/or
registration number, and application and/or registration date. All required
filings and fees related to the EnTrust Intellectual Property Rights listed in
Section 4.24(a) of the EnTrust Disclosure Schedule have been timely filed and
duly applied for and prosecuted in accordance with applicable law and all filing
and maintenance fees have been paid to the relevant Government Authorities and
authorized registrars. All EnTrust Intellectual Property Rights are in full
force and effect, enforceable and in good standing, and have not been abandoned
or canceled, except for claims abandoned or cancelled in the ordinary course of
patent or trademark prosecution and set forth in Section 4.24(a) of the EnTrust
Disclosure Schedule.
(b)    Set forth in Section 4.24(b) of the EnTrust Disclosure Schedule is a
complete and accurate list of (i) any Inbound License Agreement granting rights
under Intellectual Property Rights to any EnTrust Entity (other than licenses
for commercially available, off the shelf software with a replacement cost
and/or annual license fee of less than $50,000), (ii) any Outbound License
Agreement pursuant to which any EnTrust Entity grants rights to a third party
under any Intellectual Property Rights (other than non-exclusive license rights
granted in the Ordinary Course of Business in connection with the sale or
provision or products or services) and (iii) any Other IP Agreement to which any
EnTrust Entity is a party (collectively, the “EnTrust IP Agreements”), including
all modifications, amendments and supplements thereto and waivers thereunder.
Complete and correct copies of each such EnTrust IP Agreement have been made
available to the Permal Contributor.
(c)    The EnTrust Entities solely and exclusively own all right, title and
interest in and to the EnTrust Intellectual Property Rights, free and clear of
all Liens other than Permitted Liens and non-exclusive licenses granted in the
Ordinary Course of Business. The EnTrust Intellectual Property Rights, together
with the Intellectual Property Rights licensed to the EnTrust Group Member under
the EnTrust IP Agreements, comprise all Intellectual Property Rights used in and
necessary for the conduct of, the businesses of the EnTrust Entities.
(d)    Since January 1, 2010, the EnTrust Entities have not received any written
notice alleging that any of the EnTrust Intellectual Property Rights or any of
the Intellectual Property Rights licensed under the EnTrust IP Agreements are
invalid or unenforceable, or challenging any EnTrust Entity’s ownership of or
right to use such Intellectual Property Rights.
(e)    The consummation of the Transactions will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor will not
affect any EnTrust Entity’s right to use the EnTrust Intellectual Property
Rights or any Intellectual Property Right licensed to them under the EnTrust IP
Agreements.

-51-



--------------------------------------------------------------------------------




(f)    The products, services and conduct of the business of the EnTrust
Entities do not infringe, misappropriate or otherwise violate the Intellectual
Property Rights of any third party. Except as set forth in Section 4.24(f) of
the EnTrust Disclosure Schedule, the EnTrust Entities have not received any
written notice alleging that the products, services and business operations of
the EnTrust Entities infringe, misappropriate or otherwise violate the
Intellectual Property Rights of any third party.
(g)    Since January 1, 2010, no EnTrust Entity has sent any written notice to
or asserted or threatened any action or claim against any Person involving or
relating to any EnTrust Intellectual Property Rights.
(h)    The EnTrust Entities have taken commercially reasonable steps to protect,
preserve and maintain the confidentiality and secrecy of all material EnTrust
Intellectual Property Rights or any Intellectual Property Right licensed to it
under the EnTrust IP Agreements, including to preserve the confidentiality of
material Trade Secrets purported to be owned by or licensed to the EnTrust
Entities, and such steps have included requiring their employees and Persons
having access thereto to execute written non-disclosure Contracts.
(i)    The EnTrust Entities have in place written internal information security
policies consistent with industry standards, which are published to employees
and consultants, and enforced by the EnTrust Entities, and which include
guidelines for the use, processing, confidentiality and security of customer,
employee, and other confidential data held and/or controlled by the EnTrust
Entities, including Personally Identifiable Information (collectively, “EnTrust
Data”). The EnTrust Entities’ collection, use and maintenance of any Personally
Identifiable Information and customer data is consistent with applicable Law,
and all contractual commitments and consumer data privacy promises of the
EnTrust Entities, and the EnTrust Entity have a written agreement with each
third party service provider having access to EnTrust Data requiring compliance
with such applicable Laws and/or contractual commitments. The EnTrust Entities
have taken commercially reasonable steps to ensure that Personally Identifiable
Information and other EnTrust Data is protected against loss and unauthorized
access, use, disclosure or modification, and to the Knowledge of the EnTrust
Contributor, there has been no such loss or unauthorized access, use, disclosure
or modification.
(j)    The EnTrust Entities have not used Open Source Software in any manner
that would, with respect to any software owned by the EnTrust Entities, (i)
require its disclosure or distribution in source code form, (ii) require the
licensing thereof for the purpose of making derivative works or (iii) impose any
restriction on the consideration to be charged for the distribution thereof. All
material Software owned, licensed, used, or otherwise held for use in the
business of the EnTrust Entities is in good working order and condition and is
sufficient in all material respects for the purposes for which it is used in
their business. In the last seven (7) years, the EnTrust Entities have not
experienced any material defects in design, workmanship or material in
connection with the use of such Software that have not been corrected. To the
Knowledge of the EnTrust Contributor, no such Software contains any computer
code or any other procedures, routines or mechanisms which may: (i) disrupt,
disable, harm or impair in any material way such Software’s operation, (ii)
cause such Software to damage or corrupt any data, storage media, programs,
equipment or communications of the EnTrust Entities or their clients, or
otherwise interfere with the EnTrust Entities’ operations or (iii) permit any
third Person to

-52-



--------------------------------------------------------------------------------




access any such Software to cause disruption, disablement, harm, impairment,
damage or corruption (sometimes referred to as “traps”, “access codes” or “trap
door” devices). No Software included in EnTrust Intellectual Property Rights and
tangible embodiments thereof have been placed in escrow.
(k)    The material information Technology Systems owned, licensed, leased and
operated on behalf of, or otherwise held for use in the business of the EnTrust
Entities, including all material computer hardware, software, firmware and
telecommunications systems used in the business of the EnTrust Entities has
performed adequately in the last six (6) years (subject to temporary problems
arising in the Ordinary Course of Business that did not materially disrupt the
operations of the EnTrust Entities and which have been corrected) and is
sufficient in all material respects for the purposes for which it is used in the
business of the EnTrust Entities. The EnTrust Entities have taken commercially
reasonable steps to provide for the archival, back-up, recovery and restoration
of the critical business data of EnTrust Entities.
Section 4.25.    Environmental Matters. Except as set forth in Section 4.25 of
the EnTrust Disclosure Schedule, the EnTrust Entities are in compliance in all
material respects with all applicable Environmental Laws (which compliance
includes, but is not limited to, the possession by the EnTrust Entities of all
Permits required under applicable Environmental Laws, and compliance with the
terms and conditions thereof).
Section 4.26.    Insurance. Section 4.26(a) of the EnTrust Disclosure Schedule
lists the liability, property and casualty, workers’ compensation, directors’
and officers’ liability, key man, surety bonds, and other insurance contracts or
policies (collectively, the “Insurance Policies”) that insure the business of
the EnTrust Entities or the employees, trustees, directors or officers of the
EnTrust Funds. Such Insurance Policies are adequate to protect such business and
the amounts of coverage maintained by the EnTrust Entities are commensurate with
amounts customarily carried by Persons conducting business similar to the
business of the EnTrust Entities, of similar size and financial condition. The
EnTrust Contributor has reasonably determined in good faith that such Insurance
Policies are valid and binding, in full force and effect, and enforceable
according to their terms, except as enforceability may be limited by applicable
Enforceability Limitations. The premiums due and payable under such Insurance
Policies have been paid, in compliance with their terms and conditions, and none
of the EnTrust Entities has reason to believe that any insurer would not renew
any such Insurance Policy on substantially the same terms and conditions. There
are no historical gaps in insurance coverage maintained by the EnTrust Entities
and current coverage limits under such Insurance Policies are not significantly
diminished as a result of claims paid. Section 4.26(b) of the EnTrust Disclosure
Schedule sets forth a list of all material claims, if any, made by any EnTrust
Entity during the past three (3) years against an insurer in respect of coverage
under any Insurance Policy or other insurance policy maintained by any EnTrust
Entity during such period, and there have been no denials of claims nor
reservation of rights letters with regard to such claims.
Section 4.27.    Transactions with Affiliates.
(a)    Except as set forth in Section 4.27 of the EnTrust Disclosure Schedule,
since January 1, 2014, none of the EnTrust Entities or EnTrust Funds is or has
been a party to an effective Contract, understanding, transaction or other
commitment, arrangement or transaction

-53-



--------------------------------------------------------------------------------




(other than employment arrangements), whether or not in the Ordinary Course of
Business, with or for the benefit of (i) the EnTrust Contributor or Hymowitz,
(ii) any current or former officer, director, employee, manager or member of an
EnTrust Entity or the EnTrust Contributor or (iii)  any Associated Person of the
foregoing Persons. Any Contract, understanding, transaction, commitment or
arrangement set forth (or required to be set forth on) Section 4.27 of the
EnTrust Disclosure Schedule shall be referred to herein as an “EnTrust Affiliate
Contract.”
(b)    Neither the EnTrust Contributor, nor any of its Affiliates, owns,
directly or indirectly, any interest in, manages, controls, participates in,
consults with, renders services for, operates or in any manner engages in a
business which is substantially the same as or competitive with any business
engaged in by an EnTrust Entity or in which an EnTrust Entity proposes to engage
as of the date of this Agreement.
Section 4.28.    Brokers. Except as set forth in Section 4.28 of the EnTrust
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based on arrangements made by or on behalf of the EnTrust
Contributor or the EnTrust Entities.
Section 4.29.    Limitations on Representations and Warranties. Except as
expressly set forth in this Article IV, no EnTrust Group Member makes any
representation or warranty, express or implied, at law or in equity, with
respect to itself or any of their Affiliates, or any of their respective assets,
liabilities, businesses or operations (including in respect of the correctness,
accuracy or completeness of any Contract or certificate furnished or made
available, or to be furnished or made available, or statement made, by any
EnTrust Group Member, any of their Affiliates or their respective
representatives in connection with the Transactions), and any such other
representations or warranties are hereby expressly disclaimed.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF THE PERMAL CONTRIBUTOR
The Permal Contributor hereby represents and warrants to the EnTrust Contributor
the accuracy of each of the statements set forth in this Article V as of the
date of this Agreement:
Section 5.1.    Authority and Validity.
(a)    Each of the Permal Contributor and the Company has all necessary
capacity, legal right, corporate power, and authority to enter into, execute and
deliver this Agreement, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
each of the Permal Contributor and the Company of this Agreement, and the
consummation by each of the Permal Contributor and the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action. This Agreement has been duly and validly executed and
delivered by each of the Permal Contributor and the Company, and, assuming due
authorization, execution and delivery by each of the other Parties, constitutes
the legal, valid and binding agreement of each of the Permal Contributor and the
Company, enforceable against the

-54-



--------------------------------------------------------------------------------




Permal Contributor and the Company in accordance with its terms, except as such
enforceability may be limited by applicable Enforceability Limitations.
(b)    Each of the Permal Group Members and the Company has all necessary
capacity, legal right, power, and authority to enter into, execute and deliver
each of the Ancillary Documents to which it is a party, to carry out its
obligations thereunder and to consummate the transactions contemplated thereby.
The execution, delivery and performance by of each such Person of each such
Ancillary Document, and the consummation by each such Person of the transactions
contemplated thereby, have been duly authorized by all necessary corporate
action. Each such Ancillary Document, at the time of its execution by each
Permal Group Member and the Company who is a party thereto, will be duly and
validly executed and delivered by such Person, and, assuming due authorization,
execution and delivery by each of the other parties thereto, will constitute the
legal, valid and binding agreement of such Person, enforceable against such
Person in accordance with its terms, except as such enforceability may be
limited by applicable Enforceability Limitations.
Section 5.2.    No Conflicts. Except as set forth on Section 5.2 of the Permal
Disclosure Schedule, the execution, delivery and performance by any Permal Group
Member or the Company of any Transaction Document to which it is a party, and
the consummation of the Transactions, do not and will not (with or without the
passage of time or the giving of notice): (a) conflict with or result in a
violation or breach of any provision of any Organizational Documents of any
Permal Group Member or the Company, (b) conflict with or result in a
modification, violation or breach of or constitute (with or without due notice
or lapse of time or both) a default (or give rise to any right of termination,
amendment, modification, cancellation or acceleration) under any of the terms,
conditions or provisions of any Contract to which the Company is a party or any
Permal Material Contract, (c) give to any Person any right of termination,
recapture, profit sharing, amendment, modification, acceleration or cancellation
of any Contract to which the Company is a party or any Permal Material Contract,
(d) violate any Order, Law or Permit applicable to any Permal Group Member or
the Company or the Equity Interests of any Permal Group Member or the Company or
(e) result in, require or permit the creation or imposition of any Liens of any
nature upon or with respect to the Equity Interests or assets of any Permal
Group Member or the Company.
Section 5.3.    Consents and Approvals. Except as set forth in Section 5.3 of
the Permal Disclosure Schedule, no Permal Group Member (nor the Company) is
required (pursuant to its Organizational Documents, by Permal Material Contract
or by applicable Law) to make any filing with, provide a notice or declaration
to, or obtain the Consent of or other action from, any Governmental Authority or
any other Person, or to obtain a Permit in connection with (a) the execution and
delivery by such Permal Group Member or the Company, as applicable, of any
Transaction Document to which it is a party, (b) the performance and fulfillment
by such Permal Group Member or the Company, as applicable, of its obligations
under such Transaction Document or (c) the consummation of the transactions
contemplated by such Transaction Document.



-55-



--------------------------------------------------------------------------------




Section 5.4.    Organization.
(a)    Each Permal Entity (i) is identified on Section 5.4(a) of the Permal
Disclosure Schedule, (ii) is duly organized as a corporation, limited liability
company or limited partnership, as the case may be, as indicated on Section
5.4(a) of the Permal Disclosure Schedule and (iii) is validly existing and in
good standing under the Laws of its jurisdiction of organization, which is
indicated on Section 5.4(a) of the Permal Disclosure Schedule. Each Permal
Entity (A) has all necessary legal power and authority to own, lease and operate
all of the properties and assets owned, leased and operated by it and (B) to
carry on its business as it is now being conducted. Each Permal Entity is duly
qualified or licensed to do business in each jurisdiction in which the nature of
the business conducted by it or the character or location of the properties and
assets owned, leased or operated by it makes such qualification or licensing
necessary. Each Permal Entity is in good standing (to the extent such concept is
applicable) as such, in each jurisdiction. The Permal Contributor has made
available to the EnTrust Contributor true, complete and correct copies of the
Organizational Documents of each Permal Entity. The Permal Entities constitute
all the entities engaged in the Permal investment management business.
(b)    The Company is duly organized as a limited liability company in the State
of Delaware, and is validly existing and in good standing under the Laws of
Delaware. The Company has not conducted any business or entered into any
Contract other than any transactions relating to its formation or relating to
the Transactions. The Company is not a party to or otherwise bound by any
Contract except as indicated on Section 5.4(b) of the Permal Disclosure
Schedule. The Company has made available to the EnTrust Contributor true,
complete and correct copies of its Organizational Documents except as set forth
on Section 5.4(b) of the Permal Disclosure Schedule. The Company does not have
any Indebtedness or other Liabilities. The Company does not have any rights
except for any rights it may have pursuant to this Agreement and the Ancillary
Documents to which it is a party. The Company has not taken any action or
omitted to take any action that, if taken or omitted to be taken after the date
hereof, would constitute a violation of Section 6.1(c).
Section 5.5.    Capitalization.
(a)    Section 5.5(a) of the Permal Disclosure Schedule sets forth (i) the
number and type of authorized Equity Interests of each Permal Entity and the
Company, (ii) the number and type of issued and outstanding Equity Interests of
each Permal Entity and the Company and (iii) the beneficial and record owner of
such issued and outstanding Equity Interests (collectively, the “Permal Record
Owners”).
(b)    All of the issued and outstanding Equity Interests of each Permal Entity
and of the Company (i) have been duly authorized, (ii) are validly issued, fully
paid and non-assessable, (iii) were issued in compliance with applicable Laws
(including state and federal securities Laws), (iv) are not subject to, nor were
they issued in violation of, any preemptive rights, rights of first refusal, or
similar rights and (v) are held and owned beneficially and of record by the
Permal Record Owners, free and clear of all options, contracts, calls, puts,
rights to subscribe, conversion rights and other Liens (other than restrictions
imposed by (A) securities Laws that are generally applicable to securities that
have not been registered or qualified with a

-56-



--------------------------------------------------------------------------------




Governmental Authority and (B) the agreements listed in Section 5.5(b) of the
Permal Disclosure Schedule).
(c)    Except as set forth in Section 5.5(c) of the Permal Disclosure Schedule,
(i) there are no Contracts establishing or affecting any Equity Interests of any
Permal Entity or the Company, (ii) there are no outstanding options, warrants or
other rights (including preemptive rights) to buy, or any securities convertible
into or exchangeable for, any Equity Interests of any Permal Entity or the
Company (or any Contracts to issue such rights or securities), (iii) there are
no Contracts requiring any Permal Entity or the Company to issue additional
Equity Interests or repurchase or otherwise acquire or retire any Equity
Interests and (iv) no Lien has been created in favor of any Person affecting any
unissued Equity Interests of any Permal Entity or the Company.
(d)    Except as set forth in Section 5.5(d) of the Permal Disclosure Schedule,
there are no dividends or distributions declared and unpaid or otherwise owed to
any Person owning an Equity Interests of any Permal Entity or the Company.
(e)    Except as set forth in Section 5.5(e) of the Permal Disclosure Schedule,
none of the Equity Interests of any Permal Entity or the Company are subject to
any voting trust agreement, shareholder agreement, member agreement, proxies or
other Contract or understanding restricting or otherwise relating to the voting,
dividend rights or disposition of such Equity Interests.
(f)    Following the consummation of the Permal Restructuring Steps, at Closing,
the Company, directly or indirectly, will hold valid title to the Permal
Contributed Equity Interests, free and clear of any Liens other than Liens
created or suffered by the Company in connection with the Closing or that are
created by the Company at or after the Closing, which are set forth on Section
5.5(f) of the Permal Disclosure Schedule.
Section 5.6.    Subsidiaries and Other Investments.
(a)    Section 5.6(a) of the Permal Disclosure Schedule sets forth the
authorized, issued and outstanding Equity Interests of each Subsidiary of each
Permal Contributed Entity and the beneficial and record owner of such issued and
outstanding Equity Interests. All such issued and outstanding Equity Interests
(i) have been duly authorized, (ii) are validly issued, fully paid and
non-assessable, (iii) were issued in compliance with applicable Laws (including
state and federal securities Laws), (iv) are not subject to, nor were they
issued in violation of, any preemptive rights, rights of first refusal, or
similar rights and (v) are held and owned beneficially and of record free and
clear of all options, contracts, calls, puts, rights to subscribe, conversion
rights and other Liens (other than restrictions imposed by securities Laws that
are generally applicable to securities that have not been registered or
qualified with a Governmental Authority). The Company does not have (and never
has had) any Subsidiaries.
(b)    Except as set forth in Section 5.6(a) or Section 5.6(b) of the Permal
Disclosure Schedule (and except for any Permal Funds, PMAP Funds and the Equity
Interests held thereby), (i) each of the Permal Contributed Entities and the
Company does not, directly or indirectly, own (and is not obligated to acquire)
an Equity Interest or similar interest in, or an

-57-



--------------------------------------------------------------------------------




interest convertible, exchangeable or exercisable for an Equity Interest or
similar interest in, a corporation, partnership, joint venture or other business
association or entity and (ii) each of the Permal Contributed Entities and the
Company does not, directly or indirectly, have any obligation to make any
capital contribution to any Person (other than any capital contribution
obligation in its capacity as a general partner of any draw-down Permal Fund).
Section 5.7.    Investment in the Company; Issuance of Company Common LLC Shares
by the Company.
(a)    The Permal Contributor is receiving the Company Common LLC Shares, EP
Partners Common LLC Units and FOF Common LLC Units in connection with the
Transactions for its own account, for investment only, and not with a view to
any resale or public distribution thereof. The Permal Contributor is has all
requisite legal power and authority to acquire Company Common LLC Shares, EP
Partners Common LLC Units and FOF Common LLC Units in accordance with the terms
of this Agreement and is either an “Accredited Investor” within the meaning of
the SEC Rule 501 of Regulation D of the Securities Act, as presently in effect,
or is otherwise permitted to receive Company Common LLC Shares, EP Partners
Common LLC Units and FOF Common LLC Units in accordance with an exemption from
the registration requirements of the Securities Act (unless the failure to
qualify for such an exemption is due to the affirmative actions of the EnTrust
Contributor, EP Partners or FOF Management GP or the Company following the
Closing).
(b)    Upon issuance of the Company Common LLC Shares to the EnTrust Contributor
and the Equity Purchase, at the Closing, and upon the EnTrust Contributor’s
receipt of consideration therefor as contemplated hereby, valid title to such
Company Common LLC Shares will pass to the EnTrust Contributor, free and clear
of any Liens other than any Liens created by the Company Operating Agreement.
Section 5.8.    Financial Statements.
(a)    Section 5.8(a) of Permal Disclosure Schedule contains copies of (i)
audited consolidated financial statements of The Saint James Bank & Trust Ltd.
and certain of its Affiliates named therein, consisting of the balance sheet of
such Permal Entities as of December 31, 2012, December 31, 2013, and December
31, 2014, and the related statements of income and retained earnings,
stockholder’s equity and cash flow for the twelve-month period ended thereon,
and unaudited combined financial statements of the Permal Entities, consisting
of the balance sheet of such Permal Entities as of December 31, 2012, December
31, 2013, and December 31, 2014, and the related statements of income and
retained earnings, stockholder’s equity and cash flow for the twelve-month
period ended thereon (each, a “Permal Annual Financial Statements”), (ii)
unaudited consolidated financial statements, consisting of the unaudited balance
sheet of the The Saint James Bank & Trust Ltd. and certain of its Affiliates
named therein as of September 30, 2015 and the related statements of income and
retained earnings, stockholder’s equity and cash flow for the nine-month period
ended thereon (each, a “St. James Interim Financial Statement”), and (iii)
unaudited combined financial statements, consisting of the unaudited balance
sheet of each of the Permal Entities as of September 30, 2015 and the related
statements of income and retained earnings, stockholder’s equity and cash flow
for the nine-month period ended thereon (each, together with each St. James
Interim Financial

-58-



--------------------------------------------------------------------------------




Statement, a “Permal Interim Financial Statement”) and the Permal Interim
Financial Statements, together with the Permal Annual Financial Statements, the
“Permal Financial Statements”).
(b)    The Permal Financial Statements (i) have been prepared from, and are in
accordance with, the books and records of the Permal Entities (which books and
records are correct and complete in all material respects) and (ii) present
fairly in all material respects the consolidated financial position of the
Permal Entities as of the date thereof and their results of operations and cash
flows for the respective periods then ended in accordance with GAAP, applied on
a consistent basis and consistent with past practice (except as described in the
notes thereto and, in the case of the Permal Interim Financial Statements,
subject to the normal recurring year-end adjustments, none of which would be (A)
inconsistent with or materially deviate from the notes included in the then most
recent compiled Permal Audited Financial Statements or (B) materially
inconsistent with year-end adjustments in the fiscal years covered by the most
recent compiled Permal Audited Financial Statements).
(c)    Each Permal Entity maintains (and, for all periods covered by the Permal
Financial Statements, has maintained) systems of internal accounting controls
and financial reporting sufficient to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements, including that (i) all transactions are executed in accordance with
its management’s general or specific authorization, (ii) all transactions are
recorded as necessary to permit the preparation of financial statements of the
Permal Entities in conformity with GAAP and to maintain proper accountability
for assets and items, (iii) access to the Permal Entities’ property and assets
is permitted only in accordance with its management’s general or specific
authorization and (iv) recorded accountability for items is compared with actual
levels at reasonable intervals and appropriate action is taken with respect to
any differences.
Section 5.9.    Indebtedness. Set forth in Section 5.9 of the Permal Disclosure
Schedule is an accurate and complete list, as of the date hereof, of all of the
outstanding Indebtedness owed, due or payable by or to any Permal Contributed
Entity (other than Indebtedness solely among Permal Entities), stating the names
of each of the debtors, creditors and the amounts outstanding with respect
thereto.
Section 5.10.    No Undisclosed Liabilities. Except as set forth in Section 5.10
of the Permal Disclosure Schedule, (a) none of the Permal Entities is subject to
any Liabilities required to be disclosed on the Permal Financial Statements or
the footnotes thereto in accordance with the GAAP, other than (i) as and to the
extent reflected on the Permal Financial Statements, (ii) incurred since the
date of the Permal Interim Financial Statements in the Ordinary Course of
Business (none of which is a Liability resulting from any breach of contract,
breach of warranty, tort, infringement, misappropriation, claim, lawsuit,
violation of Law and none of which would be material either individually or in
the aggregate) or (iii) arising under an Permal Material Contract (none of which
is a Liability resulting from any breach of contract) and (b) none of the Permal
Entities is a guarantor of any other Person (other than any other Permal
Entities).



-59-



--------------------------------------------------------------------------------




Section 5.11.    Absence of Certain Changes. Except as set forth in Section 5.11
of the Permal Disclosure Schedule, (a) since December 31, 2014, there has not
been a Permal Material Adverse Effect or the occurrence of any event, change,
occurrence, condition, circumstance, effect or state of facts that, individually
or in the aggregate, could reasonably be expected to have a Permal Material
Adverse Effect, (b) since December 31, 2014, no Permal Entity has suffered any
damage, destruction or casualty loss exceeding $250,000 in the aggregate and (c)
since September 30, 2015, none of the Permal Entities has taken any action or
omitted to take any action that, if taken or omitted to be taken after the date
hereof, would constitute a violation of Section 6.1(b).
Section 5.12.    Compliance with Laws; Permits.
(a)    Compliance with Laws, Generally. Each of the Permal Entities and the
Company is, and for the past three (3) years has been, in compliance in all
material respects with all applicable Laws (including the Advisers Act, ERISA,
the Exchange Act, the Investment Company Act, the Securities Act, the Commodity
Exchange Act, the rules and regulations of self-regulatory organizations and all
other analogous applicable foreign, federal or state Laws). Except as set forth
on Section 5.12(a) of the Permal Disclosure Schedule, no notices have been
received by and no claims have been filed or, to the Knowledge of the Permal
Contributor, threatened against any Permal Entity or the Company alleging a
violation of any Laws.
(b)    Permits. (i) The Permal Entities have in full force and effect all
Permits of or with all Governmental Authorities necessary for them to own, lease
or operate their properties and other assets and to carry on their business,
(ii) there are no Actions pending or, to the Knowledge of the Permal
Contributor, threatened to terminate or otherwise limit rights under any such
Permits (including as a result of the Transactions) other than expirations in
accordance with the terms thereof, which terms do not expire as a result of the
consummation of the Transactions and (iii) in the past three (3) years, there
has occurred no material default under, or violation of, any Permit held by any
Permal Entity. All of such Permits are in full force and effect and will remain
in full force and effect and will be available for use by the applicable Permal
Entity immediately after the Closing. Except for any Permits relating solely to
the use or occupancy of real property, Section 5.12(b) of the Permal Disclosure
Schedule sets forth a true, complete and correct list of each material Permit
held by the Permal Entities, indicating (A) the name of the Permit, (B) the
holder thereof, (C) the Governmental Authority that is the issuer thereof and
(D) the expiration date, if any, thereof. Copies of such Permits were made
available to the EnTrust Contributor prior to the date hereof. Except as
indicated on Section 5.12(b) of the Permal Disclosure Schedule, none of the
Permal Entities is required to be authorized, registered or licensed under
applicable Laws in any non-U.S. jurisdiction.
(c)    Government Examinations. Except for routine examinations conducted by any
Governmental Authority in the regular course of the business of the Permal
Entities or as disclosed on Section 5.12(c) of the Permal Disclosure Schedule,
(i) no Governmental Authority has initiated any Action (or no such Action into
the business or operations of the Permal Entities is ongoing, unresolved or, to
the Knowledge of the Permal Contributor, threatened by any Governmental
Authority) against any Permal Entity, its officers, directors, partners or
employees and (ii) none of the Permal Entities or any of their Affiliates has
received at any time in the past five (5) years any notice, deficiency letter or
communication (A) of any unresolved violation or

-60-



--------------------------------------------------------------------------------




exception by any Governmental Authority with respect to any report or statement
by any Governmental Authority relating to any examination of the Permal Entities
or (B) restricting or disqualifying their activities (except for restrictions
generally imposed by Law or administrative policy on similarly regulated Persons
generally).
(d)    Compliance with Investment-Related Laws. (i) Each Permal Entity (and any
officer, director, partner or employee thereof in such Person’s capacity as
such), in each case, that is required to be registered as an investment adviser,
investment manager, investment adviser representative, director of a fund board
of directors, broker-dealer, broker-dealer registered representative, commodity
trading advisor, commodity pool operator, registered principal or Associated
Person, investment company or registered agent (or in a similar capacity) with
any Governmental Authority, is duly registered as such, and each such
registration is in full force and effect, (ii) to the extent that a Permal
Entity (or any officer, director, partner, or employee thereof in such Person’s
capacity as such) relies on any statutory or regulatory exemption or exception
to avoid registration as an investment adviser, investment manager, investment
adviser representative, director of a fund board of directors, broker-dealer,
broker-dealer registered representative, commodity trading advisor, commodity
pool operator, registered principal or Associated Person, investment company or
registered agent (or in a similar capacity) with any Governmental Authority,
such Permal Entity, or such officer, director, partner, or employee of such
Permal Entity, as the case may be, has taken all actions required in order to
claim and maintain such exemption or exception and (iii) each of the officers,
directors, partners, employees or Associated Persons of any Permal Entity in
his, her or its capacity as such who is required to be registered or licensed as
an Associated Person of an investment adviser or an “investment adviser
representative” (as such term is defined by the Advisers Act), investment
manager, director of a fund board of directors, broker-dealer, broker-dealer
registered representative, registered agent, commodity pool operator, commodity
trading advisor or registered principal or Associated Person or in any similar
capacity with any Governmental Authority is duly registered and/or licensed and
such registration is in full force and effect, except for those Persons
indicated on Section 5.12(d) of the Permal Disclosure Schedule who are in the
process of being so duly registered and/or licensed.
(e)    Discipline against Management. No director, trustee, managing director,
officer or to the Knowledge of the Permal Contributor, any employee of any
Permal Entity or Permal Fund is, or at any time during the past five (5) years
has been, (i) obligated to make any disclosure under Rule 506(d) of Regulation D
of the Securities Act or (ii)(A) subject to any cease and desist, censure or
other disciplinary or similar order issued by, (B) a party to any written
Contract, consent agreement, memorandum of understanding or disciplinary
agreement with, (C) a party to any commitment letter or similar undertaking to,
(D) subject to any order or directive by or (E) a recipient of any supervisory
letter from, any Governmental Authority, in each case, in respect of the
investment management or other financial services business.
(f)    Filings with Governmental Authorities. Each Permal Entity has filed all
material notices of any claim of exemption, registrations, reports, financial
statements, sales literature, statements, notices and other material filings
(including Forms ADV and Forms PF) relating to such Permal Entity or any Permal
Fund required to be filed by it with any Governmental Authority (including
filings with the Cayman Islands Monetary Authority and other foreign
regulators), including all amendments or supplements to any of the above (the

-61-



--------------------------------------------------------------------------------




“Permal Filings”) for the past three (3) years. Except as set forth on Section
5.12(f) of the Permal Disclosure Schedule, such Permal Filings were timely
filed, were accurate and complete, and complied in all material respects with
the requirements of applicable Law.
(g)    Compliance Policies. Each Permal Entity has implemented all formal codes
of ethics, insider trading polices, personal trading policies, written
supervisory procedures, written compliance policies, anti-money laundering
policies and other policies as required by the Advisers Act and any other
applicable Law. A complete and correct copy of each such policy has been made
available to the EnTrust Contributor. Such codes of ethics, insider trading
polices, personal trading policies, written supervisory procedures, written
compliance policies, anti-money laundering policies and other policies comply in
all respects with applicable Law (including the Advisers Act, Anti-Bribery Laws
and Trade Control Laws). The policies of the Permal Entities as of the date
hereof with respect to avoiding conflicts of interest are as set forth in the
most recent Permal Filings or policy manuals of the Permal Entities, as amended,
which have been made available to the EnTrust Contributor. Except as set forth
in Section 5.12(g) of the Permal Disclosure Schedule, in the past three (3)
years, there have been no material violations of such code of ethics, insider
trading polices, personal trading policies, written supervisory procedures,
anti-money laundering policies and other policies. The Permal Entities have
conducted an annual compliance review as required by 206(4)-7 of the Advisers
Act and no such annual review has identified any material violation or weakness
in their respective compliance policies or control environments.
(h)    Client Privacy Law Compliance. Each Permal Entity has complied with all
applicable Laws regarding the privacy of Clients and other Persons in all
material respects and has established policies and procedures in this regard
reasonably designed to ensure compliance with applicable Law.
(i)    Anti-Bribery; Corrupt Practices.
(i)    None of the Permal Entities, nor any of their directors, officers or
employees or, to the Knowledge of the Permal Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any Permal Entity, has in the past five (5)
years, directly or indirectly, (A) made or reimbursed any contribution, gift,
bribe, payoff, influence payment, kickback, rebate, commission, travel or
entertainment expense, or other unlawful payment to any Person, private or
public, regardless of form, whether in money, property, or services in violation
of any applicable Law, (B) established, maintained or expended any fund or asset
with respect to any Permal Entity that has been improperly or inaccurately
recorded in the books and records of the Permal Entities in violation of any
applicable Law, (C) knowingly offered, promised, made or received any payment or
anything of value to or from any Person in violation of the Foreign Corrupt
Practices Act of 1977, as amended, the U.K. Bribery Act 2010, or any applicable
Law enacted in any applicable jurisdiction in connection with, or arising under
the OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, or any similar
applicable laws, rules, or regulations issued, administered or enforced by a
Government Authority or (D) except as set forth in Section 5.12(i)(i)(D) of the
Permal Disclosure Schedule, violated any state or federal “pay to play” Laws,
ethics or similar disclosure Laws or lobbyist registration Laws.

-62-



--------------------------------------------------------------------------------




(ii)    None of the Permal Entities, nor any of their directors, officers or
employees or, to the Knowledge of the Permal Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any Permal Entity, has engaged, in the past
five (5) years, in any transactions or other dealings with or involving any
country, entity or Person in violation of any applicable sanctions administered
or enforced by the U.S. Department of Treasury’s Office of Foreign Assets
Control, the United Nations Security Council, the Member States of the European
Union, or other applicable sanctions authority, except as permitted under
applicable Laws.
(iii)    None of the Permal Entities, nor any of their directors, officers or
employees or, to the Knowledge of the Permal Contributor, their agents
(including placement agents), Affiliates, representatives or any other Person
while acting for or on behalf of any Permal Entity, has, in the past five (5)
years: (A) violated the Export Administration Act of 1979, as amended, the
Export Administration Regulations, the Arms Export Control Act, the
International Traffic In Arms Regulations, any other import or export control
laws or regulations of the United States, European Union and other applicable
Governmental Authorities, the antiboycott regulations administered by the United
States Department of Commerce, or the antiboycott regulations administered by
the United States Department of the Treasury or (B) engaged in any transactions
or otherwise dealt with any country or other Person with whom United States
Persons are prohibited from dealing under applicable Trade Control Laws.
(iv)    except as set forth in Section 5.12(i)(iv) of the Permal Disclosure
Schedule, None of the Permal Entities, nor any of their directors, officers or
employees or, to the Knowledge of the Permal Contributor, their agents
(including placement agents), Affiliates or representatives, or any other Person
in respect of any actions for or on behalf of any Permal Entity, has been or is
the subject of any past, current, pending or threatened investigation, inquiry
or enforcement proceedings for violations of any applicable Anti-Bribery Laws,
Sanctions Laws or Trade Control Laws by any Governmental Authority in any
country in which such Permal Entity or its Subsidiaries does business, including
any United States Governmental agency for any alleged violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any U.K. Governmental agency for
any alleged violation of the U.K. Bribery Act of 2010.
(v)    Each Permal Entity has instituted and maintains policies, procedures and
internal controls reasonably designed to ensure detection of any violation of,
and compliance with, applicable Anti-Bribery Laws, Sanctions Laws or Trade
Control Laws, and a copy of each such policy has been made available to the
EnTrust Contributor.
Section 5.13.    Funds.
(a)    Section 5.13(a) of the Permal Disclosure Schedule sets forth (i) the name
and jurisdiction of formation of each Permal Fund and PMAP Fund and (ii) the net
asset value of such Permal Fund and PMAP Fund as of the most recently available
date. Each of the Permal Funds and PMAP Funds is duly organized as a
corporation, limited liability company, trust or limited partnership, as the
case may be, and is validly existing and in good standing under the Laws of its
jurisdiction of organization. Each of the Permal Funds has full power and
authority to carry on its business as it is now being conducted, to own, lease
and operate all of its properties and assets, and is duly licensed or qualified
to do business in each jurisdiction in

-63-



--------------------------------------------------------------------------------




which the nature of the business conducted by it or the character or location of
the properties and assets owned, leased or operated by it makes such
qualification or licensing necessary. No Permal Fund has suspended redemptions
at any time. No Permal Fund is in wind-down or liquidation. The Organizational
Documents of each Permal Fund and any amendments thereto, complete and correct
copies of each of which as is in effect on the date hereof have heretofore been
made available to the EnTrust Contributor and have been filed with or notified
to all applicable Governmental Authorities to the extent required by applicable
Law.
(b)    Except for routine examinations conducted by any Governmental Authority,
to the Knowledge of the Permal Contributor, no Governmental Authority has during
the past five (5) years initiated or threatened any formal or informal
proceeding or investigation into the business or operations of the Permal Funds
or any of the officers, directors or employees of the Permal Funds in their
capacity as such. To the Knowledge of the Permal Contributor, each Permal Fund
has responded to the extent required to any deficiency letter or other written
communication received from any Governmental Authority during the past five (5)
years and there are no material unresolved issues or comments raised by any
Governmental Authority in any deficiency letter, written communication or follow
up correspondence from any Governmental Authority or phone calls or meetings
with representatives of any Governmental Authority, in each case, with respect
to the Permal Funds.
(c)    True, correct and complete copies of the private placement memoranda,
confidential offering memoranda, sales literature, pitch books, fact sheets, due
diligence questionnaires, presentation materials or similar offering documents
(the “Permal Offering Documents”), subscription agreements, administrative and
other services agreements, distribution agreements, placement agent agreements,
sub-distribution agreements, investment management agreements, subadvisory
agreements, finder’s fee agreements, transfer agency agreements, solicitation
agreements and custody agreements, as applicable, or any similar Contracts, in
any case pertaining to the Permal Funds have been made available to the EnTrust
Contributor. Each of the Contracts described in the previous sentence is in full
force and effect and no Permal Fund nor, to the Knowledge of the Permal
Contributor, any other party is in default of any such Contract. The Permal
Offering Documents in the context in which they have been used, including the
combinations of Permal Offering Documents used, contained all information
required to be contained therein and did not, at any time that such Permal
Offering Documents were delivered to investors or prospective investors in the
Permal Funds, contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
(d)    All of the Equity Interests of the Permal Funds are duly authorized,
validly issued, outstanding, fully paid and nonassessable, except as disclosed
in writing in the Permal Offering Documents.
(e)    Except as set forth in Section 5.13(e) of the Permal Disclosure Schedule,
each of the Permal Funds is, and for the past three (3) years has been, in
material compliance with all applicable Laws and the operations of each of the
Permal Funds have been conducted in compliance in all material respects with all
applicable Laws. Each Permal Material Contract, understanding or arrangement to
which any of the Permal Funds is a party is in compliance in all

-64-



--------------------------------------------------------------------------------




material respects with all applicable Laws and the Permal Funds are in
compliance with their obligations thereunder. Except as set forth in Section
5.13(e) of the Permal Disclosure Schedule, during the past five (5) years, no
Permal Entity has received any notification of any asserted present or past
failure by any Permal Fund to comply in all material respects with any
applicable Law, nor does the Permal Contributor have any Knowledge of any basis
for such a claim.
(f)    The Permal Funds have filed all material Permal Filings required to be
made by such Permal Fund for the past five (5) years. Except as set forth on
Section 5.13(f) of the Permal Disclosure Schedule, such material Permal Filings
complied in all material respects with the requirements of applicable Law, were
timely filed and were accurate and complete when filed. The Permal Filings did
not at the time they were filed, and with respect to any prospectus, proxy
statement, sales literature or advertising material, did not during the period
of its authorized use, contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading.
(g)    The minute books of each Permal Fund accurately reflect, in all material
respects, all information that is required to be included in such minute books
under applicable Law and such minute books have been created and maintained by
or on behalf of such Permal Fund in accordance with applicable Law. In addition,
all other records of each Permal Fund have been created and maintained in
material compliance with all applicable Law. Complete and correct copies of such
books were made available to the EnTrust Contributor.
(h)    Except as set forth in Section 5.13(h) of the Permal Disclosure Schedule,
true, correct and complete copies of the audited financial statements of each of
the Permal Funds for each fiscal year completed on or after December 31, 2012 or
its inception, whichever is later, through its most recent fiscal year ended on
or prior to March 31, 2015, which will be provided for the prior fiscal year,
have been made available to the EnTrust Contributor. Each of such financial
statements is consistent with the books and records of the applicable Permal
Fund and presents fairly in accordance with the GAAP the consolidated assets,
liabilities and financial position of such Permal Fund at the respective date of
such financial statements and the results of operations, changes in partners’
equity and cash flows for the respective periods indicated.
(i)    Except as disclosed on Section 5.13(i) of the Permal Disclosure Schedule,
none of the Permal Funds is registered or required to be registered as an
“investment company” under the Investment Company Act.
(j)    To the Knowledge of the Permal Contributor, no record or beneficial owner
of any of the Permal Funds is subject to U.S. economic or trade sanctions
administered by the Office of Foreign Assets Control, United States Department
of the Treasury, including any Person appearing on OFAC’s list of “specially
designated nationals” and “blocked persons”. The Permal Funds have complied with
all applicable Laws on the prevention of money laundering and terrorist
financing, including any applicable Laws implementing the EU Directive No.
2005/60/EC.
(k)    Each Permal Fund has sold its Equity Interests pursuant to and in
accordance with in all material respects the terms of valid exemptions from
registration

-65-



--------------------------------------------------------------------------------




requirements applicable to Equity Interests under applicable Law. To the
Knowledge of the Permal Contributor, the offerings and sales of such Equity
Interests complied (and continue to comply) in all material respects with all
applicable Laws and with all applicable Contracts, understandings and
arrangements and have been conducted by Persons acting in compliance in all
material respects with all applicable Laws. No stop order or similar action by a
Governmental Authority suspending the effectiveness of any registration
statement or similar document has been issued and no proceedings for that
purpose have been instituted or, to the Knowledge of the Permal Contributor, are
contemplated.
(l)    For each Permal Fund (if any) marketed in Europe, such Permal Fund is
managed by an Permal Contributed Entity that is duly authorized and in good
standing as an alternative investment fund manager (or exempt from such
registration requirements) and all activity relating to the marketing and
management of such Permal Fund, including disclosure and reporting obligations,
is in compliance with the Alternative Investment Fund Managers Directive
(AIFMD).
(m)    Section 5.13(m) of the Permal Disclosure Schedule sets forth the name of
each Permal Fund which invests in another Permal Fund (as well as the name of
such other Permal Fund).
Section 5.14.    Assets under Management.
(a)    Set forth in Section 5.14(a) of the Permal Disclosure Schedule are (i)
the aggregate amount of AUM by the Permal Entities as of December 31, 2015 and
(ii) the amount of AUM by the Permal Entities for each Client.
(b)    Section 5.14(b) of the Permal Disclosure Schedule contains a complete and
accurate list of each Contract relating to the top fifteen (15) global
distribution relationships of the Permal Entities involving (i) Contracts with
any placement agents or similar agreements or (ii) Contracts in effect pursuant
to which any of the Permal Entities has capped, reduced, waived or reimbursed or
will under any circumstances cap, waive, share with any non-Permal Entity or
reimburse any or all fees, profit allocations or charges payable by or allocable
from any of their Clients or any investors of the Permal Funds.
Section 5.15.    Derivative Products. All interest rate swaps, caps, floors,
option agreements, futures and forward Contracts and other similar risk
management arrangements and derivative financial instruments, whether entered
into for the account of a Permal Entity (all of which are accurately listed in
Section 5.15 of the Permal Disclosure Schedule) or for the account of one (1) or
more of the Permal Funds, were entered into (a) in accordance with applicable
Permal Fund guidelines, prospectuses or offering memoranda to the extent entered
into for Permal Funds, (b) in accordance in all material respects with all
applicable Laws and (c) to the Knowledge of the Permal Contributor, with
counterparties that were financially responsible at the time. Each of such
Contracts constitutes the valid and legally binding obligation of the applicable
Permal Entity or Permal Fund, enforceable in accordance with its terms, and is
in full force and effect, except that the enforceability hereof and thereof may
be limited by applicable Enforceability Limitations. None of the Permal Entities
or, to the Knowledge of the Permal

-66-



--------------------------------------------------------------------------------




Contributor, any other party thereto is in material breach of any of its
obligations under any such Contract.
Section 5.16.    Clients.
(a)    Except for the Permal Funds disclosed in Section 5.13(a) of the Permal
Disclosure Schedule, Section 5.16(a) of the Permal Disclosure Schedule contains
a complete and accurate list of each Client of the Permal Entities, setting
forth (i) the Client’s name, (ii) whether any Permal Entities advises such
Client directly or indirectly and (iii) the amount of AUM attributable to such
Client.
(b)    Except for the Clients listed in Section 5.16(b) of the Permal Disclosure
Schedule, no Permal Entity provides investment advisory, investment management
or other services to, or receives advisory fees, sub-advisory fees, performance
fees, profit participation, equity returns or other income from any Person. No
Client has notified any Permal Entity of (i) an intent to terminate its
Investment Advisory Contract, to engage in negotiations to amend the terms and
conditions of its Investment Advisory Contract, or to withdraw assets from any
Permal Entity’s management, including a withdrawal or redemption from an Permal
Fund or (ii) a failure by any Permal Entity to comply with the terms and
conditions of such Client’s Investment Advisory Contract. Each investment
management agreement or subadvisory agreement to which any Permal Entity is a
party is in full force and effect, and no party thereto is in default or breach
of its obligations thereunder.
(c)    At all relevant times (including immediately prior to the Closing), each
Permal entity serving as an investment manager of an Permal Fund whose
underlying assets include “plan assets” by reason of ERISA Clients’ investment
in the applicable Permal Fund has either (i) been a “Qualified Professional
Asset Manager” within the meaning of PTCE 84-14; (ii) has complied with all of
the applicable conditions of another available prohibited transaction exemption;
or (iii) has complied in all material respects with all of the reporting and
disclosure requirements, and the fiduciary responsibility and prohibited
transaction provisions of Title I of ERISA and Section 4975 of the Code.
(d)    Except as would not reasonably be expected to be material to the Permal
Funds, taken as a whole, none of the Permal Funds, or any of their respective
current or former employees or Persons while acting on their behalf, has (i)
engaged in a “prohibited transaction” within the meaning of Section 4975 of the
Code or Section 406 of ERISA that is not covered and exempted by any statutory,
regulatory or administrative exemption or (ii) incurred (and there is no pending
or, to the Knowledge of the Permal Contributor, threatened proceeding which
could reasonably be believed to result in the incurrence or imposition of) any
penalty, excise tax, fee, disqualification or other similar result arising in
connection with or with respect to any current or former ERISA Client.
(e)    No basis exists such that any Permal Entity or any of its respective
current or former employees who serve in any of the capacities listed in Section
411(a)(1), (2) or (3) with respect to an ERISA Client would become subject to
disqualification from serving in any of such capacities under section 411 of
ERISA.

-67-



--------------------------------------------------------------------------------




Section 5.17.    Assets. Each of the Permal Entities has good and marketable
title to, or a valid leasehold in, and possesses and controls, all tangible
assets necessary or used to conduct its business in the same manner in all
material respects as currently conducted, in each case free and clear of Liens
except: (a) Liens for Taxes not yet due and payable or other statutory Liens
relating to governmental obligations not yet due and (b) statutory Liens arising
in the Ordinary Course of Business which, in each case, do not interfere with
the use of the assets to which they relate for the purposes for which those
assets were acquired. None of the Permal Entities’ material tangible assets
necessary or used to conduct their respective businesses is owned jointly with
any other Person, including the Permal Contributor or an Associated Person
thereof.
Section 5.18.    Real Property. None of the Permal Entities owns, nor is the
lessor of, any real property. Section 5.18 of the Permal Disclosure Schedule
contains a complete and accurate list of all real property leased, subleased,
licensed or otherwise used or occupied (the “Permal Leased Real Property”) by
any Permal Entity pursuant to a lease, license or similar Contract (the “Permal
Leases”), and specifies, with respect to each property, the name of the Permal
Entity that leases such property. Each of the Permal Entities, as applicable,
has good, valid and indefeasible title to the leasehold estates conveyed under
the applicable Permal Leases, free and clear of any Liens. Except as set forth
on Section 5.18 of the Permal Disclosure Schedule, none of the Permal Leased
Real Property is owned or used jointly with any other Person, including the
Permal Contributor or an Associated Person thereof. Complete and correct copies
of such Permal Leases have been made available to the EnTrust Contributor.
Section 5.19.    Material Contracts.
(a)    Section 5.19(a) of the Permal Disclosure Schedule contains a complete and
accurate list of the following Contracts as of the date hereof to which any
Permal Entity or any Permal Fund is a party or by which it or any of their
assets is bound (whether written or oral) (such Contracts to the extent
disclosed, or required to be disclosed on Section 4.19(a) of the Permal
Disclosure Schedule, collectively, the “Permal Material Contracts,” and each, a
“Permal Material Contract”):
(i)    each Contract that is not cancelable without penalty by any Permal Entity
or Permal Fund party thereto upon thirty (30) days or less notice and that
involves the receipt or payment by the Permal Entities or Permal Funds of more
than $250,000, in the aggregate, in any twelve (12) month period;
(ii)    each Contract relating to the top fifteen (15) global distribution
relationships of the Permal Entities for the placement, distribution or sales of
shares, units or other Equity Interests of a Permal Fund;
(iii)    any administration agreement or any other Contract for the provision of
administrative services;
(iv)    any (A) distribution or sub-distribution Contract for the provision of
brokerage services or (B) sales, marketing and account solicitation Contract
with the Permal Funds, in each case with respect to Investment Advisory
Services;

-68-



--------------------------------------------------------------------------------




(v)    any (A) Investment Advisory Contract or investment management, advisory,
sub-advisory or similar Contracts, or (B) any Contract with any Permal Entity
that, in the case of either clause (A) or clause (B), could require a “clawback”
of previously paid fees to the Permal Entities;
(vi)    any custodial agreement or other Contract for the provision of custodial
or other similar services involving aggregate payments or consideration of more
than $250,000 in any twelve (12) month period;
(vii)    any Contract that restricts, or will restrict after Closing, the
conduct of any business by any Permal Entity or any Permal Fund in any respect
or the ability of any Permal Entity or any Permal Fund to engage in any business
in which they may lawfully engage (including any contract with a provision
commonly referred to as a “most favored nation” provision for the benefit of any
Person other than an Permal Entity);
(viii)    any Contract (including, for the avoidance of doubt, any side letter)
for the sharing, limiting or capping of fees or other payments an Permal Entity
receives from a Client or other Person, or the sharing of another Person’s
expenses;
(ix)    any other Contract with a Client;
(x)    any joint venture, strategic alliance, distribution, partnership or
similar Contract involving a sharing of profits or expenses or payments based on
revenues, profits or AUM of any Permal Entity or any Client;
(xi)    any Contract relating to Indebtedness (other than between Permal
Entities) or the mortgaging, pledging or otherwise placing a Lien on any
material asset or material group of assets;
(xii)    any Contract relating to loans or advances (A) by any Permal Entity to
any other Person or (B) by the Permal Contributor, any Permal Entity or any
Affiliate thereof to any employee of an Permal Entity, any Permal Record Owner
or an Associated Person thereof;
(xiii)    any Permal IP Agreement;
(xiv)    any Contract, entered into within the last three (3) years, relating to
the purchase or sale of a material amount of assets or a business or Equity
Interests (or relating to any joint venture, partnership or minority equity
investment), in each case other than for the purchase or sale of Equity
Interests in an Permal Fund in the Ordinary Course of Business);
(xv)    any Contract for capital expenditures in excess of $250,000 in the
aggregate;
(xvi)    any employment, consulting, severance, agency or other compensation
Contract (A) with any Senior Manager, (B) providing for the payment of any cash
or other compensation or benefits upon the consummation of the Transactions or
otherwise requiring severance payments in excess of $100,000 or (C) otherwise
restricting any Permal

-69-



--------------------------------------------------------------------------------




Entity’s ability to terminate the employment of any Senior Manager at any time
for any lawful reason without penalty or Liability;
(xvii)    any Permal Affiliate Contract;
(xviii)    any severance agreement or arrangement with former employees in
excess of $100,000;
(xix)    any collective bargaining agreement or other Contract with any labor
union;
(xx)    any Permal Lease;
(xxi)    any no consent decree, settlement, or similar arrangement entered into
with a Governmental Authority or other Person by, or relating to, any Permal
Contributed Entity or any Permal Fund;
(xxii)    any power of attorney or similar grant of agency (other than any power
of attorney in any Investment Advisory Contract, custodial agreement, Permal
Fund Organizational Documents or subscription agreements); and
(xxiii)    any Contracts with any Governmental Authority (to the extent not
disclosed pursuant to any clause above of this Section 5.19(a).
(b)    The Permal Contributor has delivered or made available to the EnTrust
Contributor a true, complete and correct copy of each written Permal Material
Contract and a true, complete and correct description of the terms and
conditions of each verbal Permal Material Contract (except, (x) in each case,
insofar as any Permal Material Contract contains or is otherwise subject to
confidentiality provisions under which all or a portion of such Permal Material
Contract may not be disclosed, in which case, to the extent practicable, a
redacted copy has been made available or delivered to the EnTrust Contributor
and (y) for Contracts specified in Section 5.19(a) (viii), in which case,
Section 5.19(a) (viii) of the Permal Disclosure Schedule sets forth a complete
and accurate fee schedule with respect to such Contracts).
(c)    Except as set forth in Section 5.19(b) of the Permal Disclosure Schedule,
(i) each Permal Material Contract is a valid and binding obligation of the
applicable Permal Entity and, to the Knowledge of the Permal Contributor, the
other parties thereto, and is in full force and effect, (ii) the Permal Entities
have performed in all material respects all obligations required to be performed
by them to date under each Permal Material Contract and are not (with or without
the lapse of time or the giving of notice, or both) in material breach or
default thereunder, (iii) to the Knowledge of the Permal Contributor, each other
party to any Permal Material Contract has performed all obligations required to
be performed by it under such Permal Material Contract and is not (with or
without the lapse of time or the giving of notice, or both) in material breach
or default thereunder, (iv) no Permal Entity has received written notice from
any other party to any Permal Material Contract of its intent to cancel,
terminate or breach such Permal Material Contract (or asserting any material
breach or default by any Permal Entity thereunder) and (v) no party to any
Permal Material Contract has repudiated any material provision thereof. Upon
consummation of the Transactions, except as set forth in Section

-70-



--------------------------------------------------------------------------------




5.19(b) of the Permal Disclosure Schedule, each of the Permal Material Contracts
will continue to be legal, valid, binding and enforceable in accordance with its
terms and will continue to be in full force and effect without penalty, except
as enforceability may be limited by applicable Enforceability Limitations.
Section 5.20.    Litigation. Except as set forth in Section 5.20(a) of the
Permal Disclosure Schedule, there is no Action pending, or to the Knowledge of
the Permal Contributor, threatened (including a Wells Notification or Target
letter from the Department of Justice) against any Permal Entity, any Permal
Fund or the Company, including with respect to the termination of, or limitation
of, the rights of the Permal Entities under or with respect to their
registration under the Advisers Act or compliance therewith, registration under
the Exchange Act as a broker-dealer or compliance therewith, membership with any
self-regulatory organization or any similar or related rights under any
registrations or qualifications with various states or other jurisdictions, or
under any other Laws. Except as set forth in Section 5.20(b) of the Permal
Disclosure Schedule, there are no outstanding judgments or Orders in favor of
any Person relating to any Permal Entity, any Permal Fund or the Company.
Section 5.20(c) of the Permal Disclosure Schedule sets forth an accurate
description of any material Actions that have been commenced, settled or
resolved by litigation or arbitration by any Permal Entity or the Company, or
settled or resolved by litigation or arbitration by any Permal Fund, in each
such case, in the last three (3) years.
Section 5.21.    Tax Matters.
(a)    Each of the Permal Entities and Permal Funds have duly and timely filed
all income, franchise and other material Tax Returns required to be filed by it.
All such Tax Returns are true, complete and correct in all material respects.
Each Permal Entity and Permal Fund has duly and timely paid all income,
franchise and other material Taxes (whether or not reflected on such Tax
Returns) that it is required to pay, and has adequately reserved for in the
Permal Financial Statements of the relevant Permal Entity or Permal Fund in
accordance with GAAP (or other accounting principles). Section 5.21(a) of the
Permal Disclosure Schedule lists the states, territories and jurisdictions in
which a Tax Return with respect to the Permal Entities or Permal Fund was filed
in the past three (3) years.
(b)    Except as set forth in Section 5.21(b) of the Permal Disclosure Schedule,
each of the Permal Entities and the Permal Funds has duly, timely and materially
complied with all information reporting requirements applicable to it with
respect to Taxes and has withheld all material Taxes required to be withheld by
it. Except as set forth in Section 5.21(b) of the Permal Disclosure Schedule,
the Permal Entities and the Permal Funds have duly and timely paid, or will duly
and timely pay, any such Taxes required to be paid as of the Closing Date to the
proper Tax authorities. Each of the Permal Entities and the Permal Funds is
compliant with any applicable FATCA obligations in all material respects and not
subject to withholding pursuant to FATCA.
(c)    No transaction, Contract or other document waiving or extending, or
having the effect of waiving or extending, the statute of limitations or the
period of assessment or collection of any Taxes with respect to any of the
Permal Entities or the Permal Funds, and no

-71-



--------------------------------------------------------------------------------




power of attorney with respect to any such Taxes has occurred or been filed or
entered into with any Governmental Authority.
(d)    Except as set forth in Section 5.21(d) of the Permal Disclosure Schedule,
(i) no Tax Returns of any of the Permal Entities or Permal Funds are currently
subject to audit, examination, investigation or any similar proceeding by any
Governmental Authority, (ii) no Governmental Authority has asserted, or, to the
Knowledge of the Permal Contributor, threatened to assert, against any of the
Permal Entities or Permal Funds a deficiency, refund litigation, claim or issue
for additional Taxes, adjustment (or proposed adjustment) of Taxes or any other
matter in controversy with respect to Taxes, (iii) to the Knowledge of the
Permal Contributor, no claim against any of the Permal Entities or Permal Funds
has been made by any Governmental Authority in a jurisdiction where such entity
does not file a particular type of Tax Return (or pay or collect a particular
type of Tax imposed by that jurisdiction) that such entity is or may be subject
to an obligation to file such type of Tax Returns (or pay or collect such type
of Taxes) and (iv) all deficiencies for Taxes asserted or assessed against any
Permal Entity or Permal Fund have been fully and timely paid, settled or
properly reflected in the Permal Financial Statements.
(e)    None of the Permal Entities or the Permal Funds (i) has received or
applied for a Tax ruling, entered into a “gain recognition agreement” within the
meaning of the Treasury Regulations under section 367 of the Code or entered
into a closing agreement pursuant to section 7121 of the Code (or any similar
provision of state, local or non-U.S. Law), in each case that is binding upon
any of the Permal Entities or Permal Funds, or will be so binding at any time
after the Closing Date or (ii) is a party to or bound by, or has any obligation
under, any Tax allocation, sharing, indemnity or similar Contract or arrangement
of any kind whatsoever.
(f)    None of the Permal Entities or Permal Funds has any Liability for the
Taxes of another Person as a transferee or successor, by contract, by operation
of law or otherwise (including under Treasury Regulations section 1.1502-6 (or
any similar provision of state, local or non-U.S. Law)).
(g)    None of the assets of the Permal Entities or Permal Funds is subject to
any Tax liens, except for liens for Taxes not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
and adequately reserved for in the Permal Financial Statements of the relevant
Permal Entity or Permal Fund in accordance with GAAP (or other relevant
accounting principles).
(h)    None of the Permal Entities or Permal Funds (i) has promoted, marketed,
offered to sell, sold or advised in respect of any “listed” transactions (within
the meaning of Treasury Regulations Section 1.6011-4(b) and comparable state,
local or foreign Law with respect to Taxes) or a transaction similar to a listed
transaction or (ii) has knowingly promoted, marketed, offered to sell, sold or
advised in respect of any other “reportable” transactions (within the meaning of
Treasury Regulations Section 1.6011-4(b) and comparable state, local or foreign
Law with respect to Taxes) or a transaction similar to any such other reportable
transaction.
(i)    Neither the Company nor any Permal Entity will be required to include in
a taxable period ending on or after the Closing Date taxable income attributable
to income of a

-72-



--------------------------------------------------------------------------------




Permal Entity that accrued in a Pre-Closing Tax Period but was not recognized in
such period as a result of open transaction treatment, the installment method of
accounting, the completed contract method of accounting, the cash method of
accounting or section 481 of the Code (or any corresponding provision of state,
local or non-U.S. Law) or for any other reason (including as a result of prepaid
amounts or deferred revenue received during a Pre-Closing Tax Period. None of
the Permal Entities has made an election to have income deferred under section
108(i) of the Code (or any corresponding provision of state, local or non-U.S.
Law) that is required to be included in a taxable period or portion thereof
beginning after the Closing Date.
(j)    Any adjustment of Taxes of the Permal Entities or Permal Funds made by
the IRS, which adjustment is required to be reported to the appropriate state,
local, or foreign Governmental Authorities, has been so reported.
(k)    Section 5.21(k) of the Permal Disclosure Schedule sets forth the
classification of each Permal Entity for U.S. federal income Tax purposes. Since
their formation, the Permal Entities and Permal Funds have been properly treated
as a “partnership” or “disregarded entity” under the Code and the Treasury
Regulations unless otherwise indicated thereon.
(l)    Section 5.21(l) of the Permal Disclosure Schedule sets forth which of the
Permal Entities are “controlled foreign corporations” as defined in section
957(a) of the Code.
(m)    Except as set forth in Section 5.21(m) of the Permal Disclosure Schedule,
none of the Permal Entities has, or has ever had, residence in or a permanent
establishment in any country other than the United States or the country in
which such entity is organized.
(n)    The independent investment manager conditions set out in Part 14 of the
Income Tax Act 2007 (in respect of income tax) or Part 24 of the Corporation Tax
Act 2010 (in respect of corporation tax) have been and are met in respect of all
Permal Funds which directly or indirectly receive investment management services
from the United Kingdom (whether in whole or in part).
Section 5.22.    Labor and Employment Matters.
(a)    The Permal Contributor has made available to the EnTrust Contributor (i)
a complete and accurate list as of December 31, 2015 setting forth the name,
title and employer of all present officers and employees of each Permal Entity
and (ii) a complete and accurate list as of December 31, 2015 setting forth the
work location, date of commencement/appointment, age, notice period,
remuneration and other benefits and all other standard terms and conditions of
employment including those relating to confidentiality and post-termination
restriction and including those contained in any standard terms and conditions
of employment or in any applicable employee handbook of each such individual.
(b)    Except as set forth in Section 5.22(b) of the Permal Disclosure Schedule,
each Permal Entity is in compliance in all material respects with all applicable
Laws in respect of employment and employment or engagement practices, including,
without limitation, all Laws in respect of terms and conditions of employment or
engagement, health and safety, employee-independent contractor classifications,
wages and hours, child labor, immigration, employment

-73-



--------------------------------------------------------------------------------




discrimination, disability rights or benefits, equal opportunity, plant closures
and layoffs, affirmative action, workers’ compensation, labor relations,
employee leave issues, unemployment insurance, data protection and the
collection and payment of withholding or social security Taxes and any similar
Tax, and there is no pending or, to the Knowledge of the Permal Contributor,
threatened Action (including any Action before any Governmental Authority)
asserting any violation of the foregoing.
(c)    In the last three (3) years, no Permal Entity has experienced any
material strike, work stoppage, lockout, shutdown, strike action or other labor
dispute or trade union action. Except as set forth in Section 5.22(c) of the
Permal Disclosure Schedule, no Permal Entity recognizes any labor/trade union
and there are no recognition, collective bargaining or other similar
arrangements in place in respect of any officers, employees or workers. To the
Knowledge of the Permal Contributor, there are no activities or proceedings of
any labor union, works council or other labor organization to organize or
represent any employees of any Permal Entity, and no election petition or demand
for recognition has been made with respect to any employees of any Permal
Entity.
(d)    Other than those disclosed pursuant to Section 5.22(a) above or those
arrangements disclosed on Section 5.22(d) of the Disclosure Schedule, no other
person is employed or engaged by any Permal Entity nor has any offer of
employment or engagement to work for any Permal Entity been made and there is no
remuneration or benefit given or agreed to be paid to any officer, employee,
worker or contractor or any general increase in the remuneration or benefits of
any officer, employee, worker or contractor other than those rates specified
pursuant to Section 5.22(a) above. Section 5.22(d) of the Disclosure Schedule
identifies (i) such individual, (ii) the applicable EnTrust Entity, (iii) the
Contract pursuant to which such person so employed or engaged (or the terms of
the Contract if it is an oral Contract) and (iv) the amount of compensation paid
to such person in respect of such employment or engagement in the last twelve
(12) months. To the Knowledge of the Permal Contributor, no officer, employee,
worker or contractor has given notice or indicated his intention to terminate
his employment/engagement with any Permal Entity.
(e)    To the Knowledge of the Permal Contributor, there are no disputes or
circumstances likely to lead to any dispute, claim or legal proceedings or
arbitration whether as claimant or defendant in relation to employment matters
relating to any present or former officer, employee, workers or contractor. In
the last twelve (12) months, there has been no grievance lodged or disciplinary
action taken against any officer, employee or worker.
(f)    The Permal Contributor has made available to the EnTrust Contributor a
complete and accurate list setting forth, as of the date hereof, all employees
that have resigned from or been terminated by the Permal Entities departed in
the last two (2) years. As of the date hereof, no Permal Entity plans to dismiss
any of its officers, employees or workers (other than any terminations
contemplated by the Permal Restructuring Steps) and has not in the last two (2)
years preceding the date of this Agreement:
(i)    given notice of any dismissals or redundancies to the relevant public
authority or started consultations under Part IV of TULR(C)A or the Transfer
Regulations;

-74-



--------------------------------------------------------------------------------




(ii)    been a party to any transfer of a business or undertaking (or part of a
business or undertaking) or agreement for such a transfer; or
(iii)    failed to comply with any obligations under Part IV of TULR(C)A or the
Transfer Regulations or any duty to inform and consult any trade union, works
council, European works council or other body representing its employees or any
of them.
(g)    During the last two (2) years, no Permal Entity has been a party to any
relevant transfer for the purposes of the Transfer Regulations (or its
predecessor legislation) affecting any of its officers, employees or workers or
any other persons employed or engaged by it and no event has occurred which may
involve such persons being party to such a transfer in the future. No such
persons have had their terms of employment varied for any reason as a result of
or connected with such a transfer.
(h)    Each Permal Entity has paid its current and former U.K. employees,
officers and workers all holiday pay for periods of holiday taken under
regulation 13 of the Working Time Regulations 1998 (SI 1998/1833) in accordance
with Directive 2003/88/EC of the European Parliament and the European Council
Regulation of 4 November 2003 concerning certain aspects of the organization of
working time and other related legal obligations.
Section 5.23.    Employee Benefit Plans.
(a)    Section 5.23(a) of the Permal Disclosure Schedule lists each employee
benefit plan (including any “employee benefit plan” as defined in section 3(3)
of ERISA), whether or not subject to ERISA, and each other employment,
consulting, bonus, incentive or deferred compensation, severance, termination,
retention, change of control, stock purchase, stock ownership, stock option,
stock appreciation right or other equity-based, profits interest, employee
benefit trust, salary continuation, health, life, disability, group insurance,
vacation, holiday fringe benefit, performance or other employee or retiree
benefit or compensation plan, program, arrangement, Contract, policy or
understanding, whether written or unwritten, under which any Plan Beneficiaries
of the Permal Entities is or may become eligible to participate or derive a
benefit, and that is or has been maintained or established by any of the Permal
Entities (or their ERISA Affiliates), or to which any of the Permal Entities (or
their ERISA Affiliates) contributes or is or has been obligated or required to
contribute or with respect to which any of them has liability under the Code or
ERISA or any similar non-U.S. Law (collectively, the “Permal Plans”).
(b)    The Permal Entities have delivered to the EnTrust Contributor true and
correct copies (or descriptions, for unwritten Permal Plans) of the Permal Plans
in effect and as amended and, with respect to each Permal Plan, as applicable:
(i) the trust agreements, insurance contracts or other funding arrangements in
effect, (ii) the two (2) most recent IRS Forms 5500 (or equivalents outside the
U.S.), H.M. Revenue & Customs Form 42 (or equivalent in the case of any approved
employee benefit plan) and the related schedules to such forms, (iii) the most
recent IRS determination or opinion letter with respect to each Permal Plan that
is intended to be qualified under Section 401(a) of the Code (or equivalents
outside the U.S.), (iv) the two (2) most recent annual reports, actuarial
reports, financial statements and trustee reports, (v) current summary plan
descriptions and all summaries of material modifications and (vi) all material

-75-



--------------------------------------------------------------------------------




communications received from or sent to the IRS, the U.S. Pension Benefit
Guaranty Corporation, the U.S. Department of Labor, the U.K. H.M. Revenue &
Customs or any other Governmental Authority.
(c)    Each Permal Plan intended to be qualified under section 401(a) of the
Code, and the related trust (if any) intended to be exempt from taxation under
section 501(a) of the Code, has received a favorable determination or opinion
letter from the IRS. To the Knowledge of the Permal Contributor, no event has
occurred since the date of the determination letter that could adversely affect
a Permal Plan’s or its related trust’s qualification or tax-exempt status.
(d)    Neither the Permal Entities nor any of their ERISA Affiliates (i)
sponsors, maintains or contributes to, or has sponsored, maintained or
contributed to, any pension plan subject to Title IV of ERISA, a “multiemployer
plan” (as defined in section 4001(a)(3) of ERISA) or a “multiple employer plan”
within the meaning of section 4063 or 4064 of ERISA or (ii) has or may have any
liability under Section 4069 or 4212(c) of ERISA.
(e)    Except as set forth in Section 5.23(e)(i) of the Permal Disclosure
Schedule, the execution, delivery and performance of this Agreement by the
Permal Contributor and the Permal Entities, and the consummation by the Permal
Contributor and the Permal Entities of the Transactions will not (alone or in
combination with any other event) (i) entitle any current or former employee,
consultant, officer or director of any of the Permal Entities to severance pay
or any other payment from the Permal Entities, (ii) result in any payment
becoming due, accelerate the time of payment or vesting of benefits, or increase
the amount of compensation due to any such employee, consultant, officer or
director from the Permal Entities or (iii) result in any forgiveness of
Indebtedness by any Permal Entity, trigger any funding obligation by any Permal
Entity under any Permal Plan or impose any restrictions or limitations on any
Permal Entity’s rights to administer, amend or terminate any Permal Plan. Except
as set forth in Section 5.23(e)(ii) of the Permal Disclosure Schedule, no Permal
Plan provides for any additional payment (including any Tax gross-up or other
payment) from any of the Permal Entities as a result and to the extent of the
imposition of the excise Taxes required by sections 4999, 409A or 457A of the
Code. No payment which is or may be made by, from or with respect to any EnTrust
Plan to any current or former employee, consultant, officer or director of any
of the Permal Entities, either alone or in conjunction with any other payment,
event or occurrence, (i) will or could reasonably be characterized as an “excess
parachute payment” under section 280G of the Code and (ii) will not be fully
deductible as a result of section 162(m) of the Code.
(f)    Except as set forth in Section 5.23(f) of the Permal Disclosure Schedule,
none of the Permal Entities has any liability with respect to, and no Permal
Plan provides for, post-retirement health, medical or life insurance benefits
for retired, former or current employees of any of the Permal Entities, except
as required by Law.
(g)    Except as set forth in Section 5.23(g) of the Permal Disclosure Schedule,
no material Liability has been or is expected to be incurred by any of the
Permal Entities (either directly or indirectly, including as a result of an
indemnification obligation or any joint and

-76-



--------------------------------------------------------------------------------




several liability obligations) under or pursuant to Title I or IV of ERISA or
the penalty, excise Tax or joint and several liability provisions under sections
412, 4975 or 4999of the Code.
(h)    Each Permal Plan has been operated and administered in all material
respects in accordance with the terms of such Permal Plan and applicable Law
(including ERISA and the Code). There are no pending or, to the Knowledge of the
Permal Contributor, threatened or anticipated material claims or Actions by or
on behalf of an Permal Plan, a Governmental Authority, a Plan Beneficiary or
otherwise involving an Permal Plan or its assets (except routine individual
claims for benefits). To the Knowledge of the Permal Contributor, there are no
facts or circumstances that could result in any such material claims or Actions.
All contributions, premiums and other payments required by Law or any Permal
Plan or applicable collective bargaining agreement to have been made under any
Permal Plan to any fund, trust or account established thereunder or in
connection therewith have been made by the due date thereof, and any and all
contributions, premiums and other payments with respect to compensation or
service before and up to the Closing, due from any of the Permal Entities to,
under or on account of each Permal Plan shall have been paid prior to Closing or
shall have been fully reserved and provided for on the Permal Financial
Statements.
(i)    Each of the Permal Entities and their ERISA Affiliates have, for purposes
of each Permal Plan and for all other purposes, correctly classified all
individuals performing services for the Permal Contributed Entities as common
law employees, leased employees or independent contractors, as applicable.
(j)    All material Foreign Plans maintained by the Permal Entities are
disclosed in Section 5.23(j) of the Permal Disclosure Schedule. The Permal
Contributor has delivered or made available to the EnTrust Contributor correct
and complete copies (or, if a plan is not written, a written description) of
each Foreign Plan and each amendment thereto in each case that are in effect on
the date hereof. Each Foreign Plan has been established, administered, and
maintained in all material respects in accordance with its terms and in material
compliance with applicable Laws. Each Foreign Plan that is intended to qualify
for favorable tax treatment is so qualified or is entitled to rely on a
determination or opinion letter to that effect from the relevant authorities in
the applicable jurisdiction and, as of the date hereof, no such determination or
opinion letter has been revoked nor, to the Knowledge of the Permal Contributor,
has any such revocation been threatened, and to the Knowledge of the Permal
Contributor, as of the date hereof, no circumstance exists that is likely to
result in the loss of such qualified status. As of the date hereof, there are no
material Actions pending or, to the Knowledge of the Company, threatened by any
Governmental Authority having authority over a Foreign Plan of any Permal Entity
with respect to any such plan. As of the date hereof, there are no material
Actions pending, or to the Knowledge of the Permal Contributor, threatened with
respect to any Foreign Plan of any Permal Entity (in each case, other than
routine claims for individual benefits). No taxes, penalties or fees are due by
any Permal Entity with respect to any Foreign Plan of a Permal Entity as a
result of the failure of such Foreign Plan to be established, maintained or
administered in compliance with applicable Laws. No Foreign Plan of any Permal
Entity is a “defined benefit plan” as defined in section 3(35) of ERISA (whether
or not such Foreign Plan is subject to ERISA).  

-77-



--------------------------------------------------------------------------------




(k)    All U.K. Pension Plans established or maintained by the Permal Entities
are disclosed in Section 5.23(k) of the Disclosure Schedule. Such U.K. Pension
Plans are the only arrangements under which the Permal Entities have or may have
any obligation (whether or not legally binding) to provide or contribute towards
pension, lump-sum, death, ill-health, disability or accident benefits in respect
of its past or present U.K. officers and employees. All such U.K. Pension Plans
are defined contribution pension arrangements and, as such, provide money
purchase benefits as defined in section 121 of the Pension Schemes Act 1993, as
amended. None of the Permal Entities has or may have any obligations to provide
or contribute towards pension, lump sum, death, ill health, disability or
accident benefits for any past or present U.K. officer or employee under a
defined benefit pension plan. No proposal or announcement has been made to any
U.K. employee or officer of the Permal Entities as to the introduction,
continuance, increase or improvement of, or the payment of a contribution
towards, any other pension, lump-sum, death, ill-health, disability or accident
benefit. The Permal Entities have complied with their automatic enrollment
obligations as required by the Pensions Act 2008 and associated legislation. No
notices, fines, or other sanctions have been issued by the U.K. Pensions Plans
regulator and no instances of non-compliance with the automatic enrolment
obligations have been notified to the U.K. Pensions Plans regulator in respect
of the Permal Entities.
Section 5.24.    Intellectual Property.
(a)    Set forth in Section 5.24(a) of the Permal Disclosure Schedule is a
complete and accurate list of any and all of the following comprised in the
Permal Intellectual Property Rights: (i) all registrations of, and all pending
applications to register any Patents, Trademarks or Copyrights, (ii) all
material unregistered Trademarks, (iii) domain names owned or used by any Permal
Entity and (iv) material Software, specifying with respect to each item, as
applicable, the owner of record, jurisdiction, application and/or registration
number, and application and/or registration date. All required filings and fees
related to the Permal Intellectual Property Rights listed in Section 5.24(a) of
the Permal Disclosure Schedule have been timely filed and duly applied for and
prosecuted in accordance with applicable law and all filing and maintenance fees
have been paid to the relevant Government Authorities and authorized registrars.
All Permal Intellectual Property Rights are in full force and effect,
enforceable and in good standing, and have not been abandoned or canceled,
except for claims abandoned or cancelled in the ordinary course of patent or
trademark prosecution and set forth in Section 5.24(a) of the Permal Disclosure
Schedule.
(b)    Set forth in Section 5.24(b) of the Permal Disclosure Schedule is a
complete and accurate list of (i) any Inbound License Agreement granting rights
under Intellectual Property Rights to any Permal Entity (other than licenses for
commercially available, off the shelf software with a replacement cost and/or
annual license fee of less than $50,000), (ii) any Outbound License Agreement
pursuant to which any Permal Entity grants rights to a third party under any
Intellectual Property Rights (other than non-exclusive license rights granted in
the Ordinary Course of Business in connection with the sale or provision or
products or services) and (iii) any Other IP Agreement to which any Permal
Entity is a party (collectively, the “Permal IP Agreements”), including all
modifications, amendments and supplements thereto and waivers thereunder.
Complete and correct copies of each such Permal IP Agreement have been made
available to the EnTrust Contributor.

-78-



--------------------------------------------------------------------------------




(c)    The Permal Entities solely and exclusively own all right, title and
interest in and to the Permal Intellectual Property Rights, free and clear of
all Liens other than Permitted Liens and non-exclusive licenses granted in the
Ordinary Course of Business. The Permal Intellectual Property Rights, together
with the Intellectual Property Rights licensed to the Permal Group Member under
the Permal IP Agreements, comprise all Intellectual Property Rights used in and
necessary for the conduct of, the businesses of the Permal Entities.
(d)    Since January 1, 2010, the Permal Entities have not received any written
notice alleging that any of the Permal Intellectual Property Rights or any of
the Intellectual Property Rights licensed under the Permal IP Agreements are
invalid or unenforceable, or challenging any Permal Entity’s ownership of or
right to use such Intellectual Property Rights.
(e)    The consummation of the Transactions will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor will not
affect any Permal Entity’s right to use the Permal Intellectual Property Rights
or any Intellectual Property Right licensed to them under the Permal IP
Agreements.
(f)    The products, services and conduct of the business of the Permal Entities
do not infringe, misappropriate or otherwise violate the Intellectual Property
Rights of any third party. Except as set forth in Section 5.24(f) of the EnTrust
Disclosure Schedule, the Permal Entities have not received any written notice
alleging that the products, services and business operations of the Permal
Entities infringe, misappropriate or otherwise violate the Intellectual Property
Rights of any third party.
(g)    Since January 1, 2010, no Permal Entity has sent any written notice to or
asserted or threatened any action or claim against any Person involving or
relating to any Permal Intellectual Property Rights.
(h)    The Permal Entities have taken commercially reasonable steps to protect,
preserve and maintain the confidentiality and secrecy of all material Permal
Intellectual Property Rights or any Intellectual Property Right licensed to it
under the Permal IP Agreements, including to preserve the confidentiality of
material Trade Secrets purported to be owned by or licensed to the Permal
Entities, and such steps have included requiring their employees and Persons
having access thereto to execute written non-disclosure Contracts.
(i)    The Permal Entities have in place written internal information security
policies consistent with industry standards, which are published to employees
and consultants, and enforced by the Permal Entities, and which include
guidelines for the use, processing, confidentiality and security of customer,
employee, and other confidential data held and/or controlled by the Permal
Entities, including Personally Identifiable Information (collectively, “Permal
Data”). The Permal Entities’ collection, use and maintenance of any Personally
Identifiable Information and customer data is consistent with applicable Law,
and all contractual commitments and consumer data privacy promises of the Permal
Entities, and the Permal Entity have a written agreement with each third party
service provider having access to Permal Data requiring compliance with such
applicable Laws and/or contractual commitments. The Permal Entities have taken
commercially reasonable steps to ensure that Personally Identifiable Information
and other Permal Data is protected against loss and unauthorized access, use,

-79-



--------------------------------------------------------------------------------




disclosure or modification, and to the Knowledge of the Permal Contributor,
there has been no such loss or unauthorized access, use, disclosure or
modification.
(j)    The Permal Entities have not used Open Source Software in any manner that
would, with respect to any software owned by the Permal Entities, (i) require
its disclosure or distribution in source code form, (ii) require the licensing
thereof for the purpose of making derivative works or (iii) impose any
restriction on the consideration to be charged for the distribution thereof. All
material Software owned, licensed, used, or otherwise held for use in the
business of the Permal Entities is in good working order and condition and is
sufficient in all material respects for the purposes for which it is used in
their business. In the last seven (7) years, the Permal Entities have not
experienced any material defects in design, workmanship or material in
connection with the use of such Software that have not been corrected. To the
Knowledge of the Permal Contributor, no such Software contains any computer code
or any other procedures, routines or mechanisms which may: (A) disrupt, disable,
harm or impair in any material way such Software’s operation, (B) cause such
Software to damage or corrupt any data, storage media, programs, equipment or
communications of the Permal Entities or their clients, or otherwise interfere
with the Permal Entities’ operations or (C) permit any third Person to access
any such Software to cause disruption, disablement, harm, impairment, damage or
corruption (sometimes referred to as “traps”, “access codes” or “trap door”
devices). No Software included in Permal Intellectual Property Rights and
tangible embodiments thereof have been placed in escrow.
(k)    The material information Technology Systems owned, licensed, leased and
operated on behalf of, or otherwise held for use in the business of the Permal
Entities, including all material computer hardware, software, firmware and
telecommunications systems used in the business of the Permal Entities has
performed adequately in the last six (6) years (subject to temporary problems
arising in the Ordinary Course of Business that did not materially disrupt the
operations of the Permal Entities and which have been corrected) and is
sufficient in all material respects for the purposes for which it is used in the
business of the Permal Entities. The Permal Entities have taken commercially
reasonable steps to provide for the archival, back-up, recovery and restoration
of the critical business data of Permal Entities.
Section 5.25.    Environmental Matters. Except as set forth in Section 5.25 of
the Permal Disclosure Schedule, the Permal Entities are in compliance in all
material respects with all applicable Environmental Laws (which compliance
includes, but is not limited to, the possession by the Permal Entities of all
Permits required under applicable Environmental Laws, and compliance with the
terms and conditions thereof).
Section 5.26.    Insurance. Section 5.26(a) of the Permal Disclosure Schedule
lists the liability, property and casualty, workers’ compensation, directors’
and officers’ liability, key man, surety bonds, and other insurance contracts or
policies (collectively, the “Insurance Policies”) that insure the business of
the Permal Entities or the employees, trustees, directors or officers of the
Permal Funds. Such Insurance Policies are adequate to protect such business and
the amounts of coverage maintained by the Permal Entities are commensurate with
amounts customarily carried by Persons conducting business similar to the
business of the Permal Entities, of similar size and financial condition. The
Permal Contributor has reasonably determined in good faith that such Insurance
Policies are valid and binding, in full force and

-80-



--------------------------------------------------------------------------------




effect, and enforceable according to their terms, except as enforceability may
be limited by applicable Enforceability Limitations. The premiums due and
payable under such Insurance Policies have been paid, in compliance with their
terms and conditions, and none of the Permal Entities has reason to believe that
any insurer would not renew any such Insurance Policy on substantially the same
terms and conditions. There are no historical gaps in insurance coverage
maintained by the Permal Entities and current coverage limits under such
Insurance Policies are not significantly diminished as a result of claims paid.
Section 5.26(b) of the Permal Disclosure Schedule sets forth a list of all
material claims, if any, made by the Company or any Permal Entity during the
past three (3) years against an insurer in respect of coverage under any
Insurance Policy or other insurance policy maintained by any Permal Entity
during such period, and there have been no denials of claims nor reservation of
rights letters with regard to such claims.
Section 5.27.    Transactions with Affiliates.
(a)    Except as set forth in Section 5.27 of the Permal Disclosure Schedule,
since January 1, 2014, none of the Permal Entities or Permal Funds is or has
been a party to an effective Contract, understanding, transaction or other
commitment or transaction (other than employment arrangements), whether or not
in the Ordinary Course of Business, with or for the benefit of (a) the Permal
Contributor or Legg, (b) any current or former officer, director, employee,
manager or member of a Permal Entity, Legg or the Permal Contributor or (c) any
Associated Person of the foregoing Persons. Any Contract, understanding,
transaction, commitment or arrangement set forth (or required to be set forth
on) Section 5.27 of the Permal Disclosure Schedule shall be referred to herein
as a “Permal Affiliate Contract.”
(b)    Neither the Permal Contributor, nor any of its Affiliates, owns, directly
or indirectly, any interest in, manages, controls, participates in, consults
with, renders services for, operates or in any manner engages in a business
which is substantially the same as or competitive with any business engaged in
by an Permal Entity or in which an Permal Entity proposes to engage as of the
date of this Agreement.
Section 5.28.    Brokers. Except as set forth in Section 5.28 of the Permal
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
Transactions based on arrangements made by or on behalf of the Permal
Contributor, the Permal Entities or the Company.
Section 5.29.    Availability of Funds; Solvency. The Permal Contributor will at
the Closing have sufficient immediately available funds, in cash, to pay the
Cash Amount and any other amounts to be paid pursuant to Article II by the
Permal Contributor. Assuming that all representations in Article IV are true and
correct, the consummation of the Closing, including the payment of any amounts
to be paid by the Permal Contributor pursuant to Article II, and the other
Transactions, and payment of all related fees and expenses of the Permal
Contributor and the Permal Entities in connection therewith, will not cause the
Permal Entities to become insolvent.
Section 5.30.    Limitations on Representations and Warranties. Except as
expressly set forth in this Article V, no Permal Group Member makes any
representation or

-81-



--------------------------------------------------------------------------------




warranty, express or implied, at law or in equity, with respect to itself or any
of their Affiliates, or any of their respective assets, liabilities, businesses
or operations (including in respect of the correctness, accuracy or completeness
of any Contract or certificate furnished or made available, or to be furnished
or made available, or statement made, by any Permal Group Member, any of their
Affiliates or their respective representatives in connection with the
Transactions), and any such other representations or warranties are hereby
expressly disclaimed.
ARTICLE VI.
PRE-CLOSING COVENANTS
During the period from the date hereof to the earlier of the Closing or the
termination of this Agreement in accordance with Article IX:
Section 6.1.    Conduct of Business.
(a)    Conduct of EnTrust’s Business. Except (i) for the steps provided for in
the EnTrust Restructuring Steps (and related actions incidental thereto), (ii)
as expressly contemplated in this Agreement or in an Ancillary Document executed
prior to the Closing, (iii) as set forth in Section 6.1(a) of the EnTrust
Disclosure Schedule or (iv) as expressly consented to in writing by the Permal
Contributor, to the extent permitted by the HSR Act or similar antitrust Laws,
the EnTrust Contributor shall (and shall cause each EnTrust Entity to): (A)
conduct its business in the Ordinary Course of Business, (B) use commercially
reasonable efforts to (1) preserve its present business and operations intact,
(2) maintain in full force and effect all of its presently existing insurance
coverage described in Section 4.26(a) of the EnTrust Disclosure Schedule, or
insurance equivalent to such existing coverage, (3) maintain in full force and
effect all Permits described on Section 4.12(b) of the EnTrust Disclosure
Schedule, (4) keep available the present services of its officers and employees
and (5) preserve its rights, franchises, goodwill and relations with clients,
investors, customers, landlords, suppliers and others with whom such Person does
business and (C) not take any Restricted Action.
(b)    Conduct of Permal’s Business. Except (i) for the steps provided for in
the Permal Restructuring Steps (and related actions incidental thereto), (ii) as
expressly contemplated in this Agreement or in an Ancillary Document executed
prior to the Closing, (iii) as set forth in Section 6.1(b) of the Permal
Disclosure Schedule or (iv) as expressly consented to in writing by the EnTrust
Contributor, to the extent permitted by the HSR Act or similar antitrust Laws,
the Permal Contributor shall (and shall cause each Permal Entity to): (A)
conduct its business in the Ordinary Course of Business, (B) use commercially
reasonable efforts to (1) preserve its present business and operations intact,
(2) maintain in full force and effect all of its presently existing insurance
coverage described in Section 5.26(a) of the Permal Disclosure Schedule, or
insurance equivalent to such existing coverage, (3) maintain in full force and
effect all Permits described on Section 5.12(b) of the Permal Disclosure
Schedule, (4) keep available the present services of its officers and employees
and (5) preserve its rights, franchises, goodwill and relations with clients,
investors, customers, landlords, suppliers and others with whom such Person does
business and (C) not take any Restricted Action.

-82-



--------------------------------------------------------------------------------




(c)    Conduct of the Company and EP Partners. Prior to the Closing, each of the
Company and EP Partners shall not take any actions or incur any Liabilities
except as contemplated by the Permal Restructuring Steps and/or the EnTrust
Restructuring Steps (as applicable), this Agreement and the Ancillary Documents.
(d)    For purposes of this Agreement, a “Restricted Action” means any of the
following actions by a Person:
(i)    amend such Person’s Organizational Documents, split, combine or
reclassify any of the capital of such Person, or take any other action affecting
the ownership rights in (or control of) such Person;
(ii)    authorize for issuance, issue, sell, deliver or agree to issue, sell or
deliver any additional Equity Interests of such Person or its Subsidiaries (or
formed a Subsidiary of such Person); or
(iii)    make any distribution or declare (or set aside), pay or effect any
dividend, adjustment, split, purchase, redemption, repurchase or acquisition of
Equity Interests or make (or set aside) any other distribution thereof, other
than cash dividends and distributions consistent with past practice and
permitted by such Person’s Organizational Documents and provided that, after
giving effect to all such cash dividends and distributions, as of the Closing,
such Person will have a sufficient amount of cash to (A) satisfy all of its
regulatory capital requirements under applicable Law, (B) comply with any
obligation of itself or its Affiliates under Section 6.1(a)(ii) or Section
6.1(b)(ii) and (C) pay off all Closing Indebtedness of such Person and its
controlled Affiliates at the Closing (including after giving effect to any
payments contemplated by this Agreement or any Ancillary Document);
(iv)    enter into a new line of business unrelated to current business of such
Person as currently conducted (or incur or commit to incur any capital
expenditures or Liabilities in connection therewith);
(v)    assign, convey, sell, transfer, acquire or purchase the Equity Interests
or debt securities of, or a substantial portion of the assets or business of,
such Person or any other Person (whether by transfer of Equity Interests,
merger, consolidation, reorganization, recapitalization or otherwise), or enter
into any Contract, letter of intent or similar arrangement with respect to the
foregoing;
(vi)    sell, transfer or otherwise dispose of a material asset (or group of
assets) of such Person;
(vii)    cancel or waive any claims or rights of substantial value, or amend or
modify the terms related to such claims or rights;
(viii)    make any loan or advance of funds, other than advancements of business
expenses to employees in the Ordinary Course of Business;
(ix)    except as required by applicable Law, implement or adopt any material
change in accounting or cash management principles, practices or methods;

-83-



--------------------------------------------------------------------------------




(x)    fail to maintain such Person’s books, accounts and records in the usual
manner on a basis consistent with that heretofore employed;
(xi)    (A) make, revoke or change any material Tax election or file any
material Tax Return other than in accordance with past practice and applicable
Law, (B) amend any income, franchise or other material Tax Return or (C) settle
any Tax claim, assessment or similar controversy or consent to an extension or
waiver of the limitation period applying to any Tax;
(xii)    expend funds for capital expenditures of more than $250,000 in the
aggregate;
(xiii)    discharge any obligations (including accounts payable and sales Tax)
other than on a timely basis in the Ordinary Course of Business or as expressly
contemplated herein;
(xiv)    use cash (or cash equivalents) of such Person for any purpose other
than (A) distributions permitted by Section 6.1(d)(iii) or (B) in the Ordinary
Course of Business and with respect to bona fide payment obligations that are or
should be reflected on such Person’s balance sheet as of the applicable time of
payment;
(xv)    delay or defer the payment of any notes or accounts payable beyond the
date such payable has historically been paid in the Ordinary Course of Business;
(xvi)    accelerate any billing of Clients or other customers or collection of
receivables;
(xvii)    other than in the Ordinary Course of Business, enter into, assume,
amend, modify or terminate a Material Contract (provided that (A) the Permal
Contributor shall provide notice to the EnTrust Contributor if any action is
taken pursuant to this clause (xix) by the Permal Contributor or any Permal
Entity which does not require the EnTrust Contributor’s consent and (B) the
EnTrust Contributor shall provide notice to the Permal Contributor if any action
is taken pursuant to this clause (xvii) by the EnTrust Contributor or any
EnTrust Entity which does not require the Permal Contributor’s consent);
(xviii)    enter into, assume, amend, modify or terminate any EnTrust Affiliate
Contract or Permal Affiliate Contract;
(xix)    enter into, terminate, amend, modify, renew, extend, waive or release
any material rights or claims under any contract related to Intellectual
Property Rights, sell, assign, transfer or exclusively license to any Person,
otherwise dispose of or permit to lapse or become cancelled or abandoned, except
for claims abandoned or cancelled in the ordinary course of patent or trademark
prosecution, any rights to any Intellectual Property Rights;
(xx)    permit any Senior Manager of such Person to conduct investment
management or investment advisory or sub-investment management or subadvisory
activities except (A) as part of his or her employment with such Person or its
Subsidiaries or (B) managing his or her own investments or the investments of
family members in a manner that is (1) in the

-84-



--------------------------------------------------------------------------------




Ordinary Course of Business and (2) otherwise permitted under all policies and
procedures of such Person, its Affiliates and their Subsidiaries as in effect
before the date hereof;
(xxi)    hire any Senior Manager, or terminate any Senior Manager’s employment
or engagement, except with the consent of Legg with respect to any Senior
Manager of any EnTrust Entity and the consent of Hymowitz with respect to any
Senior Manager of any Permal Entity, which consent shall not be unreasonably
withheld or delayed;
(xxii)    other than as required by applicable Law and except with the consent
of each of the other parties hereto, which consent shall not be unreasonably
withheld or delayed, make material changes to the terms and conditions of
employment or engagement of any Senior Manager, including with respect to their
current compensation, pensions or other benefits, equity awards, equity
participation plans, bonuses or other gratuitous amounts;
(xxiii)    other than as required by applicable Law or this Agreement, amend,
renew or terminate (or give notice of termination of) a Plan, a Foreign Plan or
a U.K. Pension Plan or adopt any new benefit plan or arrangement, pension, share
incentive, share option, profit sharing, bonus or other incentive scheme for the
benefit of any of its directors, officers or employees;
(xxiv)    announce any redundancies or layoffs or redundancy or layoff terms;
(xxv)    compromise, settle, commence, institute or prosecute any Action (other
than any Action relating to the enforcement of rights under this Agreement or
any Ancillary Agreement) (A) resulting (or reasonably expected to result) in an
obligation to pay more than $250,000 in respect of compromising or settling such
Action, (B) in respect of any claim to receive (or for which such Person is
reasonably expected to receive) any payment of more than $250,000 in respect of
settling of such Action or (C) which is otherwise material to the business of
such Person;
(xxvi)    the implementation of any material Integration Action with respect to
the Permal Contributed Entities or the EnTrust Contributed Entities (as
applicable) that has not been recommended in good faith by Hymowitz (such
recommendations not to be unreasonably withheld if requested by the Permal
Contributor with respect to Integration Actions for the Permal Contributed
Entities) and approved by the Permal Contributor (such approval not to be
unreasonably withheld with respect to any good faith recommendation by
Hymowitz); or
(xxvii)    commit to take any of the actions referred to in this Section 6.1(b).
Section 6.2.    Efforts to Consummate.
(a)    During the period from the date hereof to the earlier of the Closing or
the termination of this Agreement in accordance with Article IX, (A) the
Parties, Legg and Hymowitz each agree to use their respective commercially
reasonable efforts (subject to those limitations set forth in the proviso to
Section 6.3 below) to do (or cause to be done) all actions necessary, proper or
advisable in order to cause the fulfillment of the conditions precedent to the
obligations of the other Party hereto to consummate (and make effective) the
Transactions as

-85-



--------------------------------------------------------------------------------




promptly as practicable, including (i) the execution and delivery of any
documents, certificates, instruments or other papers that are reasonably
required for the consummation of the Transactions and (ii) promptly as
practicable making all registrations and filings with, and obtaining all
necessary Consents from, all Governmental Authorities (including those in
connection with the HSR Act) and taking all reasonable steps as may be necessary
or advisable to obtain an approval or waiver from a Governmental Authority, and
(B) Legg and Hymowitz each shall as promptly as possible take (or cause to be
taken) all actions reasonably necessary, proper or advisable in order to (i)
implement the arrangements set forth on Exhibit E-1 and Exhibit E-2, (ii) agree
to an Initial Budget and Business Plan in accordance with Exhibit I and (iii)
agree to the EnTrust Minimum Net Working Capital Amount and the Permal Minimum
Net Working Capital Amount in accordance with Exhibit G.
(b)    At or immediately prior to the Closing, the EnTrust Contributor shall, or
shall cause the EnTrust Entities to: (i) terminate the EnTrust Affiliate
Contracts and arrangements set forth on Section 6.2(b) of the EnTrust Disclosure
Schedule (provided that the EnTrust Entities and EP Partners shall not incur any
Liabilities as a result of any such termination), and (ii) satisfy in full all
Closing Indebtedness of the EnTrust Entities.
(c)    At or immediately prior to the Closing, the Permal Contributor shall, or
shall cause the Permal Entities to: (i) terminate the Permal Affiliate Contracts
and arrangements set forth on Section 6.2(c) of the Permal Disclosure Schedule
(provided that the Permal Entities and the Company shall not incur any
Liabilities as a result of any such termination), and (ii) satisfy in full all
Closing Indebtedness of the Permal Entities.
(d)    Prior to the Closing, each of the EnTrust Contributor and the Permal
Contributor shall use commercially reasonable efforts to provide to the other
party at least three days prior to the Closing (or as soon as reasonably
practicable thereafter) the EnTrust Payoff Letters and the Permal Payoff
Letters, respectively.
Section 6.3.    Consents Generally. In furtherance and not in limitation of
Section 6.2 and Section 6.5, each Party shall use commercially reasonable
efforts to promptly prepare and file all necessary documentation, to effect all
applications, notices, petitions and filings, and to obtain as promptly as
practicable all Consents of all third parties and Governmental Authorities
required to be filed, effected or obtained by it or that are otherwise necessary
or advisable for either of them to consummate the Transactions; provided,
however, that (a) no Party shall be required to make any payment to obtain any
Consent from a third party (other than a Governmental Authority), (b) no Party
shall be required to accept any operational restrictions or take or commit to
take any actions that would reasonably be expected to have an adverse effect on
the operations, business, assets, liabilities or financial condition of such
Party or any of its Affiliates in any material way (after giving effect to the
Transactions) and (c) no Party shall agree orally or in writing to any
amendments to (or waivers of) any Contract, to any concessions in any commercial
arrangements or to any loss of rights (whether to have effect prior to or after
the Closing), in each case, in connection with obtaining any Consents from any
private third-party or Governmental Authority without obtaining the prior
written consent of the other Parties, which consent shall not be unreasonably
withheld or delayed. The Parties shall coordinate and cooperate with one another
in exchanging and providing such information to each other and in making the
filings and requests referred to in this Section 6.3. The Parties shall supply
such

-86-



--------------------------------------------------------------------------------




reasonable assistance as may be reasonably requested by any other Party in
connection with the foregoing in this Section 6.3 and shall promptly provide
evidence of all Consents obtained from any Governmental Authorities as and when
received.
Section 6.4.    Consents of Governmental Authorities.
(a)    The Permal Contributor and its counsel, on the one hand, and the EnTrust
Contributor and its counsel, on the other hand, shall have the right to review
in advance (and to have their reasonable comments reflected in) any information
relating to the Permal Entities or EnTrust Entities, as the case may be, that
appear in any filing consistent with antitrust laws made with, or written
materials submitted to, any Governmental Authority in connection with the
consummation of the Transactions. If any party or any Affiliate thereof receives
a request for additional information or documentary material from any
Governmental Authority with respect to the consummation of the Transactions,
then such party will endeavor in good faith to make, or cause to be made, as
soon as reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request. Notwithstanding the
foregoing, subject to applicable Law, with respect to any information relating
to or written materials relating to antitrust matters submitted to any
Governmental Authority in connection with this Agreement, the Permal Contributor
and its counsel, on the one hand, and the EnTrust Contributor and its counsel,
on the other hand, shall have their views considered in good faith by the other
Contributor and provide counsel for the other Contributor with copies of all
filings made by such party, and all correspondence between such party (and its
advisors) with any Governmental Authority and any other information supplied by
such party to a Governmental Authority or received from such Governmental
Authority in connection with this Agreement. The Parties may also, as each deems
reasonably necessary, designate any competitively sensitive material provided to
the other under this Section 6.4 as “outside counsel only.” Such materials and
the information contained therein shall be given only to the outside legal
counsel of the recipient and will not be disclosed by such outside counsel to
employees, officers or directors of the recipient unless express permission is
obtained in advance from the source of the materials or its legal counsel.
(b)    Each party hereto agrees to make an appropriate filing pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement within
ten (10) Business Days after the date hereof.
Section 6.5.    Client Consents.
(a)    With respect to each Client of the EnTrust Entities that is not an
EnTrust Fund and with respect to each EnTrust Fund, the EnTrust Contributor
shall (and shall cause each EnTrust Entity to) take commercially reasonable
steps (subject to those limitations set forth in the proviso to Section 6.3
above) to obtain, as promptly as practicable following the date hereof, the
Consent of such Client or such EnTrust Fund, as applicable, to the “assignment”
of its Investment Advisory Contract or any other Consent required in connection
with the consummation of the Transactions as and to the extent required by the
terms of such Investment Advisory Contract, any EnTrust Fund’s Organizational
Documents, the Advisers Act or any other applicable Law.

-87-



--------------------------------------------------------------------------------




(b)    With respect to each Client of the Permal Entities that is not a Permal
Fund and with respect to each Permal Fund, the Permal Contributor shall (and
shall cause each Permal Entity to) take commercially reasonable steps (subject
to those limitations set forth in the proviso to Section 6.3 above) to obtain,
as promptly as practicable following the date hereof, any Consent of such Client
or such Permal Fund, as applicable, to the Transactions required by the terms of
such Client’s Investment Advisory Contract, any Permal Fund’s Organizational
Documents, the Advisers Act or any other applicable Law.
Section 6.6.    Access to Information.
(a)    Subject to the terms of Section 6.7, the Permal Contributor shall (and
shall cause each Permal Entity to) afford to the EnTrust Contributor and its
officers, employees, representatives, counsel and accountants
(“Representatives”) reasonable access, upon reasonable prior notice, to the
premises, personnel, properties, records, contracts, documents and information
of or relating to the assets, liabilities, business, operations, personnel and
such other aspects of the business of the Permal Entities and Permal Funds as
the EnTrust Contributor shall reasonably request; provided, however, that such
investigations shall be conducted during normal business hours in a manner which
does not unreasonably interfere with the normal operations, Clients and employee
relations of any of the Permal Entities or Permal Funds.
(b)    Subject to the terms of Section 6.7, the EnTrust Contributor shall (and
shall cause each EnTrust Entity to) afford to the Permal Contributor and its
Representatives reasonable access, upon reasonable prior notice, to the
premises, personnel, properties, records, contracts, documents and information
of or relating to the assets, liabilities, business, operations, personnel and
such other aspects of the business of the EnTrust Entities and EnTrust Funds as
the Permal Contributor shall reasonably request; provided, however, that such
investigations shall be conducted during normal business hours in a manner which
does not unreasonably interfere with the normal operations, Clients and employee
relations of any of the EnTrust Entities or EnTrust Funds.
(c)    Notwithstanding anything to the contrary in this Section 6.6, no Party
shall be required to disclose any information if such disclosure would, in the
reasonable discretion of such Party: (i) jeopardize any attorney-client
privilege of such Party (or its Subsidiary), (ii) contravene any applicable Law
or (iii) involve competitively sensitive information, disclosure of which prior
to Closing would violate the HSR Act or any similar antitrust Law. All requests
for access pursuant to this Section 6.6 shall be submitted or directed to the
Permal Contributor (in the case of Section 6.6(a)) or the EnTrust Contributor
(in the case of Section 6.6(b)).
Section 6.7.    Confidentiality. Each Party (each a “Recipient Party”) agrees to
keep confidential, not to disclose to any Person, and not to use any
Confidential Information regarding any other Party (other than disclosure (a) to
such Recipient Party’s agents, accountants, legal counsel, advisors or
representatives responsible for matters relating to this Agreement and the
Ancillary Documents and who need to know such Confidential Information in order
to perform such responsibilities hereunder and thereunder in each case on a
confidential basis (each such Person being hereinafter referred to as an
“Authorized Representative”) and (b) to such Recipient Party’s respective
Affiliates and each of their respective stockholders,

-88-



--------------------------------------------------------------------------------




directors, officers, controlling Persons, partners (limited and general),
members, managers and employees in each case on a confidential basis (each such
Person being hereinafter referred to as an “Authorized IM Representative”));
provided that such Recipient Party or any of its Authorized Representatives or
Authorized IM Representatives may make such disclosure to the extent that (i)
the Confidential Information is disclosed in connection with the preparation or
filing of such Recipient Party’s tax returns or financial statements, in each
case on a confidential basis, (ii) the Confidential Information being disclosed
is otherwise generally available to the public, in each case on a confidential
basis (except to the extent such disclosure has resulted from a breach of this
provision or any other confidentiality restriction), (iii) such disclosure is
required by (and only to the extent required by) any governmental body, agency,
official or authority having jurisdiction over such Recipient Party, Authorized
Representative or Authorized IM Representatives, (iv) such disclosure, based
upon the advice of legal counsel of such Recipient Party, Authorized
Representative or Authorized IM Representative, is otherwise required by law or
statute or (v) the other Parties hereto have given its prior consent thereto and
provided, further, that Legg shall not (and shall not permit any controlled
Affiliate to) use any Confidential Information of any other Party disclosed to
it, directly or indirectly, to compete with the business of the Company and its
Subsidiaries. Prior to making any disclosure described in clause (iv) of this
Section 6.7, each Recipient Party shall notify the other Parties of such
disclosure and of such advice of counsel. Each Recipient Party shall use all
commercially reasonable efforts to cause each of its Authorized Representatives
and Authorized IM Representatives to comply with the obligations of such
Recipient Party under this Section 6.7. In connection with any disclosure
described in clauses (iii) or (iv) above, the disclosing Recipient Party shall
use all commercially reasonable efforts to cooperate with the Party whose
Confidential Information is at issue in seeking any protective order or other
appropriate arrangement as such Party may request. Notwithstanding the
foregoing, nothing in this Section 6.7 will prevent any Recipient or its
Affiliates from (A) complying with their respective accounting or compliance
reporting obligations under applicable law or rule of any Governmental
Authority, including any reporting obligations arising under the Exchange Act,
as amended, or any obligation to comply with ordinary course regulatory exams
not targeted specifically at information relating to the Company or any of its
Subsidiaries or (B) from utilizing Confidential Information to enforce their
rights under any contract. This Section 6.7 shall remain in effect from the date
hereof and until the earlier of (a) such time as this Agreement has been
terminated in accordance with Article IX or (b) the Closing. For the avoidance
of doubt, in the event of the termination of this Agreement any confidential
information provided by each Party will be governed by the terms of the
Confidentiality Agreement with each Party agreeing to be bound by the terms of
the Confidentiality Agreement as though originally a party thereto.
ARTICLE VII.
TAXES
Section 7.1.    Tax Returns.
(a)    Each of the Permal Contributor and the EnTrust Contributor shall prepare
and file or cause to be prepared and filed with the relevant Taxing Authorities
all Tax Returns

-89-



--------------------------------------------------------------------------------




required to be filed by or with respect to the Permal Entities or the EnTrust
Entities, as applicable, in each case, on or prior to the Closing Date taking
into account all validly filed extensions to file such Tax Returns and shall pay
or cause to be paid all Taxes shown due on such Tax Returns. Each such Tax
Return shall be prepared in a manner that is consistent with the preparation of
such Tax Return in prior taxable periods.
(b)    Each of the Permal Contributor and the EnTrust Contributor, as
applicable, (the “Preparing Party”) shall provide to the relevant party (the
“Reviewing Party”) copies of completed drafts of such Tax Returns described in
Section 7.1(a) (and, for the avoidance of doubt, neither the Permal Contributor
nor the EnTrust Contributor shall have any obligation to provide any Tax Returns
of the Permal Contributor or the EnTrust Contributor to the Reviewing Party) at
least twenty (20) days prior to the due date thereof, along with supporting
workpapers for review and comments. The Reviewing Party shall provide the
Preparing Party with comments no later than ten (10) days before the respective
due date of such Tax Returns. The Preparing Party shall make such revisions to
such Tax Returns as are reasonably requested by Reviewing Party, although the
Preparing Party shall ultimately have the right to make the good faith
determination of what is reasonable.
Section 7.2.    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes (including any penalties and interest)
(“Transfer Taxes”) incurred in connection with the contribution of the Permal
Contributed Entities (including pursuant to the Permal Restructuring Steps)
shall be paid by the Permal Contributor when due. All Transfer Taxes incurred in
connection with the contribution of the EnTrust Contributed Entities (including
pursuant to the EnTrust Restructuring Steps) shall be paid by the EnTrust
Contributor when due. Each Contributor responsible for a Transfer Tax pursuant
to the foregoing shall be responsible for filing any Tax Returns and other
documentation that must be filed in connection with such Transfer Taxes, each at
its own expense. Each Contributor shall use commercially reasonable efforts to
assist with the foregoing and to mitigate any Transfer Taxes due and owing by
either Contributor.
Section 7.3.    Tax Indemnity.
(a)    Each of Legg and the Permal Contributor shall, severally and jointly,
indemnify and hold harmless the EnTrust Indemnified Parties and the Permal
Entities against any Losses attributable to (i) any breach of the
representations and warranties contained in Section 5.21 and (ii) any
Pre-Closing Tax Liabilities attributable to the Permal Group Members (to the
extent not included in the computation of Permal Closing Net Working Capital).
(b)    Each of Hymowitz and the EnTrust Contributor shall, severally and
jointly, indemnify and hold harmless the Permal Indemnified Parties and the
EnTrust Entities against any Losses attributable to (i) any breach of the
representations and warranties contained in Section 4.21 and (ii) any
Pre-Closing Tax Liabilities attributable to the EnTrust Group Members (to the
extent not included in the computation of EnTrust Closing Net Working Capital).
(c)    Any payments required to be made with respect to any Pre-Closing Tax
Liabilities of the Permal Group Members or the EnTrust Group Members or any such
breach

-90-



--------------------------------------------------------------------------------




pursuant to this Section 7.3 shall be paid at least five (5) Business Days
before the relevant Tax (or estimated Tax payment) is due.
(d)    For purposes of measuring Losses resulting from any breach of a
representation or warranty under this Section 7.3 (but not for purposes of
determining whether any such breach has occurred in the first instance), the
qualifications as to materiality or Material Adverse Effect contained in such
representations and warrants shall not be given effect.
Section 7.4.    Contest Provisions.
(a)    If a claim shall be made by any Taxing Authority, which, if successful,
might result in an indemnity payment pursuant to Section 7.3, the Permal
Contributor, the EnTrust Contributor or the Company, as the case may be, shall
give prompt written notice to the Party with the potential indemnity obligation,
in writing, of such claim (a “Tax Claim”); provided, however, that the failure
to give such notice shall not affect the indemnification provided hereunder
except to the extent the Indemnifying Party has been actually prejudiced as a
result of such failure.
(b)    With respect to any Tax Claim relating to a taxable period ending on or
prior to the Closing Date, the Indemnifying Party shall control all proceedings
and may make all decisions taken in connection with such Tax Claim (including
selection of counsel) and, without limiting the foregoing, may in its sole
discretion pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with any taxing authority with respect thereto, and
may, in its sole discretion, either pay the Tax claimed and sue for a refund
where applicable law permits such refund suits (for the avoidance of doubt, any
such Tax payment shall be the sole obligation of and any such Tax refund shall
be the sole entitlement of the Indemnifying Party) or contest the Tax Claim in
any permissible manner; provided, however, that the Indemnifying Party, which is
one of the Contributors, shall not take any action that could result in an
increase in the Tax liability of any of the Permal Group Members, the EnTrust
Group Members and the Company, as applicable, without the prior written consent
of the other Contributor, which consent shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, the Indemnifying Party
shall not settle or otherwise compromise any Tax Claim without the prior written
consent of the other Contributor, not to be unreasonably withheld, conditioned
or delayed. Furthermore, the Contributor from the party to be indemnified, and
counsel of its own choosing, shall have the right to participate fully in all
aspects of the prosecution or defense of such Tax Claim, and the Indemnifying
Party shall inform the other Contributor, reasonably promptly in advance, of the
date, time and place of all administrative and judicial conferences, hearings
and other proceedings relating to such Tax Claim and shall provide to the other
Contributor all information, document requests and responses, proposed notices
of deficiency, notices of deficiencies, revenue agents reports, protests,
petitions and any other documents relating to such Tax Claim promptly upon
receipt from, or in advance of submission to (as the case may be), the relevant
Taxing Authority.
Section 7.5.    Purchase Price Allocation. Within ninety (90) days after the
Closing Date, the EnTrust Contributor shall prepare and deliver to the Permal
Contributor an allocation of the EnTrust Contribution (and any other amounts
required to be treated as consideration for Tax purposes) among the EnTrust
Contributed Equity Interests and among the

-91-



--------------------------------------------------------------------------------




assets of each relevant EnTrust Contributed Entity, consistent with the
principles set forth on Exhibit K (the “Allocation”). If the Permal Contributor
does not notify the EnTrust Contributor of an objection to the EnTrust
Contributor’s proposed Allocation as unreasonable within twenty (20) days after
delivery thereof, the EnTrust Contributor’s proposed Allocation shall be deemed
to be final and binding on the Parties (the “Final Allocation”). If, however,
within twenty (20) days after the delivery of the Allocation, the Permal
Contributor notifies the EnTrust Contributor in writing that the Permal
Contributor objects to the EnTrust Contributor’s proposed Allocation as
unreasonable, the EnTrust Contributor and the Permal Contributor shall use
commercially reasonable efforts to resolve such dispute within twenty (20) days
of the Permal Contributor’s written notification, and the Allocation then agreed
to by the EnTrust Contributor and the Permal Contributor shall be deemed the
Final Allocation. In the event that the EnTrust Contributor and the Permal
Contributor are unable to resolve such dispute within that twenty (20) day
period, the dispute shall be resolved by a Neutral Arbitrator and the final
determination by such Neutral Arbitrator shall be deemed the Final Allocation;
provided that the fees and disbursements of such Neutral Arbitrator shall be
borne by the Parties in proportion to the amounts by which their proposals
differ from the final determination of the Neutral Arbitrator. Unless otherwise
required by applicable Law, the Parties to this Agreement shall report, act and
file all Tax Returns and information reports in a manner consistent with the
Final Allocation.
Section 7.6.    Tax Treatment.
(a)    The Parties hereto intend to and shall, for U.S. federal (and, to the
extent applicable, state, local and non-U.S.) income Tax purposes, treat the
transactions contemplated by this Agreement as follows:
(i)    the transactions described in Steps 1, 2 and 3(a) of the EnTrust
Restructuring Steps as a Section 368(a)(1)(F) reorganization described in
Revenue Ruling 2008-18;
(ii)    upon the contribution of the membership interests in EnTrust Partners
LLC by Hymowitz and FOF Management GP in exchange for interests in EP Partners
pursuant to Steps 4 and 5 of the EnTrust Restructuring Steps, EP Partners shall
be treated as a continuation of EnTrust Partners LLC under Section 708 of the
Code;
(iii)    the distribution described in Step 6 of the EnTrust Restructuring Steps
and the contribution described in Step 7 of the EnTrust Restructuring Steps
shall each be disregarded for U.S. federal income tax purposes;
(iv)    any payments of EnTrust Restructuring Charges, transaction expenses of
the EnTrust Contributor under Section 12.4 (including but not limited to the
Horowitz retirement payment, Goldman Sachs fee and bonus payments), unamortized
debt financing expenses and any related expenses to be funded from the Cash
Amount, to the extent deductible for applicable Tax purposes, are intended to be
reflected as deductions on the Tax Returns of the Contributed EnTrust Entities
for their Pre-Closing Tax Periods, but to the extent they are treated as
incurred by the Company or one of its Subsidiaries for a taxable period ending
after the Closing Date, such payments shall be treated as a capital contribution
by the Hymowitz

-92-



--------------------------------------------------------------------------------




Member to the Company (and then to such Subsidiary), and all such deductions
shall be specially allocated to the Hymowitz Member;
(v)    the transfer described in Step 3B of the Permal Restructuring Steps shall
be disregarded for U.S. federal income tax purposes;
(vi)    the transfer described in Step 3C of the Permal Restructuring Steps
shall be treated as a contribution of the interests in Permal Investment
Management Services, Limited and Alma Capital Paris SAS into Permal Group
Holdings Ltd. in exchange for a partnership interest, as described in Section
721 of the Code;
(vii)    upon the contribution of the interests in Permal Group Holdings Ltd. in
exchange for interests in the Company pursuant to Step 4 of the Permal
Restructuring Steps, the Company shall be treated as a continuation of Permal
Group Holdings Ltd. under Section 708 of the Code;
(viii)    the contribution of the relevant portion of the EnTrust Contributed
Equity Interests by the EnTrust Contributor in exchange for Company Common LLC
Shares pursuant to Section 2.1(a) shall be treated as a contribution of
partnership interests in the Contributed EnTrust Entities (except for EnTrust
Partners LLC), all of which are treated as partnerships for US federal income
tax purposes, into the Company in exchange for a partnership interest, as
described in Section 721 of the Code, and a technical termination of those
partnerships pursuant to Section 708(b)(1)(B) of the Code;
(ix)    the sale of the Company Common LLC Shares, FOF Common LLC Units and EP
Partners LLC Units by the EnTrust Contributor for the Cash Amount shall be
treated as a sale of such Company Common LLC Shares, FOF Common LLC Units and EP
Partners LLC Units to the Permal Contributor; and
(x)    the contribution of the interests in the Company by Permal Group Limited,
Permal UK Ltd. and Permal Group Holdings LLC to the Permal Contributor in
exchange for interests in the Permal Contributor pursuant to Step 7 of the
Permal Restructuring Steps shall be treated as a contribution of partnership
interests in the Company into the Permal Contributor in exchange for a
partnership interest, as described in Section 721 of the Code, and when combined
with the transaction described in clause (ix) above, a technical termination of
the Company pursuant to Section 708(b)(1)(B) of the Code.
(b)    None of the parties hereto shall take any position inconsistent with the
Tax treatment described in this Section 7.6 in any context, including in the
preparation or filing of any Tax Return, the defense of any audit, assessment or
other tax-related proceeding or litigation, or otherwise, unless required by
applicable Law.
Section 7.7.    Assistance and Cooperation. Each of the Permal Contributor and
the EnTrust Contributor shall provide the other Contributor with such assistance
as may be reasonably requested in connection with (a) the filing of any Tax
Returns of the Permal Group Members and the EnTrust Group Members, as applicable
and (b) any audit, litigation or other proceeding with respect to Taxes of the
Permal Group Members and the EnTrust Group Members, as applicable. Such
cooperation shall include the retention and (upon the other

-93-



--------------------------------------------------------------------------------




Contributor’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.
Section 7.8.    Maintenance of Books and Records. The Company shall retain all
books and records with respect to tax matters pertinent to the Company, the
Permal Contributed Equity Interests and the EnTrust Contributed Equity Interests
relating to any tax periods and shall abide by all record retention agreements
entered into with any Taxing Authority, and shall give each of the Permal
Contributor and the EnTrust Contributor reasonable written notice prior to
transferring, destroying or discarding any such books and records prior to the
expiration of the applicable statute of limitations for that tax period and, if
either the Permal Contributor or the EnTrust Contributor so requests, the
Company shall allow the Permal Contributor or the EnTrust Contributor, as the
case may be, to take possession of such books and records. Subject to Section
10.3(f), all administrative expenses attributable to the formation and
maintenance of Holdco (and any other costs or expenses related to Holdco to the
extent such costs or expenses would not have been borne by the owner(s) of
Holdco if such owner had held interests in the Company directly) shall be paid
by the Company from and after the Closing.
Section 7.9.    Tax Refunds.
(a)    Except as provided in Section 7.9(b), (i) the Permal Contributor shall be
entitled to any refunds (including interest received thereon) in respect of any
Taxes for which Legg or the Permal Contributor has agreed to indemnify the
EnTrust Indemnified Parties or the Permal Entities pursuant to Section 7.3(a)
(to the extent such refunds are not included in the computation of Permal
Closing Net Working Capital), and (ii) the EnTrust Contributor shall be entitled
to any refunds (including interest received thereon) in respect of any Taxes for
which Hymowitz or the EnTrust Contributor has agreed to indemnify the Permal
Indemnified Parties or the EnTrust Entities pursuant to Section 7.3(b) (to the
extent such refunds are not included in the computation of EnTrust Closing Net
Working Capital). Nothing in this Section 7.9(a) will preclude the Company or
any of its Subsidiaries from making an election under Section 172(b) of the Code
or any comparable provision of Tax law or regulations for any taxable year
beginning after the Closing Date.
(b)    If the Company or any of its Subsidiaries becomes entitled to a refund of
Taxes described in clauses (i) or (ii) of Section 7.9(a), and such refund (or
any portion thereof) is attributable solely to the carryback of losses of the
Company and its Subsidiaries, as the case may be, from a taxable period (or
portion thereof) beginning after the Closing Date, the Company may, with the
consent of the Hymowitz Member in the case of an EnTrust Entity, file a claim
for a refund with respect to such losses and the Company will be entitled to
retain the amount of any such refund received (together with interest thereon).
Section 7.10.    Tax Covenant. On or before the Closing Date, the EnTrust
Contributor shall deliver evidence reasonably satisfactory to the Permal
Contributor that the following entities are classified as partnerships or
disregarded entities for U.S. federal income tax purposes: EnTrust Capital (UK)
LLP and EnTrust Middle East Ltd. On or before the Closing Date, the Permal
Contributor shall deliver evidence reasonably satisfactory to the EnTrust

-94-



--------------------------------------------------------------------------------




Contributor that the following entities are classified as partnerships or
disregarded entities for U.S. federal income tax purposes: Permal Group Holdings
Ltd. and Permal Group SAS.
Section 7.11.    Organization of the EnTrust Contributor. At least twenty (20)
days before the Closing Date, Hymowitz shall provide the Permal Contributor with
a draft limited liability company agreement of the EnTrust Contributor (to be
effective as of the Closing Date) for review and comment and shall make such
revisions as are reasonably requested by the Permal Contributor in order for the
EnTrust Contributor to be treated as a body corporate with ordinary share
capital for UK tax purposes.
ARTICLE VIII.
CONDITIONS TO CLOSING
Section 8.1.    Mutual Conditions. The obligations of the Parties to consummate
the Transactions are subject to the fulfillment as of the Closing, of the
following conditions:
(a)    No Injunction. No court or other Governmental Authority shall have issued
an order, injunction, decree or judgment, and there shall be no Action
threatened in writing by any Governmental Authority or pending before a court or
other Governmental Authority, restraining, enjoining, materially delaying or
otherwise prohibiting consummation of the Transactions. No court or other
Governmental Authority shall have promulgated, entered or issued, or determined
to be applicable to this Agreement, any applicable Law making the consummation
of the Transactions illegal, and no proceeding with respect to the application
of any such applicable Law shall be pending.
(b)    Governmental Approvals. All the Consents of the Governmental Authorities
set forth on Section 8.1(b) of the Permal Disclosure Schedule and Section 8.1(b)
of the EnTrust Disclosure Schedule shall have been obtained.
(c)    Antitrust. All applicable waiting periods (including any extensions
thereof) under the HSR Act shall have expired or been terminated.
Section 8.2.    Conditions to the Permal Contributor’s Obligations. The
obligations of the Permal Contributor to consummate the Transactions are subject
to the satisfaction as of the Closing of the following conditions (any one or
more of which may be waived in writing by the Permal Contributor in its sole
discretion):
(a)    Representations and Warranties. The representations and warranties made
by the EnTrust Contributor (i) that are Fundamental Representations shall be
true and correct in all material respects as of the Closing with the same effect
as though made on and as of the Closing and (ii) that are contained in Article
IV, other than the Fundamental Representations, shall be true and correct in all
respects as of the Closing with the same effect as though made on and as of the
Closing, except, in the case of foregoing clause (ii), for breaches or
inaccuracies of representations or warranties that do not (individually or in
the aggregate) have a Material Adverse Effect.

-95-



--------------------------------------------------------------------------------




(b)    Covenants. Each of the covenants, agreements and obligations of the
EnTrust Contributor contained in this Agreement and required to be performed or
complied with by the EnTrust Contributor, any EnTrust Entity or Hymowitz, as
applicable, on or before the Closing shall have been performed or complied with
in all material respects (provided that with respect to covenants, agreements
and obligations that are qualified by materiality, the EnTrust Contributor, any
EnTrust Entity or Hymowitz, as applicable, shall have performed or complied with
such covenants, agreements and obligations as so qualified, in all respects).
(c)    Hymowitz Services Agreement. The Hymowitz Services Agreement shall not
have been cancelled or rescinded by Hymowitz and shall remain enforceable
against Hymowitz as of the Closing Date and shall, upon the Closing, become
effective in accordance with the terms thereof and hereof, and Hymowitz shall be
ready, willing and able to commence engagement pursuant to the terms and
conditions of Hymowitz Services Agreement immediately upon the occurrence of the
Closing.
(d)    UCC-3’s; Payoff Letters. At or prior to the Closing, the Permal
Contributor shall have received duly executed payoff letters (“EnTrust Payoff
Letters”) or UCC-3 termination statements and other terminations, pay-offs
and/or releases evidencing the satisfaction in full of all Closing Indebtedness
of the EnTrust Entities (in each case, in form and substance reasonably
satisfactory to the Permal Contributor) or, at the EnTrust Contributor’s option,
(i)(A) assignments, necessary to terminate, release or assign, as the case may
be, all Liens on the EnTrust Contributed Equity Interests and the properties and
assets of the EnTrust Entities and (ii)(B) evidence of the complete satisfaction
in full of all Closing Indebtedness of the EnTrust Entities.
(e)    Consents and Approvals. Each EnTrust Entity (i) shall have made all
filings or declarations, provided all notices, obtained all authorizations,
consents, waivers, approvals or exemptions, and taken all other actions required
to be made, provided, obtained or taken by such EnTrust Entity to consummate the
Transactions, in each case, as set forth on Section 8.2(e) of the EnTrust
Disclosure Schedule and (ii) shall have delivered true, complete and correct
copies of such filings, declarations, notices, authorizations, consents,
waivers, approvals, exemptions and evidence of such other actions to the Permal
Contributor.
(f)    EnTrust Restructuring Steps. The pre-Closing steps of the EnTrust
Restructuring Steps shall have occurred, with any such changes to the
pre-Closing steps of the EnTrust Restructuring Steps as the Permal Contributor
shall agree in writing.
(g)    Certificate. The EnTrust Contributor shall have delivered to the Permal
Contributor a certificate of the EnTrust Contributor, executed by an executive
officer of the EnTrust Contributor, stating that the conditions set forth in
Sections 8.2(a), (b), (c) and (d) have been completed.

-96-



--------------------------------------------------------------------------------




(h)    Tax Deliveries. The EnTrust Contributor shall have delivered to the
Permal Contributor a properly executed certificate, dated as of the Closing
Date, reasonably satisfactory to the Permal Contributor and that complies with
Section 1445 of the Code and U.S. Treasury Regulation section 1.1445-2,
establishing that the EnTrust Contributor is exempt from withholding any amount
under this Agreement pursuant to U.S. Treasury Regulation section 1.1445-2,
provided, however, that the Permal Contributor’s only recourse for the EnTrust
Contributor’s failure to provide such certificate or any defect in such
certificate shall be the ability to withhold tax under this Agreement as
required by applicable Law.
(i)    Affiliate Transactions. The Permal Contributor shall have received
evidence reasonably satisfactory to the Permal Contributor of the termination of
each EnTrust Affiliate Contract and arrangements set forth on Section 6.2(b) of
the EnTrust Disclosure Schedule.
(j)    Operating Agreements. Each of the Company Operating Agreement, the EP
Partners Operating Agreement and the FOF Operating Agreement shall have been
duly executed and delivered by each party thereto (other than the Permal
Contributor and any applicable Affiliates).
(k)    Additional Deliveries. The Permal Contributor shall have received, and
the EnTrust Contributor shall have delivered or caused to be delivered or
complied with, as applicable, all of the items set forth in Section 3.3 of the
Agreement.
Section 8.3.    Conditions to the EnTrust Contributor’s Obligations. The
obligations of the EnTrust Contributor to consummate the Transactions are
subject to the satisfaction as of the Closing, of the following conditions (any
one or more of which may be waived in writing by the EnTrust Contributor in his
sole discretion):
(a)    Representations and Warranties. The representations and warranties made
by the Permal Contributor (i) that are Fundamental Representations shall be true
and correct in all material respects as of the Closing with the same effect as
though made on and as of the Closing and (ii) that are contained in Article V,
other than Fundamental Representations, shall be true and correct in all
respects as of the Closing with the same effect as though made on and as of the
Closing, except, in the case of foregoing clause (ii), for breaches or
inaccuracies of representations or warranties that do not have a Material
Adverse Effect (individually or in the aggregate).
(b)    Covenants. Each of the covenants, agreements and obligations of the
Permal Contributor or the Company contained in this Agreement and required to be
performed or complied with by the Permal Contributor, any Permal Entity or the
Company, as applicable, on or before the Closing shall have been performed or
complied with in all material respects (provided that with respect to covenants,
agreements and obligations that are qualified by materiality, the Permal
Contributor and the Company shall have performed or complied with such
covenants, agreements and obligations as so qualified, in all respects).
(c)    UCC-3s; Payoff Letters. At or prior to the Closing, the EnTrust
Contributor shall have received duly executed payoff letters (“Permal Payoff
Letters”) or UCC-

-97-



--------------------------------------------------------------------------------




3 termination statements and other terminations, pay-offs and/or releases
evidencing the satisfaction in full of all Closing Indebtedness of the Permal
Entities (in each case, in form and substance reasonably satisfactory to the
EnTrust Contributor) or, at the Permal Contributor’s option, (i)(A) assignments,
necessary to terminate, release or assign, as the case may be, all Liens on the
Permal Contributed Equity Interests and the properties and assets of the Permal
Contributed Entities and (B) evidence of the complete satisfaction in full of
all Closing Indebtedness of the Permal Entities.
(d)    Consents and Approvals. Each Permal Entity (i) shall have made all
filings or declarations, provided all notices, obtained all authorizations,
consents, waivers, approvals or exemptions, and taken all other actions required
to be made, provided, obtained or taken by such Permal Entity to consummate the
transactions, in each case, as set forth on Section 8.3(b) of the Permal
Disclosure Schedule and (ii) shall have delivered true, complete and correct
copies of such filings, declarations, notices, authorizations, consents,
waivers, approvals, exemptions and evidence of such other actions to the EnTrust
Contributor.
(e)    Permal Restructuring Steps. The pre-Closing steps of the Permal
Restructuring Steps shall have occurred, with any such changes to the
pre-Closing steps of the Permal Restructuring Steps as the Permal Contributor
shall agree in writing.
(f)    Certificates. The Permal Contributor shall have delivered to the EnTrust
Contributor a certificate of the Permal Contributor, executed by an executive
officer of the Permal Contributor, stating that the conditions set forth in
Sections 8.3(a), (b), (c) and (d) have been completed.
(g)    Tax Deliveries. The Permal Contributor shall have delivered to the
EnTrust Contributor a properly executed certificate, dated as of the Closing
Date, reasonably satisfactory to the EnTrust Contributor and that complies with
Section 1445 of the Code and U.S. Treasury Regulation section 1.1445-2,
establishing that the Permal Contributor is exempt from withholding any amount
under this Agreement pursuant to U.S. Treasury Regulation section 1.1445-2,
provided, however, that the EnTrust Contributor’s only recourse for the Permal
Contributor’s failure to provide such certificate or any defect in such
certificate shall be the ability to withhold tax under this Agreement as
required by applicable Law.
(h)    Affiliate Transactions. The EnTrust Contributor shall have received
evidence reasonably satisfactory to the EnTrust Contributor of the termination
of each Permal Affiliate Contract and arrangements set forth on Section 6.2(c)
of the Permal Disclosure Schedule.
(i)    Operating Agreements. Each of the Company Operating Agreement, EP
Partners Operating Agreement and FOF Operating Agreement shall have been duly
executed and delivered by each party thereto (other than EnTrust Contributor and
its Affiliates).
(j)    Tax Sharing Arrangement. The Tax Sharing Arrangement, in accordance with
the terms set forth on Exhibit J and otherwise in form and substance reasonably
satisfactory to the EnTrust Contributor shall have been duly entered into by
each party thereto.

-98-



--------------------------------------------------------------------------------




(k)    Deliveries. The EnTrust Contributor shall have received, and the Permal
Contributor shall have delivered or caused to be delivered or complied with, as
applicable, all of the items set forth in Section 3.3 of this Agreement.
ARTICLE IX.
TERMINATION
Section 9.1.    Termination. This Agreement may be terminated and the
Transactions abandoned at any time prior to Closing:
(a)    by mutual written consent of the Contributors;
(b)    by either the EnTrust Contributor or the Permal Contributor on or after
September 30, 2016 (such date, being the “End Date”) by written notice to the
other, if the Closing has not occurred by 11:59 PM, Eastern time, on such End
Date; provided, further, however, that (i) the EnTrust Contributor shall not be
entitled to terminate pursuant to this clause (b) if the EnTrust Contributor has
materially breached this Agreement and such breach has prevented or delayed the
consummation of the Closing and (ii) the Permal Contributor shall not be
entitled to terminate pursuant to this clause (b) if the Permal Contributor or
the Company has materially breached this Agreement and such breach has prevented
or delayed the consummation of the Closing;
(c)    by either the EnTrust Contributor or the Permal Contributor, by written
notice to the other, if any court of competent jurisdiction or any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting the consummation of
the Transactions and such order, decree, ruling or other action shall have
become final and non-appealable;
(d)    by the Permal Contributor, by written notice to the EnTrust Contributor,
if the EnTrust Contributor has materially breached any of his or its
representations, warranties or obligations in this Agreement such that the
conditions to the Permal Contributor’s obligation to consummate Closing as set
forth in Section 8.1 and Section 8.2 would not be capable of being satisfied,
and such breach has not been waived by the Permal Contributor or cured (to the
extent curable) by the EnTrust Contributor within thirty (30) days after receipt
by the EnTrust Contributor of notice of the breach; provided that, in each case,
the Permal Contributor has performed and complied in all material respects with
its representations, warranties, covenants and obligations required by this
Agreement to have been performed or complied with prior to its delivery of such
notice; or
(e)    by the EnTrust Contributor, by written notice to the Permal Contributor,
if the Permal Contributor has materially breached any of his or its
representations, warranties or obligations in this Agreement such that the
conditions to the EnTrust Contributor’s obligation to consummate Closing as set
forth in Section 8.1 and Section 8.3 would not be capable of being satisfied,
and such breach has not been waived by the EnTrust Contributor or cured (to the
extent curable) by the Permal Contributor within thirty (30) days after receipt
by the Permal Contributor of notice of the breach; provided that, in each case,
the EnTrust Contributor has performed and

-99-



--------------------------------------------------------------------------------




complied in all material respects with its representations, warranties,
covenants and obligations required by this Agreement to have been performed or
complied with prior to its delivery of such notice.
Section 9.2.    Effects of Termination. In the event of valid termination of
this Agreement as provided in Section 9.1, this Agreement shall forthwith become
void and have no further force and effect, except for the provisions of Section
2.5 (solely with respect to the obligations set forth in Section 2.5(a)(i) and
Section 2.5(b)(i)), Section 6.7 (Confidentiality), this Article IX (Termination)
and Article XII (Miscellaneous) and any related definitional provision set forth
in Article I (Definitions), and there shall be no Liability on the part of the
Permal Contributor, on the one hand, or the EnTrust Contributor, on the other
hand, to one another, except for intentional breaches of this Agreement prior to
the time of such termination.
ARTICLE X.
INDEMNIFICATION
Section 10.1.    Survival. (a) The Fundamental Representations shall survive the
Closing and continue in full force and effect indefinitely, (b) the
representations and warranties set forth in Section 4.21 (Tax Matters), Section
4.23 (Employee Benefit Plans), Section 5.21 (Tax Matters) and Section 5.23
(Employee Benefit Plans) (the “Tax and Employee Benefit Plans Representations”)
shall survive the Closing and continue in full force and effect through the date
that is sixty (60) days following the expiration of the applicable statute of
limitations (taking into account any tolling periods and other extensions), (c)
all other representations and warranties contained in this Agreement, each
certification made in a certificate delivered by (or on behalf of) the Permal
Contributor or the EnTrust Contributor at Closing pursuant to Article VIII
(which certifications shall be deemed representations and warranties to the
other made pursuant to Article IV or Article V, respectively) and the covenants
contained in Section 6.1(a), Section 6.1(b) and Section 6.1(c)) shall, in each
such case, survive the Closing and continue in full force and effect until the
date that is eighteen (18) months after the Closing, (d) all covenants and
agreements contained in this Agreement (other than those contained in Section
6.1(a), Section 6.1(b) and Section 6.1(c)) that, by their express terms, survive
for a period expressly set forth herein shall survive for such period and (e)
all other covenants and agreements hereunder shall survive the Closing and
continue in full force and effect until fully discharged (each such period set
forth in this Section 10.1, a “Survival Period”). The foregoing notwithstanding,
any Loss which results from fraud may be asserted at any time following Closing.
The parties specifically and unambiguously intend that the Survival Periods set
forth in this Section 10.1 shall replace any statute of limitations that would
otherwise be applicable and, subject to Section 10.3(c), any corresponding
indemnity obligation shall terminate concurrently with the expiration of such
applicable Survival Period.
Section 10.2.    Indemnification.
(a)    Indemnification by the EnTrust Contributor. Subject to the provisions of
this Article X, from and after the Closing, each of Hymowitz and the EnTrust
Contributor shall, severally and jointly indemnify, defend and hold harmless
each Permal Indemnified Party from and against any and all Losses that such the
Permal Contributor Indemnified Party shall incur,

-100-



--------------------------------------------------------------------------------




suffer, sustain or become subject to, arising from, based on or resulting from:
(i) any breach of the representations and warranties of the EnTrust Contributor
set forth in Article IV, provided that, for purposes of measuring Losses
resulting from any such breach under this Article X (but not for purposes of
determining whether any such breach has occurred in the first instance), the
qualifications as to materiality or Material Adverse Effect contained in such
representations and warrants shall not be given effect (other than in the case
of those representations and warranties contained in Section 4.11, which shall
be given such effect in measuring Losses), (ii) any breach of any agreement or
covenant of the EnTrust Contributor in this Agreement (including Section
6.1(a)), (iii) any Closing Indebtedness of the EnTrust Entities, (iv) any
EnTrust Restructuring Charges or (v) any of the Permal Indemnified Parties’
enforcement of their rights under this Section 10.2(a). Notwithstanding the
foregoing, indemnification for any breach of the representations and warranties
set forth in Section 5.21 (Tax Matters) shall be governed by Article VII rather
than this Article X.
(b)    Indemnification by the Permal Contributor. Subject to the provisions of
this Article X, from and after the Closing, each of Legg and the Permal
Contributor shall, severally and jointly, indemnify, defend and hold harmless
each EnTrust Indemnified Party, from and against any and all Losses that such
EnTrust Indemnified Party shall incur, suffer, sustain or become subject to,
arising from, based on or resulting from (i) any breach of the representations
and warranties made by the Permal Contributor set forth in Article V, provided
that, for purposes of measuring Losses resulting from any such breach under this
Article X (but not for purposes of determining whether any such breach has
occurred in the first instance), the qualifications as to materiality and
Material Adverse Effect contained in such representations and warrants shall not
be given effect (other than in the case of those representations and warranties
contained in Section 5.11, which shall be given such effect in measuring
Losses), (ii) any breach of any agreement or covenant of the Permal Contributor
or the Company in this Agreement (including Section 6.1(b)), (iii) any Closing
Indebtedness of the Permal Entities, (iv) any Permal Restructuring Charges, (v)
any of the EnTrust Indemnified Parties’ enforcement of their rights under this
Section 10.2(b) or (vi) subject to Section 10.3(f), Hymowitz’s indirect holding
of his interest in the Company through Holdco (to the extent such Losses are not
payable by the Company pursuant to Section 7.8), and the use of PIMS Cayco as a
holding company for Permal Investment Management Services, Ltd. Notwithstanding
the foregoing, indemnification for any breach of the representations and
warranties set forth in Section 4.21 (Tax Matters) shall be governed by Article
VII rather than this Article X.
Section 10.3.    Limitations. The indemnification provided for in this Article X
is subject to the following limitations:
(a)    Hymowitz and the EnTrust Contributor shall not be liable to the Permal
Contributor Indemnified Parties for any Losses (i) for which indemnity is
claimed under Section 10.2(a)(i) (A) unless and until the aggregate amount of
indemnifiable Losses that may be recovered, collectively, by all Permal
Indemnified Parties exceeds $8,700,000 (the “EnTrust Deductible”) and then only
to the extent of such excess or (B) in excess of $217,500,000 in the aggregate
(the “EnTrust Contributor Cap”) or (ii) for which indemnity is claimed under
Section 10.2(a) in excess of $870,000,000 in the aggregate (the “EnTrust
Ultimate Cap”); provided that the EnTrust Contributor Deductible and the EnTrust
Contributor Cap shall not

-101-



--------------------------------------------------------------------------------




limit indemnification with respect to Losses resulting from breaches of any
Fundamental Representation or any Tax and Employee Benefit Plans Representation.
(b)    Legg and the Permal Contributor shall not be liable to the EnTrust
Contributor Indemnified Parties for any Losses (i) for which indemnity is
claimed under Section 10.2(b)(i) (A) unless and until the aggregate amount of
indemnifiable Losses that may be recovered, collectively, by all EnTrust
Indemnified Parties exceeds $5,500,000 (the “Permal Deductible” and together
with the EnTrust Deductible, the “Deductible”) and then only to the extent of
such excess or (B) in excess of $137,500,000 in the aggregate (the “Permal
Contributor Cap”) or (ii) for which indemnity is claimed under Section 10.2(a)
in excess of $550,000,000 in the aggregate (the “Permal Ultimate Cap”); provided
that the Permal Contributor Deductible and the Permal Contributor Cap shall not
limit indemnification with respect to Losses resulting from breaches of any
Fundamental Representation or any Tax and Employee Benefit Plans Representation.
(c)    Neither Hymowitz and the EnTrust Contributor nor Legg and the Permal
Contributor shall have any obligations under Section 10.2(a) or Section 10.2(b),
as the case may be, from and after the expiration (if any) of the applicable
Survival Period; provided that any claim for indemnification made by a Permal
Indemnified Party or EnTrust Indemnified Party under Section 10.2(a) or Section
10.2(b), as the case may be, in accordance with the terms of this Article X
prior to the expiration of the applicable Survival Period will survive beyond
the applicable Survival Period until such claim is finally and conclusively
resolved pursuant to the terms hereof.
(d)    Hymowitz and the EnTrust Contributor shall not be obligated to indemnify
the Permal Indemnified Parties under this Article X against any Losses as a
result of, or based upon or arising from, any claim or liability to the extent
such claim or liability (on a dollar-for-dollar basis) is indemnified pursuant
to Article VII.
(e)    Legg and the Permal Contributor shall not be obligated to indemnify the
EnTrust Indemnified Parties under this Article X against any Losses as a result
of, or based upon or arising from, any claim or liability to the extent such
claim or liability (on a dollar-for-dollar basis) is indemnified pursuant to
Article VII.
(f)    Unless the EnTrust Contributor agrees otherwise in writing, Legg and the
Permal Contributor shall be obligated to indemnify the EnTrust Indemnified
Parties under Section 10.2(b)(vi) (and the Company shall be obligated to make
payments pursuant to Section 7.8) only if, at all times from and after Holdco’s
formation, (i) Holdco is organized as a Delaware limited liability company, (ii)
Holdco does not, without the consent of Legg (not to be unreasonably withheld),
amend its operating agreement or its other constituent documents or enter into
any other agreements, (iii) Holdco is classified as a partnership or disregarded
entity of Hymowitz for U.S. federal income and applicable U.S. state and local
income tax purposes, (iv) Holdco conducts no activities other than directly
holding an interest in the Company (or a successor thereto or any related
entities) and any activities directly resulting therefrom, (v) the equity
interests in Holdco are directly held by Hymowitz and Hymowitz Grantor Retained
Annuity Trust or any Permitted Transferees (as defined in the Company Operating
Agreement) and (vi) Holdco has not breached its obligations set forth in Section
11.12 of the Company

-102-



--------------------------------------------------------------------------------




Operating Agreement; provided, that any actions taken pursuant to Section 11.12
of the Company Operating Agreement shall not constitute a breach of clauses (i)
– (v) above. Furthermore, Legg and the Permal Contributor shall not be obligated
to indemnify the EnTrust Indemnified Parties under Section 10.2(b)(viii) to the
extent that any applicable Loss is caused by an unreasonable action or failure
to act (or any unreasonable delay in acting) by any EnTrust Indemnified Party,
except to the extent pursuant to Section 11.12 of the Company Operating
Agreement.
Section 10.4.    Third-Party Claims.
(a)    In the event that any Action or written claim or demand, for which an
Indemnifying Party may have liability to any Indemnified Party hereunder (except
any such claim or demand related to Taxes which shall be determined according to
Section 7.4), is asserted against or sought to be collected from any Indemnified
Party by a third party (a “Third-Party Claim”), such Indemnified Party shall
promptly, but in no event more than ten (10) Business Days following such
Indemnified Party’s receipt of a Third-Party Claim, notify the Indemnifying
Party of such Third-Party Claim, together with a statement of any readily
available information regarding such Third-Party Claim (a “Claim Notice”);
provided that the failure to timely give a Claim Notice shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent that the
Indemnifying Party shall have been actually and materially prejudiced by such
failure.
(b)    Any Indemnifying Party shall have the right (but not the obligation) to
participate in the defense of a Third-Party Claim giving rise to an Indemnified
Party’s claim for indemnification hereunder at such Indemnifying Party’s
expense, and at its option (subject to the limitations set forth below) shall
have the right to investigate, contest or assume the defense thereof (including
as it relates to the posting of any bond or the making of any guarantee in
connection with such defense) by appointing a reputable counsel reasonably
acceptable to the Indemnified Party to be the lead counsel in connection with
such defense; provided, that prior to the Indemnifying Party being entitled to
control such defense, the Indemnifying Party shall (i) first demonstrate to the
Indemnified Party in writing (A) the Indemnifying Party’s financial ability to
provide full indemnification to the Indemnified Party with respect to such
Third-Party Claim (after giving effect to the applicable limitations on
indemnification in Section 10.3) and (B) that, assuming the Indemnifying Party
were to become obligated to indemnify the Indemnified Party hereunder in respect
of the estimated amount of the Loss relating to such Third-Party Claim
(reasonably determined by the Indemnifying Party based upon all of the
information pertaining to the Third-Party Claim available at such time, and with
such determination reasonably acceptable to the Indemnified Party), the
Indemnifying Party (after giving effect to any applicable limitations on
indemnification in Section 10.3) would be responsible for a greater portion of
the Loss than the Indemnified Party in the event such proceeding were determined
in an adverse manner to the Indemnifying Party and the Indemnified Party and
(ii) unconditionally agree in writing to be fully responsible for all Losses
indemnifiable pursuant to this Article X relating to such proceeding (and, in
the absence of such documentation and agreement provided for in the foregoing
clauses (i) and (ii), the Indemnified Party shall be entitled to control such
defense); and provided, further, that:

-103-



--------------------------------------------------------------------------------




(1)    The Indemnified Party shall be entitled to participate in the defense of
such Third-Party Claim and to employ counsel of its choice for such purpose;
provided, that the fees and expenses of such separate counsel shall be borne by
the Indemnified Party (other than any fees and expenses of such separate counsel
(I) that are incurred prior to the date the Indemnifying Party effectively
assumes control of such defense (assuming reasonably prompt notice of the claim
was given to the Indemnifying Party) or (II) retained because a conflict of
interest exists between the Indemnifying Party and the Indemnified Party, each
of which, notwithstanding the foregoing, shall be borne by the Indemnifying
Party);
(2)    The Indemnified Party shall be entitled, but is under no obligation, to
assume control of such defense of (and the Indemnifying Party shall be
responsible for the fees and expenses of counsel retained by the Indemnified
Party in respect of) the Third-Party Claim if: (I) such Third-Party Claim
relates to or arises in connection with any criminal or quasi-criminal
proceeding, action, indictment, allegation or investigation, provided that in
such event (a) the Indemnified Party shall not enter into any settlement of a
such Third-Party Claim without the prior written consent of the Indemnifying
Party (which shall not be unreasonably withheld, delayed or conditioned) and (b)
the Indemnifying Party shall be entitled to participate in the defense of such
Third-Party Claim and to employ counsel of its choice for such purpose
(provided, that the fees and expenses of such separate counsel shall be borne by
the Indemnifying Party), (II) such Third-Party Claim seeks an injunction or
equitable relief against the Indemnified Party, (III) a conflict of interest
exists between the Indemnifying Party and the Indemnified Party with respect to
the Third-Party Claim or (IV) the Indemnifying Party fails or is failing to
reasonably, vigorously defend such Third-Party Claim;
(3)    If the Indemnifying Party controls the defense of any Third-Party Claim,
the Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (not to be unreasonably withheld, conditioned or delayed) before entering
into any settlement of such Third-Party Claim or ceasing to defend such
Third-Party Claim if, pursuant to or as a result of such settlement or
cessation, injunctive or other equitable relief will be imposed against the
Indemnified Party or if such settlement does not expressly and unconditionally
release the Indemnified Party from all Liabilities and other Losses with respect
to such Third-Party Claim, without prejudice;
(4)    If the Indemnified Party controls the defense of any Third-Party Claim,
the Indemnified Party may settle such Third-Party Claim with the prior written
consent of the Indemnifying Party (not to be unreasonably withheld, conditioned
or delayed).
Section 10.5.    Investigation. The representations and warranties in this
Agreement (or any instrument or other document furnished pursuant to this
Agreement) shall in no event be affected by (a) any investigation, inquiry or
examination made for or on behalf of any Party to whom such representations or
warranties are made, (b) the Knowledge of such Party or (c) the acceptance by
such Party of any instrument or other document hereunder.

-104-



--------------------------------------------------------------------------------




Section 10.6.    Payment.
(a)    In the event a claim for indemnification under this Article X, and the
amount of Losses therefor, has been finally determined, the amount of such
Losses shall be paid by the Indemnified Party within five (5) days of such final
determination as follows:
(i)    if Legg or the Permal Contributor is the Indemnifying Party in respect of
such claim, then the amount of such Losses shall be paid by, or on behalf of,
Legg or the Permal Contributor to the applicable EnTrust Indemnified Party by
wire transfer of immediately available funds to one (1) or more accounts
designated in writing by the EnTrust Contributor; and
(ii)    if Hymowitz or the EnTrust Contributor is the Indemnifying Party in
respect of such claim, then the amount of such Losses shall be paid by, or on
behalf of, Hymowitz or the EnTrust Contributor to the applicable Permal
Indemnified Party by wire transfer of immediately available funds to one (1) or
more accounts designated in writing by the Permal Contributor.
(b)    A claim for indemnification hereunder, and the amount of Losses therefor,
shall be deemed to be “finally determined” for purposes of this Article X when
the applicable Indemnified Party and Indemnifying Party have so determined by
mutual agreement or, if disputed, when an Order has been entered into with
respect to such proceeding and such Order is final and not subject to appeal
(including by passage of time after which an appeal is no longer permitted), as
the case may be.
Section 10.7.    Exclusive Remedy. The parties acknowledge and agree that,
except as provided for in Section 11.2 (Restrictive Covenants), Article VII
(Taxes), Section 12.14 (Specific Performance) or, in the case of fraud,
following the Closing, the indemnification provisions of this Article X shall be
the sole and exclusive remedies of the parties for monetary damages arising out
of any breach of the representations and warranties contained in this Agreement
and for any breach of any covenants and agreements contained in this Agreement.
Section 10.8.    Tax Treatment. Any indemnification payments made pursuant to
this Article X or Article VII shall be treated as an adjustment to the Cash
Amount or as a capital contribution to the Company unless otherwise required by
applicable Law. To the extent necessary to avoid any adverse Tax consequence to
the Company or its Subsidiaries, Hymowitz, the EnTrust Contributor, Legg and the
Permal Contributor shall cooperate to structure any indemnity payment pursuant
to this Article X or Article VII to minimize any Tax liability of the Permal
Entities or EnTrust Entities, including by making the payment as a capital
contribution or series of capital contributions to the Company and its
Subsidiaries.

-105-



--------------------------------------------------------------------------------




ARTICLE XI.
POST-CLOSING COVENANTS
Section 11.1.    Further Assurances.
(a)    Following the Closing, upon the reasonable request of any Party or
Parties, the other Parties, as the case may be, agree to promptly execute and
deliver such further instruments of assignment, transfer, conveyance,
endorsement, direction or authorization and other documents as may be reasonably
requested to effectuate the purposes of this Agreement and the Transactions.
(b)    If any consent, waiver, approval, exemption or other action contemplated
by Section 8.2(e) or Section 8.3(b) is not obtained as of the Closing, and the
Permal Contributor or the EnTrust Contributor, as applicable, elects to proceed
with the Closing in the absence of such consent, waiver, approval, exemption or
other action, then each Contributor and the Company shall cooperate, in all
reasonable respects, to obtain such consent as soon as practicable following the
Closing.
Section 11.2.    Non Disparagement; Use of Name.
(a)    Non-Disparagement. Each of Legg, Hymowitz and each Contributor hereby
covenants and agrees that each such Person shall not, directly or indirectly,
make any statement or other communication (whether written or verbal) that
impugns or attacks the reputation or character of the other Persons, the
Company, any Permal Contributed Entity, EnTrust Contributed Entity or any of
their respective members, managers, officers, directors or employees. The
foregoing sentence shall not be deemed violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
(b)    Use of Name. From and after the Closing Date, each Contributor covenants
and agrees not to use the name “EnTrust,” “Permal” or “EnTrustPermal” or any
other name (or brand or other business or source identifier) that consists of,
contains, or is confusingly similar to “EnTrust,” “Permal” or “EnTrustPermal”,
other than in connection with the ownership and operation of the Company and its
Subsidiaries or as permitted under Section 6.7 or Section 12.8, or to describe
(a) the name of either Contributor or any other Party, (b) the prior name of the
EnTrust Contributed Entities or the Permal Contributed Entities, as applicable,
(c) the prior ownership of the EnTrust Contributed Entities or the Permal
Contributed Entities, as applicable and (d) the Permal Funds, PMAP Funds or the
EnTrust Funds, in each case only to the extent permitted by Applicable Law.
(c)    License. The EnTrust Contributor hereby grants to Legg and the Permal
Contributor the non-exclusive, irrevocable, non-transferable, royalty-free right
to use the name “EnTrustPermal LLC” in connection with the formation of the
Company retroactive to the date of formation prior to the date hereof and prior
to the Closing (a “License”). The Permal Contributor hereby grants to Hymowitz
and the EnTrust Contributor the non-exclusive,

-106-



--------------------------------------------------------------------------------




irrevocable, non-transferable, royalty-free right to use the name “EnTrustPermal
Partners LLC” and “EnTrustPermal FOF Management GP, LLC” in connection with the
formation or renaming of EP Partners or FOF Management GP retroactive to the
date of formation prior to the date hereof and prior to the Closing (also, a
“License”). Each License shall terminate upon the earlier of (i) the Closing or
(ii) the termination of this Agreement in accordance with Article IX.
ARTICLE XII.
MISCELLANEOUS
Section 12.1.    Successors and Assigns. No Party shall assign this Agreement or
any rights or obligations hereunder without the prior written consent of each
other Party, and any such attempted assignment without such prior written
consent shall be void and of no force and effect. This Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the Parties.
Section 12.2.    Governing Law; Dispute Resolution.
(a)    Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Disclosure
Schedules and Exhibits hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. In furtherance of the foregoing,
the internal law of the State of Delaware shall control the interpretation and
construction of this Agreement (and the Disclosure Schedules and Exhibits
hereto), even though under that jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction may ordinarily apply.
(b)    Dispute Resolution. Any controversy, dispute, or claim arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this Agreement or any agreement or other instrument executed pursuant hereto or
otherwise arising out of the execution of any of the foregoing, including any
claim based on contract, tort, or statute, shall be resolved or determined, at
the request of any Party, by arbitration conducted in New York City by a panel
of three (3) arbitrators, in accordance with then-existing Rules for Commercial
Arbitration of the American Arbitration Association. Any applicable rule of
arbitration thereunder will be liberally interpreted to allow for the maximum
discovery possible. Each Party to such arbitration shall select one (1)
arbitrator and the two (2) arbitrators selected shall designate a third neutral
arbitrator. Any judgment or award rendered by the arbitrators will be final,
binding and non-appealable, and judgment may be entered by any state or Federal
court having jurisdiction thereof. The arbitrators shall be required to decide
the controversy in accordance with applicable substantive law. Any controversy
concerning whether a dispute is an arbitrable dispute or as to the
interpretation or enforceability of this Section 12.2 shall be determined by the
arbitrators. The arbitrators must have substantial professional experience with
regard to transactions of the type contemplated by this Agreement. All
arbitration proceedings shall be held in the strictest of confidence and all
Parties and counsel shall be bound by such requirement of confidentiality. The
Parties intend that this agreement to arbitrate be valid,

-107-



--------------------------------------------------------------------------------




enforceable and irrevocable. The designation of a situs or a governing law for
this Agreement or the arbitration shall not be deemed an election to preclude
application of the Federal Arbitration Act, if it would be applicable. In the
arbitrators’ award, the arbitrators shall allocate, in their discretion, among
the parties to the arbitration all costs of arbitration, including the fees of
the arbitrators and reasonable attorney’s fees, costs and expert witness
expenses of the Parties. Notwithstanding the foregoing, any Party shall have the
right to seek injunctive or other equitable relief in a court of competent
jurisdiction to enforce its rights or otherwise to seek remedial actions for
violations of this Agreement.
Section 12.3.    Mutual Drafting. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.
Section 12.4.    Expenses. Except as otherwise expressly provided herein or in
the Ancillary Documents, (a) the Permal Contributor shall be responsible and
bear all costs and expenses incurred by Permal Contributor, Permal Contributed
Entities and the Company incident to this Agreement, the Ancillary Documents and
the Transactions (including all accounting, legal, investment banking, finder,
broker and other similar fees and expenses) and (b) the EnTrust Contributor
shall be responsible and bear all costs and expenses incurred by EnTrust
Contributor and the EnTrust Entities incident to this Agreement, the Ancillary
Documents and the Transactions (including all accounting, legal, investment
banking, finder, broker and other similar fees and expenses). Notwithstanding
the foregoing or anything to the contrary herein, all filing fees and similar
expenses to be paid in connection with the HSR Act shall be paid fifty percent
(50%) by Permal Contributor and fifty percent (50%) by EnTrust Contributor.
Section 12.5.    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by,
illegal or unenforceable under applicable Law in any respect by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such prohibition, illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement. To
the extent permitted by Law, such ineffective provision shall, in respect of the
applicable case, circumstance or jurisdiction, be replaced with an operative and
enforceable provision that, as far as possible, achieves the Parties’ intent as
expressed in the original provision.
Section 12.6.    Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be (a) mailed
by first-class, registered or certified mail, return receipt requested, postage
prepaid, (b) delivered by a reputable overnight courier service or (c)
transmitted by hand delivery or by facsimile or e-mail addressed as follows;
provided that in order for any notice to Hymowitz (other than via email) to be
effective, a copy of such notice shall also be provided to Hymowitz via email to
the email address of Hymowitz indicated below.

-108-



--------------------------------------------------------------------------------




If to the Permal Contributor or (prior to the Closing) the Company:
EnTrustPermal Group Holdings, LLC
c/o Legg Mason Inc.
100 Light Street
Baltimore, MD 21202
Attention: Thomas Merchant
Fax: (410) 454-2310
E-Mail: tcmerchant@leggmason.com
with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Robert Goldbaum
Fax: 212-757-3990
E-mail: rgoldbaum@paulweiss.com
If to the EnTrust Contributor:
EnTrust Capital
375 Park Avenue, 24th Floor
New York, NY
Attention: Gregg S. Hymowitz
Fax: (646) 282-1412
E-mail: Ghymowitz@entrustcapital.com
with a copy (which shall not constitute notice) to:
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attn: George Mazin, Esq.
Charles Weissman, Esq.
Fax: (212) 698-3599
E-mail: George.mazin@dechert.com
     Charles.weissman@dechert.com
If (after the Closing) to the Company:
EnTrust Permal LLC
c/o Legg Mason Inc.
100 Light Street
Baltimore, MD 21202
Attention: Thomas Merchant
Fax: (410) 454-2310
E-Mail: tcmerchant@leggmason.com

-109-



--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attention: Robert Goldbaum
Fax: 212-757-3990
E-mail: rgoldbaum@paulweiss.com
or, in each case, such other address as may be specified in writing to the Party
giving notice in accordance with this Section 12.6. Such notices, requests,
demands and other communications shall be deemed to have been received:
(i)    if mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, on the fifth (5th) Business Day after mailing;
(ii)    if delivered by a reputable overnight courier service, the date actually
delivered by such courier service;
(iii)    if sent by email upon such transmission (so long as written notice of
such transmission is sent within three (3) days thereafter by another delivery
method hereunder confirming such transmission);
(iv)    if transmitted by hand delivery, (i) on the day of delivery (if
delivered on prior to 5:00 p.m. Eastern time on a day that is a Business Day) or
(ii) in all other cases, on the next Business Day after the date of such hand
delivery; and
(v)    if delivered by facsimile, upon receipt by the sender of an
acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number.
Section 12.7.    Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by all Parties, or
in the case of a waiver, by the Party waiving compliance. Any such waiver shall
operate to waive only the specific matter described in the writing and shall not
impair the rights of the Party granting the waiver in other respects or at other
times. A Party’s waiver of a breach of a provision of this Agreement, or failure
(on one or more occasions) to enforce a provision of, or to exercise a right
under, this Agreement, shall not constitute a waiver of a similar breach, or of
such provision or right, other than as explicitly waived by such waiver in
accordance with the first sentence of this Section 12.7.
Section 12.8.    Public Announcements. No party hereof or any of their
Affiliates shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the Transactions or communicate
with any news media without the prior written consent, of both Contributors
(which consent shall not be unreasonably withheld), unless (i) such release or
announcement is consistent with any prior press release or public announcement
(including any press releases or public announcements provided on the date
hereof) or (ii)

-110-



--------------------------------------------------------------------------------




otherwise required by applicable securities Laws or applicable stock exchange
regulation. The Contributors shall jointly agree as to the timing and contents
of any such press release, public announcement or communication, subject to
clauses (i) and (ii) of the prior sentence. Notwithstanding the foregoing,
nothing contained herein shall prohibit (i) the Permal Contributor or any Permal
Entity from making any disclosure regarding the existence of this Agreement to
its Clients or to shareholders, interest holders, limited partners or other
investors in the Permal Funds or and PMAP Funds or (ii) the EnTrust Contributor
or any EnTrust Entity from making any disclosure regarding the existence of this
Agreement to its Clients or to shareholders, interest holders, limited partners
or other investors in the EnTrust Funds.
Section 12.9.    Entire Agreement. This Agreement and the Ancillary Documents
contain the entire understanding between the Parties with respect to the
Transactions and supersede and replace all prior and contemporaneous Contracts
and understandings, oral or written relating to the subject matter hereof,
provided, however, that the Confidentiality Agreement shall remain in full force
and effect until the Closing, at which time the Confidentiality Agreement shall
be deemed terminated, provided, further, that in the event of any conflict
between the terms of the Confidentiality Agreement and the terms of this
Agreement, the terms of this Agreement shall prevail. All schedules and exhibits
hereto and any documents and instruments delivered pursuant to any provision
hereof are expressly made a part of this Agreement as fully as though completely
set forth herein.
Section 12.10.    Third Party Beneficiaries. Except to the extent provided in
Article X and Section 11.2, nothing in this Agreement shall confer any rights on
any Person except the Parties and their successors and permitted assigns. For
the avoidance of doubt, (a) the Permal Indemnified Parties and the EnTrust
Indemnified Parties are third party beneficiaries of Article X and (b) the
Permal Released Persons and the EnTrust Released Persons are third party
beneficiaries of Section 11.2.
Section 12.11.    Headings. The article and section headings in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
Section 12.12.    Currency. Except where otherwise expressly provided, all
amounts in this Agreement are stated and shall be paid in U.S. currency.
Section 12.13.    Disclosure Schedules. An exception or disclosure made in the
Disclosure Schedules with regard to a representation or warranty herein of a
Party shall be deemed made with respect to any other representation or warranty
herein of such Party if such exception or disclosure is reasonably apparent on
the face of such disclosure as applying to such other representation or warranty
or if such disclosure is expressly made by appropriate cross references. The
mere listing in the Disclosure Schedules of a document or other item shall not
be adequate to disclose an exception to a representation or warranty made in
this Agreement, unless the representation or warranty has to do solely with the
existence of such document or such other item itself. Certain information set
forth in the Disclosure Schedules, or the annexes and/or exhibits thereto, is
included solely for informational purposes and may not be required to be
disclosed pursuant to this Agreement. In no event shall the listing of such
information in the Disclosure Schedules, annexes or exhibits thereto be deemed
or interpreted to broaden or otherwise amplify any representations and
warranties, covenants or agreements contained in this

-111-



--------------------------------------------------------------------------------




Agreement. The descriptions contained in the headings in the Disclosure
Schedules, annexes and exhibits thereto are for convenience of reference only
and shall not be deemed to modify or influence the interpretation of the
information contained in the Disclosure Schedules, such annexes, such exhibits
or this Agreement. The disclosure of any information in the Disclosure Schedules
or any annex or exhibit thereto shall not be deemed to constitute an
acknowledgment that such information is material, nor shall such information be
deemed to establish a standard of materiality, nor shall it be deemed an
admission of any liability of, or concession as to any defense available to any
Party.
Section 12.14.    Specific Performance. Each Party hereby agrees that money
damages may not be a sufficient remedy for any breach of this Agreement by any
other Party and that a Party may be entitled to injunctive relief, specific
performance or other appropriate equitable remedies for any such breach (without
posting a bond or other security). Any such remedies of a Party shall not be
deemed to be the exclusive remedy for any breach of this Agreement by the
Contributors or the Company, but shall be in addition to all other remedies
available to such Party at law or in equity.
Section 12.15.    Investment Risk. Each Contributor acknowledges that (a)
neither the Company Common LLC Shares, nor any other Equity Interests of the
Company, have been registered under the Securities Act, or any state or foreign
securities Laws, (b) there is no public market for the Company Common LLC Shares
and there can be no assurance that a public market will ever develop and (c)
each Contributor must bear the economic risk of its investment in the Company
Common LLC Shares for an indefinite period of time.
Section 12.16.    Counterparts. This Agreement may be executed in counterparts
(including by facsimile, electronic mail or other electronic transmission), each
of which shall be deemed an original, but all of which shall constitute the same
agreement.
[Signatures are on the following pages]



-112-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Transaction
Agreement to be duly executed on its behalf as of the day and year first above
written.


ENTRUST CONTRIBUTOR:
GH EP HOLDINGS LLC




By:
/s/ Gregg S. Hymowitz
 
Name: Gregg S. Hymowitz
 
Title: President & Chief Executive Officer






 
 
 

[Signature Page to Transaction Agreement]

--------------------------------------------------------------------------------






PERMAL CONTRIBUTOR:
ENTRUSTPERMAL GROUP HOLDINGS LLC




By:
/s/ Jeffrey A. Nattans
 
Name: Jeffrey A. Nattans
 
Title: Manager






 
 
 

[Signature Page to Transaction Agreement]

--------------------------------------------------------------------------------






COMPANY:
ENTRUSTPERMAL LLC


By:
/s/ Jeffrey A. Nattans
 
Name: Jeffrey A. Nattans
 
Title: Manager






 
 
 

[Signature Page to Transaction Agreement]

--------------------------------------------------------------------------------










EP PARTNERS HOLDINGS LLC


By:
/s/ Gregg S. Hymowitz
 
Name: Gregg S. Hymowitz
 
Title: President & Chief Executive Officer


GH ONSHORE GP LLC


By:
/s/ Gregg S. Hymowitz
 
Name: Gregg S. Hymowitz
 
Title: President & Chief Executive Officer






 
 
 

[Signature Page to Transaction Agreement]



--------------------------------------------------------------------------------






Accepted and agreed solely for purposes of Section 2.5(a), Section 6.2(a),
Section 7.3(a), Section 10.2(b) and Section 11.2(a):


LEGG:
LEGG MASON INC.




By:
/s/ Jeffrey A. Nattans
 
Name: Jeffrey A. Nattans
 
Title: Executive Vice President








 
 
 

[Signature Page to Transaction Agreement]

--------------------------------------------------------------------------------




Accepted and agreed solely for purposes of Section 2.5(b), Section 6.2(a),
Section 7.3(b), Section 10.2(a) and Section 11.2(a):


HYMOWITZ:


/s/ Gregg S. Hymowitz
GREGG S. HYMOWITZ
 






[Signature Page to Transaction Agreement]